Exhibit 3
Lori E. Lightfoot                                  Department of Police · City of Chicago                                       David O. Brown
Mayor                                        3510 S. Michigan Avenue · Chicago, Illinois 60653                            Superintendent of Police



April 23, 2021

Ms. Ariana Bushweller


RE:      NOTICE OF RESPONSE TO FOIA REQUEST
         REQUEST RECEIPT DATE:      March 22, 2021
         FOIA FILE NO.:             P646173


Dear Ms. Bushweller:

The Chicago Police Department (CPD) is in receipt of your Freedom of Information Act (FOIA), 5 ILCS 140/1, et seq.,
request for the following:

                   "All comments, information, or input submitted during the public comment period, ending March 18,
                   2021, to CPD’s public comment forum regarding the CPD’s revised draft policy on Search Warrants,
                   Special Order S04-1.”

As permitted by 5 ILCS 140/3(e), the time was extended in order to conduct a thorough search for these records. Your
request was reviewed by the undersigned. A search was conducted based on the parameters provided. You are receiving
the attached responsive records. However, please be aware that certain information has been redacted pursuant to 5
ILCS 140/7(1)(b) and (c).

The information that was redacted is email addresses. The redacted information is exempt from disclosure under 5 ILCS
140/7(1)(b) of the Freedom of Information Act, which exempts "private information, unless disclosure is required by
another provision of this Act, a State or federal law or court order.” “Private information” is defined in section 2(c-5) as
“unique identifiers, including a person’s social security number, driver’s license number, employee identification
number, biometric identifiers, personal financial information, passwords or other access codes, medical records, home
or personal telephone numbers, and personal email addresses. Private information also includes home address and
personal license plates, except as otherwise provided by law or when compiled without possibility of attribution to any
person.” Therefore, these identifiers were properly redacted pursuant to Section 7(1)(b).

Moreover, the names of persons referenced incidentally in records (see, e.g., Ill. Att'y Gen. PAC Req. Rev. Ltr. 31526,
issued November 26, 2014, at 6) are exempt pursuant to Section 7(1)(c). 5 ILCS 140/7(1)(c) exempts from disclosure,
“[p]ersonal information contained within public records, the disclosure of which would constitute a clearly unwarranted
invasion of personal privacy, unless the disclosure is consented to in writing by the individual subjects of the
information.” Third-parties have a strong interest in keeping their identity private and therefore their names were
properly redacted pursuant to Section 7(1)(c) of FOIA.

You have a right of review by the Public Access Counselor (PAC) at the Office of the Illinois Attorney General, 500 S. 2nd

      Emergency and TTY: 9-1-1 · Non Emergency and TTY: (within city limits) 3-1-1 · Non Emergency and TTY: (outside city limits) (312) 746-6000
                                       E-mail: police@cityofchicago.org · Website: www.cityofchicago.org/police
Street, Springfield, Illinois 62706, by telephone at (877)299-3642, fax at (217)782-1396, or email at
publicaccess@atg.state.il.us. You also have the right to seek judicial review by filing a lawsuit in Cook County Circuit
Court.

Sincerely,




A. Shulruff
Freedom of Information Act Officer
Chicago Police Department
Office of Legal Affairs, Unit 114
3510 S. Michigan Ave.
Chicago, IL 60653
    comment_author comment_content
                   1)All warrants require an investigation? No. Too much red tape.
                   2) BC and not designee. No. BC OR designee.

                 Stop trying to cripple law enforcement. CPD is there for the safety of the
  [NAME REDACTED citizens. CPD should not be politicized, hand tied, nor assumed to be the bad
1     BY OAG]    guys.

  [NAME REDACTED Too little, too late. You‚Äôve already lost the trust of the community, you
2     BY OAG]    won‚Äôt be getting it back absent much more significant commitments.

  [NAME REDACTED Too little, too late. You‚Äôve already lost the trust of the community, you‚Äôll
3     BY OAG]    have to do much more to win it back.

  [NAME REDACTED This is not even close to enough reform, and you should feel ashamed for
4     BY OAG]    calling it such.
                 This policy has a giant hole in that it does not spell out plainly what
                 accountability and discipline police officers face if this policy is not adhered to.
                 If investigations of Wrong Raids show that officers did not follow the process,
                 or falsified information, or failed to treat innocent citizens with dignity and
  [NAME REDACTED respect what consequences do they face? Leave with pay is vacation, not
5     BY OAG]    discipline.
                 I applaud the efforts to restrict the acquisition of warrants and the excessive
                 use of raids in order to better protect the safety, privacy, and dignity of
                 Chicago citizens. I feel strongly that raids should only be conducted when lives
  [NAME REDACTED are in danger, and should not be used to combat drug trafficking or other non-
6     BY OAG]    violent activities.

  [NAME REDACTED I see no reason for police reform. I think criminal reform is long overdue. A lot
7     BY OAG]    of problems would disappear if criminals would stop breaking the law.
                 So you won't even outright ban the no-knock warrant?

                 These CPD "reforms" are a PR band-aid and every Chicagoan sees right
                 through it. The people of Chicago deserve better, and we will fight until we get
                 it.
                 You should be begging your constituents to tell you how to defund CPD
                 because the inevitable alternative is abolishing the police entirely.
                 Lightfoot and Brown, your days as public servants are numbered, your true
  [NAME REDACTED bosses (the people) will fire you and run you out of town just like we did
8     BY OAG]    Rahm, McCarthy, and Johnson. We do not forget.
                 I support this new policy. I cannot believe it isn't already required to heavily
  [NAME REDACTED review these warrants, verify all the information before storming in anywhere,
9     BY OAG]    etc... This is long overdue.
                  Officers should be suspended 5 days for every negative search warrant.
   [NAME REDACTED Negative means nothing illegal was found. And the discipline increases with
10     BY OAG]    every negative warrant.
                  The proposed Order should be changed to reflect that the assigned female
                  Officer has to be actually assigned to the unit , not a Patrol Officer pulled off
                  her beat to assist the unit. This should be true of all Police Districts, and
                  especially on the South and West Sides where Community members really
                  need--and deserve-- to see a consistent Police presence. These clout heavy
                  "boys clubs" should be opened up in any event so that female Department
                  members have additional opportunities to advance their careers. In the event
                  of any arrestee hospitalized at the scene of the warrant, the unit in question
                  should also be required to provide the prisoner guard instead of the District of
   [NAME REDACTED occurrence. Finally, the practice of evaluating the specialized units by quantity
11     BY OAG]    of search warrants executed should be abolished.

                  I honestly know you don‚Äôt care because y‚Äôall elected the most racist
                  person in America to lead your union. But my grandfather was a CPD officer
                  and is truly rolling over in his grave at how much lack of process you all have
                  made including holding guns to children‚Äôs heads at a birthday party. If you
                  people can‚Äôt do a simple google search that my 4 year old son could
                  accomplish for you, you don‚Äôt need to even allow no knock warrants.
                  You‚Äôre irresponsible and toddlers clearly can research better than you.
                  Clean house of your idiots first who clearly didn‚Äôt pass the 1st grade. I‚Äôm
   [NAME REDACTED tired of paying with my tax dollars for people who can‚Äôt even read. If you all
12     BY OAG]    want to keep messing up it should come from your own pensions.
                  another sad policy that will increase crime; especially in black and brown
   [NAME REDACTED communities. Note to bad guys: keep kids in your residences and you have
13     BY OAG]    free reign to commit crimes after 7pm

   [NAME REDACTED
14     BY OAG]    Don't change a thing. We all make mistakes.
                      Rather than throwing the baby out with the bath water and further tying the
                      hands of the police as they try to protect law abiding citizens why not simply
                      implement measures that require teams to triple verify address information
                      before initiating a warrant? Before initiating the search a higher up will review
                      the information. The review can go as high as you want. The final review can
                      go to a bureau chief or a 3 person review team. The information source must
                      be verified to be as close to 100% accurate as possible. Penalties for
                      knowingly providing false information, swatting, must be punished and
                      publicized. To avoid executing the warrant at the wrong address he lead
                      officer, a higher up and a team member must all agree that they are at the
                      right address.

                      I have to tell you that law abiding citizens are horrified by the surge in
                      ridiculous crimes like carjackings and beatings on public transit, stray bullets
                      from expressway shootings from, muggings, open drug markets across the city.
                      The citizen consensus is that crimes go unpunished after the police do their
                      job. Change is tough but smart changes are easier to accept. Changes that
                      are misdirected or wrong generally result in massive pushback.

                  Please review your new policy ideas. I don‚Äôt think your solutions address or
   [NAME REDACTED correct the problem. The police are not the problem, the criminals are the
15     BY OAG]    problem.
                  The Department‚Äôs search warrant policy may be easier for the public to
                  understand if it was divided into two separate search warrant policies.

                      One policy would list requirements for the search of ANY location where
                      people who were not in-custody could be present, including both real property
                      and vehicles, and would detail the approval, personnel, and uniform
                      requirements.

                  The second policy would list requirements for any evidentiary search warrant
                  where people would not be present or the only person present would be a
                  person already in-custody. These evidentiary search warrants would include
   [NAME REDACTED evidence-only warrants for electronic data, or biological samples, like buccal
16     BY OAG]    swabs, hair samples, and fingerprint cards.
                  I am appalled at the ease with which warrants are granted. There is supposed
                  to be a meaningful judicial review which is clearly not taking place. It makes all
                  officers of the court look bad, especially the judiciary. We might expect some
                  level of corruption or carelessness on behalf of the police which is why judges
                  are there to protect people and ensure that the warrant application has
                  probable cause and states with specificity exactly what is to be searched,
                  where it is to be searched for and what is to be taken. Officers may never just
                  go on a fishing expedition like they do on a regular basis. It seems that in Cook
                  County the judges are there to serve the police, not to protect the public. That
                  is wrong and that is a problem that needs to be solved before we can talk
                  about meaningful reforms within the police department having a real impact
                  on these unjust and insane outcomes. What happened to this woman is an
                  absolutely disgusting disgrace and should never, ever happen to anyone again.
                  That was an abusive human rights that could be expected only in a barbaric
                  third world nation such as China, not the execution of a search warrant by a
                  legitimate police department acting in the interest of the public. My personal
                  opinion is that the judge and the police officer should be held civilly and
                  criminally liable and immunity should not extend to judicial officers who fail to
                  reasonably act upon the information which includes diligent inquiry as to its
                  source and validity. All too often judges serve no other purpose than to rubber
                  stamp for the police department and that must end. Hard stop. I don't ever
   [NAME REDACTED want to see this type of invasion into a man's castle in this country ever again.
17     BY OAG]    It cannot and must not ever be tolerated.

   [NAME REDACTED
18     BY OAG]    I strongly support these proposed changes to search warrant policy.
                  I am pleased with the proposed changes. There is so much to absorb in the
                  comparison that it is hard to offer suggestions. I will feel better able to
                  contribute when I see the next revision.

   [NAME REDACTED I am shocked at the lack of process and accountability in the old policy. I am
19     BY OAG]    thankful for this step and hopeful for the future.

   [NAME REDACTED
20     BY OAG]    I support this ban on No-Knock Raids
                  Stop no-knock raids, unless the cause is imminent danger. A raid is a set up for
   [NAME REDACTED a armed confrontation between terrified residents and police. Not worth it
21     BY OAG]    for most crimes.

   [NAME REDACTED
22     BY OAG]    I support a ban on no-knock raids!
   [NAME REDACTED I am supportive of these changes. They are an important step in what must be
23     BY OAG]    ongoing efforts to make interactions between our police and our public safer.

                  This proposal offers, apparently, limited improvements over existing policy as
                  it specifies some constraints and procedural safeguards related to serving
                  warrants incorrectly, improperly, or in a manner that would violate
                  constitutional rights and/or dignity. That said, it seems like such a low bar to
                  protect constitutional rights and dignity. Shouldn't the police department have
                  been doing that all along? Can't the city demand more from one of its most
                  well-funded agencies? The city and its elected officials should go much further
                  to ensure adequate safeguards and oversight of the police department, which
                  has a well-documented track record of committing numerous human rights
                  abuses, mistreatment of civilians, disregard of civil rights and liberties, and
                  engaging in misrepresentation of these misdeeds afterwards in attempts to
                  avoid accountability. If the Chicago Police Department‚Äîevery single member
   [NAME REDACTED of it‚Äîcannot comply with the law, then the Chicago Police Department is
24     BY OAG]    failing to enforce the law and serve the public interest.

   [NAME REDACTED I support this proposition as a promising first step in preventing travesties such
25     BY OAG]    as the wrongful raid on XXXXX's home.
                  I support all of these changes! These are necessary changes to keep our
   [NAME REDACTED communities safe and to prevent tragedies like Breonna Taylor's death from
26     BY OAG]    ever occurring again.

   [NAME REDACTED
27     BY OAG]    I support these necessary changes.
                  I think that all officers participating in a raid must have a body camera on their
                  person in good working condition. All cameras must be checked by the highest
                  ranking officer on the raid to sign off that all cameras are good working under
                  penalty loss of time and loss of pay. The highest ranking officer will be
                  responsible for all cameras to be on and recording at the start of the raid. Any
                  officer on the raid that does not turn on their camera will be suspended for
                  thirty days and loose their pay for that time. This is to protect the officers and
                  the public.
   [NAME REDACTED
28     BY OAG]    Thank you for the opportunity to give my suggestions.
                  The proposed changes look reasonable. Hopefully CPD will closely monitor the
   [NAME REDACTED application of the new policy (if approved) to make sure it is accomplishing the
29     BY OAG]    goal of preventing another Anjanette Young situation.

   [NAME REDACTED No knock warrants are a violation. They are clearly far too risky and subject to
30     BY OAG]    abuses of power.
                  We've seen enough times the lethal effects of no-knock warrants. They are
   [NAME REDACTED subject to error, to assumptions of guilt, and can't help but create a more
31     BY OAG]    volatile situation than otherwise. This policy needs to go.
                  This seems to be researched well with concise information. Two
                  considerations come to mind.
                  1. We all know how to treat people and property with respect but sometimes
                  it needs to more specific
                     in what that means. For example, use caution in handling items so as not to
                  break them, not
                    necessary to leave the home trashed, etc.
                  2. In terms of seizing property, the owner should be witness to the recording
                  of items and sign about
                     its veracity.
                  Another thought about No Knock warrants: since SWAT team is responsible,
                  couldn't they surround the home or apartment building to cover all exits in the
                  event that the suspect planned to escape?
   [NAME REDACTED
32     BY OAG]    Thank you for making these changes and clairifying them in written form.

   [NAME REDACTED I am in support of the proposition. We cannot afford the tragedies and
33     BY OAG]    harassment that come with no-knock warrants.
                  Chicago Mayor Lori Lightfoot and Superintendent Brown's New Search
                  Warrant Proposal is still ILLEGAL. There are thousands of people being held
                  (at this very moment) ILLEGALLY for False Imprisonment due to Chicago Police
                  investigative Alert Special Order S04-16, a system that was
                  NEVER passed or enacted by the Legislatures of Illinois - and requires a police
                  supervisor to ILLEGALLY approve probable cause is considered Police &amp;
                  Official Misconduct. 720 ILCS 5/33-3 (b) (c) a class 3 Felony. Lightfoot and
   [NAME REDACTED Brown should also concede and encourage the Illinois Supreme Court to rule
34     BY OAG]    that Bass is unconstitutional.

   [NAME REDACTED No knock warrants caused Breonna Taylor's death. Let's not make the same
35     BY OAG]    mistake here.

     [NAME REDACTED I am SO sorry for all you brave and amazing CPD officers. Thank you for all you
36       BY OAG]    do. I am truly scared for the citizens of Chicago for this continued insanity.

   [NAME REDACTED
37     BY OAG]    This is an important policy change that will make chicagoans safer!
                      What specific training is required for members of the search team, by level of
                      responsibility?

                      Does the presence of a female officer either absolve others for responsibilities
                      and/or concentrate certain responsibilities exclusively on the female officer?

                  Under what circumstances does a search warrant demand participation with
   [NAME REDACTED other resources (such as the FBI) in the approval or execution of a search
38     BY OAG]    warrant?

   [NAME REDACTED This is a small way we can bring justice for XXXXX. I hope this change is
39     BY OAG]    adopted
                  The police Department needs to add that a knock on the door requires a 15-20
                  wait for someone to answer the door. This is backed by a ruling from the
   [NAME REDACTED Supreme court. The police must give a reasonable amount of time to answer
40     BY OAG]    the door which is 15-20 seconds.

   [NAME REDACTED
41     BY OAG]    I support.
                  Updates to the procedures that will safeguard people‚Äôs human rights should
                  include Address Validation. Although Chicago‚Äôs grid-based location system is
                  one of the simplest in the world, there appear to be gaps in the address
                  verification process. What is the data validation procedure for checking the
                  accuracy of the street address, the building address, the apartment design
                  layout (if applicable), the apartment-unit format (if applicable), and the geoloc
                  of the person/place that needs to be searched? Is the city‚Äôs geographic
                  information systems (GIS) data in use? Are city resources supporting GIS
                  database integrity?Address Validation research requires time and effort but it
                  prevents incidences that violate a person‚Äôs rights. Trust between the CPD
                  and the residents will take years to rebuild, but preventing human errors
   [NAME REDACTED about an address in future searches will facilitate the long-term restoration of
42     BY OAG]    community relations.
                  Updates to the procedures that will safeguard people's human rights should
                  include Address Validation. Although Chicago's grid-based location system is
                  one of the simplest in the world, there appear to be gaps in the address
                  verification process. What is the data validation procedure for checking the
                  accuracy of the street address, the building address, the apartment design
                  layout (if applicable), the apartment-unit format (if applicable), and the
                  geographical location of the person/place that needs to be searched? Is the
                  city's geographic information systems (GIS) data in use? Are city resources
                  actively supporting GIS database integrity? Address Validation research
                  requires time and effort but it prevents incidences that violate a person's
                  rights. Trust between the CPD and the residents will take years to rebuild, but
   [NAME REDACTED preventing human errors about an address in future searches will facilitate the
43     BY OAG]    long-term restoration of community relations.
                  If a resident or inhabitant of the targeted address says they are not the
                  individual being sought, and they do not know such individual(s), they should
                  be given the chance to prove such innocence by being afforded the
                  opportunity to present either a drivers license or utility bills showing their
   [NAME REDACTED name associated with such an address to signify the wrong location was
44     BY OAG]    targeted.

   [NAME REDACTED
45     BY OAG]    XXXXX@gmail.com
                      ‚Ä¢Officers now need approval from a deputy chief or above for a search
                      warrant.

                      The deputy chief must verify and confirm that the warrant information is
                      accurate before signing off on it and when possible the warrant should be
                      externally and independently verified prior to execution.

                      All search warrant must be compiled into a database and made publicly
                      available, including but not limited to, when officers raid the home of the
                      address listed on the search warrant but the information that precipitated the
                      signed off warrant was wrong; when officers raid the home of an address not
                      listed on the warrant; What percent of search warrants are tied to the
                      investigations of actual crimes, like murder and sexual assault, inter alias?

                      All wrongful raids should automatically trigger an internal and external
                      investigation into the warrant‚Äôs process and procedure of what went wrong,
                      at what level and by who which will be tracked and indexed in the database by
                      communities, confidential/paid informants for ‚Äúsource reliability‚Äù.

                      The database would be internally as well as independent externally analyzed
                      for specific patterns. Research studies have shown that getting guns and drugs
                      off the street has not reduced crime. Improving clearance rates would be
                      better.

   [NAME REDACTED The aforementioned would reduce the number of law sues and dollars payout,
46     BY OAG]    but more importantly build trust, respect and accountability!
                  I fully support these changes to the Search Warrant Policy.

                      The key aspects to me are the increased level of accountability for sign offs
                      and reviews, the inclusion of women in the search and the pre-planning to
                      identify vulnerable parties.

                  One improvement I would advocate to permit no knock warrants only to when
                  an officer life is in danger. Including office safety as a parameter creates
   [NAME REDACTED increased opportunity for in the moment decisions which may not yield the
47     BY OAG]    best results for the police and the community.
                  I think this is a thoughtful revision that is trying to avoid mistakes. However, I
                  think that too much surveillance or verification in some instances may tip off
   [NAME REDACTED suspects to an upcoming warrant. Perhaps there should be some other
48     BY OAG]    mechanism for cases that too much verification might tip off the suspects.
                      Chicago Mayor Lori Lightfoot and Superintendent Brown new search warrant
                      proposal is still illegal due to CPD investigative alert system special order S04-
                      16. There are thousands of people being held illegally under false
                      imprisonment. S04-16 is a system that was never passed or enacted by
                      legislators of Illinois and authorizes a Police Supervisor, not a judge, to illegally
                      approve probable cause. This is considered police and official misconduct
   [NAME REDACTED     under 720ILCS5 ILCS5/33-3(B)(C) a class 3 felony. More so, violating both the IL
49     BY OAG]        and US Constitution.
                      Chicago Mayor Lori Lightfoot and Superintendent Brown new search warrant
                      proposal is still illegal due to CPD investigative alert system special order S04-
                      16. There are thousands of people being held illegally under false
                      imprisonment. S04-16 is a system that was never passed or enacted by
                      legislators of Illinois and authorizes a Police Supervisor, not a judge, to illegally
                      approve probable cause. This is considered police and official misconduct
     [NAME REDACTED   under 720ILCS5 ILCS5/33-3(B)(C) a class 3 felony. More so, violating both the IL
50       BY OAG]      and US Constitution.
                      Chicago Mayor Lori Lightfoot and Superintendent Brown new search warrant
                      proposal is still illegal due to CPD investigative alert system special order S04-
                      16. There are thousands of people being held illegally under false
                      imprisonment. S04-16 is a system that was never passed or enacted by
                      legislators of Illinois and authorizes a Police Supervisor, not a judge, to illegally
                      approve probable cause. This is considered police and official misconduct
     [NAME REDACTED   under 720ILCS5 ILCS5/33-3(B)(C) a class 3 felony. More so, violating both the IL
51       BY OAG]      and US Constitution.
                      Chicago Mayor Lori Lightfoot and Superintendent Brown new search warrant
                      proposal is still illegal due to CPD investigative alert system special order S04-
                      16. There are thousands of people being held illegally under false
                      imprisonment. S04-16 is a system that was never passed or enacted by
                      legislators of Illinois and authorizes a Police Supervisor, not a judge, to illegally
                      approve probable cause. This is considered police and official misconduct
   [NAME REDACTED     under 720ILCS5 ILCS5/33-3(B)(C) a class 3 felony. More so, violating both the IL
52     BY OAG]        and US Constitution.
                      Chicago Mayor Lori Lightfoot and Superintendent Brown new search warrant
                      proposal is still illegal due to CPD investigative alert system special order S04-
                      16. There are thousands of people being held illegally under false
                      imprisonment. S04-16 is a system that was never passed or enacted by
                      legislators of Illinois and authorizes a Police Supervisor, not a judge, to illegally
                      approve probable cause. This is considered police and official misconduct
   [NAME REDACTED     under 720ILCS5 ILCS5/33-3(B)(C) a class 3 felony. More so, violating both the IL
53     BY OAG]        and US Constitution.
                  Chicago Mayor Lori Lightfoot and Superintendent Brown new search warrant
                  proposal is still illegal due to CPD investigative alert system special order S04-
                  16. There are thousands of people being held illegally under false
                  imprisonment. S04-16 is a system that was never passed or enacted by
                  legislators of Illinois and authorizes a Police Supervisor, not a judge, to illegally
                  approve probable cause. This is considered police and official misconduct
   [NAME REDACTED under 720ILCS5 ILCS5/33-3(B)(C) a class 3 felony. More so, violating both the IL
54     BY OAG]    and US Constitution.
                  Chicago Mayor Lori Lightfoot and Superintendent Brown new search warrant
                  proposal is still illegal due to CPD investigative alert system special order S04-
                  16. There are thousands of people being held illegally under false
                  imprisonment. S04-16 is a system that was never passed or enacted by
                  legislators of Illinois and authorizes a Police Supervisor, not a judge, to illegally
                  approve probable cause. This is considered police and official misconduct
   [NAME REDACTED under 720ILCS5 ILCS5/33-3(B)(C) a class 3 felony. More so, violating both the IL
55     BY OAG]    and US Constitution.
                  Chicago Mayor Lori Lightfoot and Superintendent Brown new search warrant
                  proposal is still illegal due to CPD investigative alert system special order S04-
                  16. There are thousands of people being held illegally under false
                  imprisonment. S04-16 is a system that was never passed or enacted by
                  legislators of Illinois and authorizes a Police Supervisor, not a judge, to illegally
                  approve probable cause. This is considered police and official misconduct
   [NAME REDACTED under 720ILCS5 ILCS5/33-3(B)(C) a class 3 felony. More so, violating both the IL
56     BY OAG]    and US Constitution.
    comment_date    comment_content
                    What about informants that are registered with the FBI that we work in
                    conjunction with and utilize on a routine basis. CI files are kept in accordance with
                    CPD policy and also with the FBI with all reliabilities . They are not registered with
                    counter Terrorism so how are they to be classified. UCI does not apply because
1    3/7/2021 14:52 they are registered and are compensated for information.
                    First off, I understand the necessity of updating the Search Warrant policy. And I
                    do fully respect all the work that goes into drafting orders and the mind-boggling
                    attention to detail and endless revisions. There is not a single piece of work that
                    comes from R&amp;D that is not the absolute best. This largely goes unsaid and
                    unpraised. I acknowledge all of this. My comments below do not represent any
                    rancor or bitterness. And I fully realize that many of these issues invariably were
                    considered already. Whether any of them is important enough to address, I leave
                    to your very capable hands.\
                    \
                    Parts of the order are excessively redundant. It reads like teaching children what to
                    do rather than adults with the serious responsibilities that come with being a
                    police officer. Anyone reading this is going to come away with the impression that
                    police officers are incapable, apart from constant repetition, of understanding
                    information. \
                    \
                    One of the differences not outlined in the "Revision Comparison" document is that
                    a Bureau Chief now has to review any 'no-knock' or 'John Doe' search warrant (II,
                    B, 1). This is a rather significant change to policy and it should have been
                    highlighted.\
                    \
                    The requirement of a Deputy Chief to review a standard search warrant will be
                    problematic (II, B). If the affiant's Deputy Chief is not available, to whom do they
                    then go? Another Area's Deputy Chief? Any Deputy Chief? Or just any available
                    Deputy Chief of any Bureau?\
                    \
2    3/4/2021 15:37 The chain of command is slightly unclear. It would appear that a Commander
            needs to review the search warrant prior to going up the chain of command (VI,
            D). If the Commander is unavailable (e.g. they are on the medical or vacation) can
            an Executive Officer stand in their place or must it be an exempt? And does the
            Executive Officer figure in the 'chain of command?' That is, does the search
            warrant go from the officer, to the sergeant, lieutenant, CAPTAIN, then the
            Commander, or does the Captain, while technically in the chain of command, get
            bypassed because the personnel decisions (such as who the tactical lieutenant
            position is filled by) is decided by the Commander? Not trying to be pedantic, just
            thorough.\
            \
            "All search warrants now require an independent investigation to verify and
            corroborate‚Ä¶" It is unclear how this is to be documented. (VI, C, 3-5 and VI, D).
            While the extent of the background research is generally outlined in this section,
            there is no indication if there is a form or a specific way this will be documented.
            Also, if this information has to be contained in the permanent search warrant file,
            shouldn't there be a standardized way that it presents? If left up to each individual
            unit there will be major disparities in how this is collected and memorialized, as
            well as the extent of the information collected.\
            \
            Item IX, D, 1, f states that all 'no knock' warrants WILL be conducted by SWAT. Will
            the SWAT Incident order be changed from a "consultation" on these types of
            warrants to that of a requirement? (Special Order S05-05, section V, A, 7).\
            \
            A CL number will be generated for each wrong raid. A careful reading of section II,
            J, 1, a does not require a CL for a wrong raid based on a wrong address. While the
            wrong address is later discussed in IX, E, 2, a, it is confusing why it is mentioned
3 (cont.)   here and not in the former section, especially when a wrong raid encompasses
                   two distinct definitions under the former citation. Also, in this latter citation, it
                   isn't referred to as a "wrong raid." Why not? While pointing out my concerns
                   about the ongoing redundancy throughout the order previously, these two
                   definitions of wrong raid and the corresponding responsibility to obtain a CL
                   number, should appear together under II, J, 1, a, as well as being properly
                   referenced and explained later under IX, E, 2, a (while also being called a "wrong
                   raid" there as well). \
                   \
                   Under section II, J, 2, a CL will be obtained for following through on a search
                   warrant when information comes to light that the information is incorrect. This is
                   obviously a violation of the Rules and Regulations of the Police Department.
                   However, conducting a search warrant at a wrong address is a mistake and
                   generally not a willful violation. But by lumping both definitions under the same
                   name (wrong raid), we are left with the impression that we are equating the two
                   situations.\
                   \
                   Under section IV, D, 3, a, there is a new requirement that any unit conduction a
                   search warrant will be equipped with body worn cameras (BWC). Are all narcotic,
                   gang, and specialty unit search warrants going to be halted prior to CPD obtaining
                   additional BWCs? Is SWAT getting BWCs or are they exempted like they are from
                   pointing incidents? If every member of the Department who could possibly serve
                   on a search warrant team is going to be issued a BWC (and this order indicates that
                   there will be a rapid expansion of units with BWCs), will that order be changed as
                   well. Finally, as it relates to BWCs, are all Lieutenants, Captains, and Commanders
                   going to be issued BWCs?\
                   \
4 (cont.)          Thank you for your time.
                   The scope of all warrants is to broad. We have many vehicle (unoccupied) and
                   electronic records warrants that have to be approved and executed prior to
                   charges being approved. These warrants do not include residents or even contact
                   with subjects. The 48 hour rule is already a tight window to complete an
                   investigation for felony upgrades. This policy as drafted will victimize victims for a
                   second time for one traumatic event. The warrant restrictions being so tight that
                   offenders will not be charged in a timely fashion and then be released after
5   3/4/2021 10:49 seriously injuring or even killing someone.
                   II-A This is a redundant statement, sworn personnel should act accordingly at all
                   times.\
                   II-B Deputy Chiefs are very busy individuals. I think this job should be specifically
                   designated to the on-duty Street Deputy who historically are not very busy
                   individuals.\
                   II-C-2 A Field Lt. from a "working/busy" District does not have the time to remain
                   on the scene for the duration of the search warrant. A W.O.L. from any District
                   does not have the time to remain on the scene for the duration of the search
                   warrant.\
                   IV-D-1-a All search warrants are inherently dangerous. More officers are killed or
                   injured responding to Domestic Disturbances than on search warrants. No-Knock
6    3/4/2021 9:08 Warrants should be the norm.
                   Does a Lt have to be on the scene when a search warrant on a vehicle (real
                   property) is in the auto pound? Will that be the Lt assigned in fleet or general
7    3/4/2021 8:26 services or a Lt from the detective division?
                   "A Lieutenant must be present on-scene and will be in overall command when
                   serving a Search Warrant. " Adding a Note that if the Search warrants being
                   executed on a vehicle or a structure not utilized as a residence (i.e. hospitals for
                   medical records, or businesses for cellphone providers, vehicles for probative
                   evidence) can be executed with a Sgt in lieu of a Lt. Essentially allowing a non
                   tactical or non residential search warrant to be conducted solely through the use
8   3/3/2021 22:56 of a Sgt.


                  1. "All Search Warrants now require an independent investigation". What does
                  that mean? To what extent is the independent investigation? Who is responsible
                  for doing it? During the supervisory review what proof or documentation is
                  needed to ensure it was conducted?\
                  2. "A Lieutenant must be present on-scene". This should state a Lt from the unit of
                  origination of the search warrant. A WOL of a district cannot be expected to drop
                  everything to execute a search warrant with an outside unit when they show up to
                  do a search warrant.\
                  3. The "chain of command" approval. As we know, search warrants can have a
                  strong sense of timeliness to them. Especially when it comes to search warrants
                  for narcotics and weapons. These type of warrants can also be dangerous and can
                  be categorized as No-Knock warrants due to officer safety. How will the approval
                  process be streamlined in order to get all the way to a Deputy Chief/Chief
                  approval? Are they going to be available to sign at off-duty hours similar to getting
                  a judge to sign a warrant while court is not in session? Hopefully it will not sit in a
                  mailbox waiting to be signed with the other mountains of paperwork on a Deputy
9   3/4/2021 8:12 Chief's or Chief's desk.
                    Questions:\
                    Are the pre and post search warrant reporting procedures going to be the same for
                    warrants served on cell phone carriers and financial institutions via email portals
                    for electronic data and or financial records ? \
                    \
                    Do we need pre/post CPD search warrant reporting for warrants sent by email that
                    are part of a federal investigation ?\
                    \
                    Do state search warrants being utilized by CPD Federal Task Force Officers still
                    require a CPD Lieutenant or above approval when seeking electronic, financial or
                    DNA(Buccal Swab) evidence regarding a Federal Investigation ?\
                    \
                    Do these pre-planning, preparation and reporting procedures, apply to CPD
                    detectives and officers assigned to federal task forces who are utilizing State
                    Warrants on sensitive Federal Investigations ?\
                    \
                    Do CPD unit search warrant files have to include federal agency investigative
                    reports in which a State search warrant was utilized by CPD Federal Task Force
                    Officers in the course of a federal investigation?\
                    \
                    Do state search warrants being used by CPD Federal Task Force Officers regarding
                    Federal Investigations involving real property still need to be reviewed by a CPD
                    Deputy Chief or above ?\
                    \
                    Do these CPD search warrant policies apply to CPD Federal Task Force Officers
                    assigned to Federal Agencies and sworn as Federal Officers, who are conducting
10   3/3/2021 19:33 Federal Investigations or do the Task Force Officers abide by the policies of the
                    AFTER R/FTO REVIEWED ABOVE POLICY, R/FTO CONCURS WITH A MAJORITY OF
                    THE CHANGES PRESENT IN THE DRAFT POLICY. HOWEVER, IN THE SPIRIT OF
                    CONSTRUCTIVE CRITICISM, R/FTO OBSERVES THE REQUIREMENT THAT ALL SEARCH
                    WARRANTS REQUIRING AT THE MINIMUM DEPUTY CHIEF APPROVAL MAY BE FAR
                    TOO RESTRICTIVE. R/FTO BELIEVES THAT INDIVIDUAL DISTRICT COMMANDERS
                    SHOULD BE THE MINIMUM LEVEL OF APPROVAL WITH A DEPUTY CHIEF BEING THE
                    REQUIREMENT FOR NO-KNOCK SEARCH WARRANTS. THE AFOREMENTIONED
                    ENSURES THAT THERE IS TIMELY APPROVAL OF SEARCH WARRANTS, WHILE STILL
                    ENSURING NO-KNOCK WARRANTS ARE FURTHER UP THE CHAIN OF COMMAND IN
                    TERMS OF APPROVAL. THIS WOULD ALSO STILL ENSURE THAT AN EXEMPT
                    MEMBER IS THE INITIAL POINT OF APPROVAL FOR ANY SEARCH WARRANT, WHILE
11   3/3/2021 17:04 LESSENING WORKLOAD ON A DEPUTY CHIEF.
             The Mayor‚Äôs and CPD‚Äôs proposed Special Order on search warrants will allow
             CPD to continue violent, racist home invasions. The proposed policy has too few
             checks on the search warrant process, fails to stop excessive force, fails to protect
             women and children from brutal, humiliating and traumatic assaults, and fails to
             require sufficient accountability and transparency to the public.

             Mayor Lightfoot and Superintendent Brown refuse to require that CPD officers act in
             a manner that is least intrusive and least harmful to the rights and safety of Chicago
             families. As a result, CPD officers will continue to harm us with impunity.

             CPD and city officials developed this policy with no input from the communities
             most affected by police violence and with no input from those who have survived
             high profile CPD home invasions. The Anjanette Young Ordinance was developed
             with significant community input and provides a complete remedy to CPD‚Äôs
             unlawful, violent and racist search warrant related policies and practices.

   [NAME If Mayor Lightfoot and Superintendent Brown truly want to stop this harm, they will
 REDACTED listen to the demands of community members with lived experience‚Äîincluding
1 BY OAG] XXXXX herself‚Äîand support the Anjanette Young Ordinance.
            I fear the proposed Special Order on search warrants does not go far enough to
            reform CPD practice and won‚Äôt prevent to violent, racially-biased home invasions.
            The proposed policy has too few checks on the search warrant process, fails to
            discourage excessive force, leaves women and children vulnerable to brutal,
            humiliating and traumatic assaults, and does not promote accountability or
            transparency to the public.

            CPD officers should be required to act in the least intrusive and least harmful ways
            to the protect rights and safety of Chicago families. This is common sense and an
            approach that would save countless families from trauma, avoid the loss of millions
            in damages and start restoring some semblance of credibility to CPD.

            ThIs policy would be vastly improved with input from the communities most
            affected by police violence and with learning from those who have survived high
            profile CPD home invasions.

            I favor as an alternative the Anjanette Young Ordinance. It was developed with
            significant community input and provides a complete remedy to CPD‚Äôs unlawful,
            violent and counterproductive search warrant related policies and practices.

          I am a white, male father of two. I am sick and tired of seeing CPD behave with
   [NAME impunity towards black and brown families and I‚Äôm sick and tired of mealy-
 REDACTED mouthed excuses and half hearted attempts to ‚Äúreform‚Äù CPD. All Chicagoans
2 BY OAG] deserve better, most especially the victims of police misconduct.
             The Mayor‚Äôs and CPD‚Äôs proposed Special Order on search warrants will allow
             CPD to continue violent, racist home invasions. The proposed policy has too few
             checks on the search warrant process, fails to stop excessive force, fails to protect
             women and children from brutal, humiliating and traumatic assaults, and fails to
             require sufficient accountability and transparency to the public.

             Mayor Lightfoot and Superintendent Brown refuse to require that CPD officers act in
             a manner that is least intrusive and least harmful to the rights and safety of Chicago
             families. As a result, CPD officers will continue to harm us with impunity.

             CPD and city officials developed this policy with no input from the communities
             most affected by police violence and with no input from those who have survived
             high profile CPD home invasions. The Anjanette Young Ordinance was developed
             with significant community input and provides a complete remedy to CPD‚Äôs
             unlawful, violent and racist search warrant related policies and practices.

   [NAME If Mayor Lightfoot and Superintendent Brown truly want to stop this harm, they will
 REDACTED listen to the demands of community members with lived experience‚Äîincluding
3 BY OAG] XXXXX herself‚Äîand support the Anjanette Young Ordinance.
          I fully support the statement of Black Alderwomen of the Chicago City Council
          Progressive Caucus and the community coalition working with XXXXX in support of
          the Anjanette Young Ordinance. Real change must happen. None of the officers
   [NAME who broke into her home treated her like a real person. Why? Two likely reasons--
 REDACTED the fact that she was Black and they were all white and how seldom CPD actually
4 BY OAG] punishes officers for wrongdoing against Black persons in Chicago
            The Mayor‚Äôs and CPD‚Äôs proposed Special Order on search warrants would
            allow CPD to continue violent, racist home invasions. The proposed policy has too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Saying that
            police must be polite is simply not enough.

            Mayor Lightfoot and Superintendent Brown refuse to require that CPD officers act in
            a manner that is least intrusive and least harmful to the rights and safety of Chicago
            families. As a result, CPD officers will continue to harm us with impunity.

            It's a serious failure that CPD and city officials developed this policy with no input
            from the communities most affected by police violence and with no input from
            those who have survived high-profile CPD home invasions. On the other hand, the
            Anjanette Young Ordinance was developed with significant community input. It
            requires public reporting on all home raids; reporting and repair of property damage
            resulting from the raid; and supervisory review of all home raids. Additionally, it
            grants victims the right to body camera footage within 48 hours, and requires that
            police be stripped of their police powers and referred for discipline when they
            violate the ordinance. So the Anjanette Young Ordinance is the measure that will
            provide a complete remedy to CPD‚Äôs unlawful, violent and racist search warrant-
            related policies and practices.

   [NAME If Mayor Lightfoot and Superintendent Brown truly want to stop the harm, they will
 REDACTED listen to the demands of community members with lived experience‚Äîincluding
5 BY OAG] XXXXX herself‚Äîand support the Anjanette Young Ordinance.
             The Mayor‚Äôs and CPD‚Äôs proposed Special Order on search warrants will allow
             CPD to continue violent, racist home invasions. The proposed policy has too few
             checks on the search warrant process, fails to stop excessive force, fails to protect
             women and children from brutal, humiliating and traumatic assaults, and fails to
             require sufficient accountability and transparency to the public.

             Mayor Lightfoot and Superintendent Brown refuse to require that CPD officers act in
             a manner that is least intrusive and least harmful to the rights and safety of Chicago
             families. As a result, CPD officers will continue to harm us with impunity.

             CPD and city officials developed this policy with no input from the communities
             most affected by police violence and with no input from those who have survived
             high profile CPD home invasions. The Anjanette Young Ordinance was developed
             with significant community input and provides a complete remedy to CPD‚Äôs
             unlawful, violent and racist search warrant related policies and practices.

   [NAME If Mayor Lightfoot and Superintendent Brown truly want to stop this harm, they will
 REDACTED listen to the demands of community members with lived experience‚Äîincluding
6 BY OAG] XXXXX herself‚Äîand support the Anjanette Young Ordinance.
          Residents of Chicago deserve a stronger assurance that their human and civil rights
          will be protected. It is clear that police have been allowed to conduct what amounts
          to home invasions, with too few checks and balances. Citizens deserve the full
   [NAME protection of the law before these invasions are carried out, not just after costly
 REDACTED lawsuits against the city and the police force ‚Äì which in most cases end up being
7 BY OAG] paid for by the taxpayers, not the perpetrators.
          CPD and city officials developed policy with no input from the communities most
          affected by police violence and with no input from those who have survived high
          profile CPD home invasions. The Anjanette Young Ordinance was developed with
          significant community input and provides a complete remedy to CPD‚Äôs unlawful,
   [NAME violent and racist search warrant related policies and practices. Please listen to the
 REDACTED demands of community members with lived experience and SUPPORT the Anjanette
8 BY OAG] Young Ordinance.
          The residents of Chicago deserve protection from violent home invasions like the
          one experienced by XXXXX. I hope the mayor, CPD, and city council view the footage
          of that event and put sufficient safeguards in place to ensure this never happens
          again. This proposed policy has too few checks on the search warrant process, fails
   [NAME to stop excessive force, fails to protect women and children from brutal, humiliating
 REDACTED and traumatic assaults, and fails to require sufficient accountability and
9 BY OAG] transparency to the public. We can do better.
             This Special Order is neither strong enough nor comprehensive enough to stop the
             wrong raids being inflicted on Black people in Chicago. It doesn't protect innocent
             Black people or vulnerable women and children from being violated in their own
             homes. This is because once again, there was no public involvement in its creation,
             only this top-down attempt to get the public to agree to it after the fact. If an
             internal executive order single-handedly created by the Mayor and police
             superintendent was the fix, we wouldn't be in the position we are in now. The
    [NAME    Ordinance that was drafted by the public and introduced by the five Black
  REDACTED   Alderwomen needs to be passed so that citizens have the strength of law and all
10 BY OAG]   attached accountability to stop wrong raids.
             It is comical to believe CPD can investigate and reform themselves. Police do not
             keep us safe. Since moving to Chicago, every interaction I've had with an officer is
             awful. The foot soldiers CPD put on the streets do not know the first thing about
    [NAME    integrity or dignity. They're disrespectful, mean, and violent with impunity. They
  REDACTED   laugh when asked to put on a mask and they legally get away with murder. They
11 BY OAG]   need to be put in check and lose funding; this is a step in the right direction.

             "Reasonable suspicion" and subjective rules based on how officers claim to feel that
             day mean nothing and are built-in loopholes that allow officers on all levels to claim
             they were in danger without proof, either for lack of documentation, hiding, or
             destruction of evidence, as proved time and time again in national cases like with
             XXXXX, Breonna Taylor, Sandra Bland, and many many more. No-knock warrants
             should be ABOLISHED entirely, regardless of how much reformative training police
             offers are supposedly getting, if the system is built on the shoulders of people who
             support Trump conspiracy theories, supported the Jan. 6th insurrection, and
             structural violence against black and brown communities, all "moderate" police
    [NAME    policy will be abusive and dangerous. These policies are not about protecting the
  REDACTED   people they're about protecting the CPD and the power of white supremacy,
12 BY OAG]   ABOLISH the police, ABOLISH no-knock warrants.
             Hello, I am asking for CPD and Mayor Lightfoot‚Äôs support of the Anjanette Young
             ordinance to eliminate violent, traumatic, and unlawful home invasions in the
    [NAME    Chicago area. Reform is the first step in dismantling racist systems in our country,
  REDACTED   including police departments, who are supposed to PROTECT and serve their
13 BY OAG]   community.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
              of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
              the Anjanette Young Ordinance. Until then, CPD should impose an immediate
              moratorium on all home raids.

              Submit a comment to the Chicago Police Department before the deadline of
              Thursday 3/18.

              WHY THE ORDINANCE IS NEEDED

              Unlike the Anjanette Young Ordinance, CPD‚Äôs proposed Special Order does not:

              1) Ban no-knock warrants.

              2) Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.

    [NAME 3) Require CPD officers executing home raids to act in a manner that is least
  REDACTED intrusive and least harmful to the rights and safety of Chicago families.
14 BY OAG]
           CPD &amp; Mayor Lightfoot withheld tapes of the unlawful, racist, humiliating and
    [NAME traumatic invasion of XXXXX home. This is yet another example of why CPD cannot
  REDACTED be trusted to invade homes without a search warrant! You must prevent this from
15 BY OAG] happening again; support the Anjanette Young Ordinance!
    [NAME CPD &amp; Lightfoot withheld tapes of the unlawful, racist, humiliating and
  REDACTED traumatic invasion of XXXXXs home. We demand reform and we know we cannot
16 BY OAG] trust them to police themselves!! Defund the police, fund the community.
    [NAME CPD and Mayor Lightfoot withheld tapes of the unlawful, racist, humiliating and
  REDACTED traumatic invasion of XXXXXs home. You must support the Anjanette Young
17 BY OAG] Ordinance. The unlawful search warrant home invasions must stop.
             This proposed Special Order does not represent positive change or a commitment to
             serve and protect ALL families in Chicago. It fails to require sufficient checks on the
             search warrant process, fails to stop excessive force, fails to protect citizens -
             especially children - from brutal, humiliating, and traumatic assaults, and fails to
             require sufficient accountability and transparency to the public. The Anjanette
             Young Ordinance offers solutions to these failures. Additionally, the Ordinance was
             developed in partnership with people most impacted by CPD raids. If City officials
             are serious about alleviating harm, they will listen to the voices of community
    [NAME    members with lived experience‚Äîincluding XXXXXîand pass the Anjanette Young
  REDACTED   Ordinance. While this is still an open question, CPD should immediately cease all
18 BY OAG]   home raids.
             Well asking Police department and all powers to be to do the right thing to treat
             people the way you would want to be treated or should I say to treat black people
             the way you treat white people brown and every person of color .
             Talk is cheap audiences laws documents is a step in the right direction but the reality
    [NAME    is we need a serious heart change reality check conscience repentance whatever
  REDACTED   you want to call it as long as it results in human beings being treated as human
19 BY OAG]   beings regardless of their differences we are more alike than not

             Please pass the Anjanette Young Ordinance. The CPD‚Äôs proposed Special Order
             will continue to allow the Police to commit wrongful, violent raids into the homes of
             Black and Brown families. It requires too few checks on the search warrant process,
             fails to stop excessive force, fails to protect women and children from brutal,
             humiliating and traumatic assaults, and fails to require sufficient accountability and
             transparency to the public. Unlike the proposed CPD Order, the Anjanette Young
             Ordinance would require all of these necessary reforms and was developed in
             partnership with people most impacted by CPD raids. If City officials truly want to
    [NAME    stop this harm, they will listen to the voices of community members with lived
  REDACTED   experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young Ordinance.
20 BY OAG]   Until then, CPD should impose an immediate moratorium on all home raids.
             The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
             wrongful, violent raids into the homes of Black and Brown families. It requires too
             few checks on the search warrant process, fails to stop excessive force, fails to
             protect women and children from brutal, humiliating and traumatic assaults, and
             fails to require sufficient accountability and transparency to the public. Unlike the
             proposed CPD Order, the Anjanette Young Ordinance would require all of these
             necessary reforms and was developed in partnership with people most impacted by
             CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
21 BY OAG]   moratorium on all home raids.
           I support the Anjanette Young Ordinance. The CPD Special Order does not do
           enough. The CPD‚Äôs proposed Special Order will continue to allow the Police to
           commit wrongful, violent raids into the homes of Black and Brown families. It
           requires too few checks on the search warrant process, fails to stop excessive force,
           fails to protect women and children from brutal, humiliating and traumatic assaults,
           and fails to require sufficient accountability and transparency to the public. Unlike
           the proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
22 BY OAG] moratorium on all home raids.


           I worked with XXXXX ten years ago in a social service organization. She is a
    [NAME phenomenal social worker and community spokesperson. She did not deserve the
  REDACTED trauma and inhumanity she experienced at the hands of CPD. Indeed, no one does.
23 BY OAG] She could have died because CPD did not follow protocol. Police reform now.


               I am concerned that the CPD‚Äôs proposed Special Order will continue to allow the
               Police to commit wrongful, violent raids into the homes of Black and Brown families,
               or anyone's home. It requires too few checks on the search warrant process, fails to
               stop excessive force, fails to protect women and children from brutal, humiliating
               and traumatic assaults, and fails to require sufficient accountability and
               transparency to the public. Unlike the proposed CPD Order, the Anjanette Young
               Ordinance would require all of these necessary reforms and was developed in
               partnership with people most impacted by CPD raids. If City officials truly want to
    [NAME      stop this harm, they will listen to the voices of community members with lived
  REDACTED     experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young Ordinance.
24 BY OAG]     Until then, CPD should impose an immediate moratorium on all home raids.
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME      of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED     the Anjanette Young Ordinance. Until then, CPD should impose an immediate
25 BY OAG]     moratorium on all home raids.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
26 BY OAG]    moratorium on all home raids.
              The raid on XXXXXs home exposed a large injustice in how Chicago Police conduct
              home raids. The CPD‚Äôs proposed Special Order will continue to allow the Police to
              commit wrongful, violent raids into the homes of Black and Brown families. It
              requires too few checks on the search warrant process, fails to stop excessive force,
              fails to protect women and children from brutal, humiliating and traumatic assaults,
              and fails to require sufficient accountability and transparency to the public. Unlike
              the proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
27 BY OAG]    moratorium on all home raids.
    [NAME
  REDACTED The new policy is far from enough. I do not support this, I ask you to institute the
28 BY OAG] Anjanette Young Ordinance instead.
    [NAME
  REDACTED
29 BY OAG] Chicago needs the Anjanette Young Ordinance passed
           The CPD‚Äôs proposed Special Order is an unacceptable solution to the problem of
           Black and Brown communities being terrorized by hundreds of wrongful, violent
           raids into the homes of Black and Brown families. Half of these raids fail to yield a
           single arrest and only result in traumatizing people in the very place they are meant
           to feel most safe. This is unacceptable and cannot be allowed to continue. The CPD
           proposed Special Order requires too few checks on the search warrant process, fails
           to stop excessive force, fails to protect women and children from brutal, humiliating
           and traumatic assaults, and fails to require sufficient accountability and
           transparency to the public. It was not developed in partnership by the people
           victimized by the CPD failing to do basic due diligence, exercise caution where
           children may be present, and empathy for the human lives they‚Äôre impacting
           when conducting these raids. Unlike the proposed CPD Order, the Anjanette Young
           Ordinance would require all of these necessary reforms and was developed in
           partnership with people most impacted by CPD raids. If City officials truly want to
    [NAME stop this harm, they will listen to the voices of community members with lived
  REDACTED experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young Ordinance.
30 BY OAG] Until then, CPD should impose an immediate moratorium on all home raids.
           This ordinance does not do enough!!

           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
31 BY OAG] moratorium on all home raids.
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME      of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED     the Anjanette Young Ordinance. Until then, CPD should impose an immediate
32 BY OAG]     moratorium on all home raids.
               I am asking for the Anjanette Young Ordinance to replace the above. We the
               citizens of Chicago no longer want the police and mayor deciding what the
               community wants. The citizens want an end to violence and harm being done to
               other citizens. Harm and trauma are not what police should be doing. Harm and
               trauma are very hard to heal from espicially when done to children. The Anjanette
               Oridinace is in the best interest of Chicago. Could we try something that is in the
               best interests of Chicago. Something that supports the statement Black Lives
    [NAME      Matter. We can't continue to harm the minority community and then ask the
  REDACTED     minority community to trust the police.
33 BY OAG]     49th Ward
               This does not go far enough. There is essentially no difference between knock and
               no-knock warrants. 20 seconds to answer your door is absurd.

               Funds need to be allocated to pay for damages caused by these warrants, regardless
    [NAME      of outcome.
  REDACTED
34 BY OAG] Stop all drug related search warrants.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
35 BY OAG] moratorium on all home raids.
             he CPD‚Äôs proposed Special Order will continue to allow the Police to commit
             wrongful, violent raids into the homes of Black and Brown families. It requires too
             few checks on the search warrant process, fails to stop excessive force, fails to
             protect women and children from brutal, humiliating and traumatic assaults, and
             fails to require sufficient accountability and transparency to the public. Unlike the
             proposed CPD Order, the Anjanette Young Ordinance would require all of these
             necessary reforms and was developed in partnership with people most impacted by
             CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
36 BY OAG]   moratorium on all home raids.
             The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
             wrongful, violent raids into the homes of Black and Brown families. It requires too
             few checks on the search warrant process, fails to stop excessive force, fails to
             protect women and children from brutal, humiliating and traumatic assaults, and
             fails to require sufficient accountability and transparency to the public. Unlike the
             proposed CPD Order, the Anjanette Young Ordinance would require all of these
             necessary reforms and was developed in partnership with people most impacted by
             CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
37 BY OAG]   moratorium on all home raids.
             The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
             wrongful, violent raids into the homes of Black and Brown families. It requires too
             few checks on the search warrant process, fails to stop excessive force, fails to
             protect women and children from brutal, humiliating and traumatic assaults, and
             fails to require sufficient accountability and transparency to the public. Unlike the
             proposed CPD Order, the Anjanette Young Ordinance would require all of these
             necessary reforms and was developed in partnership with people most impacted by
             CPD raids. If City officials truly want to stop this harm, they will listen to the voices
             of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
             the Anjanette Young Ordinance. Until then, CPD should impose an immediate
             moratorium on all home raids.

    [NAME
  REDACTED
38 BY OAG]
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
39 BY OAG] moratorium on all home raids.
    [NAME
  REDACTED
40 BY OAG] Needs to end now
           I am opposed to SO4-19 because it does not do enough to protect Chicagoans from
           the danger to their physical, psychological, and material well-being caused by no-
           knock police raids, which disproportionately affect Black and Brown families, placing
           their lives in danger, subjecting them to trauma, and depriving them of any sense of
           security in their own homes. The CPD‚Äôs proposed Special Order requires too few
           checks on the search warrant process, fails to stop excessive force, fails to protect
           women and children from brutal, humiliating and traumatic assaults, and fails to
           require sufficient accountability and transparency to the public. In contrast, the
           Anjanette Young Ordinance would require all of these necessary reforms and was
           developed in partnership with the people most impacted by CPD raids. I fully
           support the Anjanette Young Ordinance as the best way of preventing another
           person or family from suffering the terror and humiliating treatment that XXXXX
    [NAME endured. If City officials truly want to stop this harm, they will listen to the voices of
  REDACTED community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass the
41 BY OAG] Anjanette Young Ordinance.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
42 BY OAG] moratorium on all home raids.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
43 BY OAG] moratorium on all home raids.


               It seems to me that the CPD‚Äôs proposed Special Order will continue to allow the
               Police to commit wrongful, violent raids into the homes of Black and Brown families.
               It requires too few checks on the search warrant process, fails to stop excessive
               force, fails to protect women and children from brutal, humiliating, and traumatic
               assaults and fails to require sufficient accountability and transparency to the public.
               On the other hand, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most affected by
               CPD raids. If City officials truly want to stop this harmful and unjustified behavior,
               they will listen to the voices of community members with lived
    [NAME      experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young Ordinance.
  REDACTED     Until then, CPD should impose an immediate moratorium on all home raids. We
44 BY OAG]     have a long way to go in this city. We need to work at making this right.
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME      of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED     the Anjanette Young Ordinance. Until then, CPD should impose an immediate
45 BY OAG]     moratorium on all home raids.
    [NAME
  REDACTED
46 BY OAG] I support the Anjanette Young Ordinance.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
47 BY OAG] moratorium on all home raids.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
           of community members with lived experience‚Äîincluding XXXXXherself‚Äîand pass
           the Anjanette Young Ordinance. Until then, CPD should impose an immediate
           moratorium on all home raids.

               The police force has a lost all trust in the people of Chicago. You have proven time
    [NAME      and time again that you will not do the right thing. It is time for change. And I hope
  REDACTED     the Police are willing to work with the people to gain that trust or risk being left
48 BY OAG]     behind.
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME      of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED     the Anjanette Young Ordinance. Until then, CPD should impose an immediate
49 BY OAG]     moratorium on all home raids.
    [NAME
  REDACTED
50 BY OAG] Please get rid of John Doe and no knock warrants. I do not support these.
             The changes to the search warrant policy to not go far enough to prevent wrongful
             raids on families, and it does not do enough to protect people who have to sit by
             while the police act with impunity for fear of their life and their future.

             At the very least the follow provisions should be made:

             1) Ban no-knock warrants.

             2) Require that officers wait at least 30 seconds during knock and announce raids to
             give residents a chance to open the door to their home.

             3) Require CPD officers executing home raids to act in a manner that is least
             intrusive and least harmful to the rights and safety of Chicago families.

             4) Protect children from trauma and harm, including by: prohibiting officers from
             pointing guns at children; avoiding raiding a home during a time when children are
             likely present; prohibiting handcuffing and interrogating children; and avoiding
             handcuffing parents in front of their children.

             5) Prohibit officers from pointing their guns at a person, unless the person presents
             an imminent risk of death or serious bodily injury to another.

             6) Require SWAT officers to document when they point guns at people during a raid.

    [NAME 7) Prohibit midnight raids of family homes and require that home raids be
  REDACTED conducted from 9am to 7pm, absent exigent circumstances.
51 BY OAG]


    [NAME    There is never a good reason for a raid. They are dangerous to all parties involved,
  REDACTED   and have no place in our society. They are carried out especially in a racist pattern
52 BY OAG]   and are clearly part of the institutional racial bias in policing. End all raids, period.
    [NAME
  REDACTED   We must put an end to all home invasions. Mayor Lightfoot‚Äôs search warrant fixes
53 BY OAG]   will not suffice.
               The Mayor‚Äôs and CPD‚Äôs proposed Special Order on search warrants will allow
               CPD to continue violent, racist home invasions. The proposed policy has too few
               checks on the search warrant process, fails to stop excessive force, fails to protect
               women and children from brutal, humiliating and traumatic assaults, and fails to
               require sufficient accountability and transparency to the public.

               Mayor Lightfoot and Superintendent Brown refuse to require that CPD officers act in
               a manner that is least intrusive and least harmful to the rights and safety of Chicago
               families. As a result, CPD officers will continue to harm us with impunity.

               CPD and city officials developed this policy with no input from the communities
               most affected by police violence and with no input from those who have survived
               high profile CPD home invasions. The Anjanette Young Ordinance was developed
               with significant community input and provides a complete remedy to CPD‚Äôs
               unlawful, violent and racist search warrant related policies and practices.

    [NAME If Mayor Lightfoot and Superintendent Brown truly want to stop this harm, they will
  REDACTED listen to the demands of community members with lived experience‚Äîincluding
54 BY OAG] XXXXX herself‚Äîand support the Anjanette Young Ordinance.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
55 BY OAG] moratorium on all home raids.
              I was born at St. Bernard's Hospital, Englewood, and am a longtime resident of
              Rogers Park. As a community worker in Englewood, I would repeatedly hear stories
              from grandmothers, telling of CPD raids into homes and apartments, repeatedly for
              the wrong address. Such raids would include damage to property, leaving behind
              doors which could no longer lock, and startled children. It would be common to
              have firearms aimed at crying pre-schoolers. Doors can be fixed. Much harder is to
              "repair" children with extreme startle responses, hyper vigilance, and continuing
              nightmares. They learn that grown adults in authority cannot be trusted.

           I fully support the Anjanette Young Ordinance. As a survivor of gun violence and
           sexual assault, my personal safety is tied to an effective and well-trained police
           department. it is also tied to establishing and maintaining community trust in said
           department. I hope it gets the robust support of the entire City Council, to better
           the lives of the residents, whom it represents as elected officials. I further hope that
    [NAME when this ordinance passes, the City Council holds the Chicago Police Department
  REDACTED accountable for implementing these specific agreed-upon procedures into its
56 BY OAG] practice, and that an enforcement mechanism is agreed upon. Thank you.
    [NAME
  REDACTED I‚Äôm not a fan of no knock warrants. Please don‚Äôt allow them. Please use the
57 BY OAG] guidelines suggested by United Working Families.


              These reforms are completely useless, and a slap in the face to XXXXX, XXXXX, and
              the hundreds of other victims of wrongful raids, raids at wrong addresses, and just
              the general brutality CPD uses when conducting home raids.

              Knock and announce and no knock warrants are so similar, that they must be both
              fully banned. I would like to remind you thatXXXXX was *not* the victim of a no
              knock raid.

           The reforms you have implemented would not have prevented the horrific incident
           that XXXXX went through. That should say it all, however, I don‚Äôt believe CPD, nor
           lightfoot, care. It‚Äôs imperative that you end home raids altogether, fire officers
           who point guns at children, and implement robust policy change like corroborating
    [NAME informant tips, verifying addresses, and have high ranking officers approve raids
  REDACTED after a more lengthy approval process by a judge. Go forward with the Anjanette
58 BY OAG] Young ordinance, your new reforms are ridiculous and shameful.
             The CPD‚Äôs proposed Special Order will continue to allow the police to commit
             wrongful, violent raids into the homes of Black and Brown families. It fails to stop
             excessive force, fails to protect women and children from brutal, humiliating, and
             traumatic assaults, and fails to require sufficient accountability and transparency to
             the public.

             If city officials truly want to stop this harm, they will listen to the voices of the
    [NAME    community members with lived experience- including XXXXX herself- and pass the
  REDACTED   Anjanette Young Ordinance. Until then, CPD should impose an immediate
59 BY OAG]   moratorium on all home raids.
             This policy does not go nearly far enough. We need to completely ban no-knock
    [NAME    warrants, pointing guns at children, and warrants based on informants that have
  REDACTED   previously given false information. We need the Anjanette Young Ordinance and an
60 BY OAG]   end to racist policing.
             I feel that the CPD‚Äôs proposed Special Order will continue to allow the police to
             commit wrongful, violent raids into the homes of Black and Brown Chicago families.
             It fails to stop excessive force, it fails to protect women and children from brutal,
             humiliating, and traumatic assaults, and fails to require sufficient accountability and
             transparency to the public.

             If city officials truly want to stop this harm, they should listen to the voices of
    [NAME    community members with lived experience‚Äîincluding XXXXX and pass the
  REDACTED   Anjanette Young Ordinance. Until then, CPD should impose an immediate
61 BY OAG]   moratorium on all home raids.
             This proposed search warrant policy violates the rights of the citizens of Chicago and
             puts those communities that are most likely to be confronted with police violence in
    [NAME    danger. This should not be enacted. Instead the city should enact the Anjanette
  REDACTED   Young Ordinance, which strives to protect the lives of Black and Brown Chicago
62 BY OAG]   residents from police brutality.
             Please do not give in to the demands of activist Alderman who continue to spread
             negative messages about law enforcement throughout their wards. My Alderman
             sent out a message that suggests CPD targets black and brown communities and
             also provided a sample narrative of what feed back should be comprised of when
             answering this form. I believe this is unfair to the process as it certainly does not
             allow for a fair and balanced response from citizens, but rather foists her opinions
             upon them and urges them to copy and paste her narrative into the form. I believe
    [NAME    CPD is acting in good faith reviewing the warrant process, as they should, because
  REDACTED   the warrants are an important tool in an ever shrinking arsenal that aid in keeping
63 BY OAG]   all Chicagoans safe.
    [NAME
  REDACTED
64 BY OAG] This shouldn't be allowed, you risk lives, especially POC due to a racist police force.
           It is clear that CPD is committed to continuing harm and violence, and will never
           allow itself to be held accountable.

              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
65 BY OAG]    moratorium on all home raids.
              This proposal does not put an end to the practice of wrongful, violent raids. No
    [NAME     knock warrants have led to the death of Breonna Taylor. We must keep our Black
  REDACTED    and Brown Chicagoans safe from the risk of murder by police. Place a ban on no
66 BY OAG]    knock warrants.
              We need public transparency concerning home raids and protection for children
    [NAME     from officers that enter their homes. That such protections are not built into the
  REDACTED    guidelines is appalling. Please address the concerns of the public in ensuring that
67 BY OAG]    that all Chicago residents have all of their rights respected.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
68 BY OAG]    moratorium on all home raids.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
69 BY OAG] moratorium on all home raids.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
           of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
           the Anjanette Young Ordinance. Until then, CPD should impose an immediate
           moratorium on all home raids.

               Public Comment #IAmAnjanetteYoung V2 (1).png




               Submit a comment to the Chicago Police Department before the deadline of
               Thursday 3/18.


               BACKGROUND ON WHY THE ORDINANCE IS NEEDED

               Unlike the Anjanette Young Ordinance, CPD‚Äôs proposed Special Order does not:
    [NAME
  REDACTED 1) Ban no-knock warrants.
70 BY OAG]
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
71 BY OAG] moratorium on all home raids.
    [NAME
  REDACTED I am against no knock warrants and interrogating children. Lightfoot and CPD are in
72 BY OAG] the wrong and should be recognized as such. Cowardly and unlawful behavior.
           We want justice for XXXXX and we demand you give her justice by adding these to
           your new guidelines:
           -ban no knock warrants
           -prohibit police from pointing guns at/handcuffing and interrogating children
           -require public reporting of all search warrants
           -prohibit officers from obtaining search warrants based on informants who have
           provided false information in the past

               This is the least you can do to recognize your role in the unnecessary death of
               XXXXX, but also the pain and suffering you've put so many others through without
               care.

           Warrants should also not be given for drug raids, and raids should not be performed
    [NAME unless necessary to save lives from immediate danger. Busting drugs is not one of
  REDACTED those situations, and leads to the perpetual fear and death of civilians and officers
73 BY OAG] alike.
             We want justice forXXXXX and we demand you give her justice by adding these to
             your new guidelines:
             -ban no knock warrants
             -prohibit police from pointing guns at/handcuffing and interrogating children
             -require public reporting of all search warrants
             -prohibit officers from obtaining search warrants based on informants who have
             provided false information in the past

             This is the least you can do to recognize your role in the unnecessary death of
             XXXXX, but also the pain and suffering you've put so many others through without
             care.

             Warrants should also not be given for drug raids, and raids should not be performed
    [NAME    unless necessary to save lives from immediate danger. Busting drugs is not one of
  REDACTED   those situations, and leads to the perpetual fear and death of civilians and officers
74 BY OAG]   alike.
             The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
             wrongful, violent raids into the homes of Black and Brown families. It requires too
             few checks on the search warrant process, fails to stop excessive force, fails to
             protect women and children from brutal, humiliating and traumatic assaults, and
             fails to require sufficient accountability and transparency to the public. Unlike the
             proposed CPD Order, the Anjanette Young Ordinance would require all of these
             necessary reforms and was developed in partnership with people most impacted by
             CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
75 BY OAG]   moratorium on all home raids.

             This special order does not go far enough. Too many folks have died due to police
             violence. Sweeping police reform is imperative to taking care of Chicago's people.

             No knock warrants NEED to be banned.
             Police should NOT be able to point guns at, interrogate, or handcuff children.
             Since police are a public entity, reporting should also be public, including search
    [NAME    warrants.
  REDACTED   When informants have given false data, no future searches should occur based on
76 BY OAG]   their reports.
    [NAME    I am a resident of the city of Chicago and do not support this search warrant policy.
  REDACTED   Specifically, I do not support the use of no-knock warrants or officers being
77 BY OAG]   permitted to point weapons at children.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
78 BY OAG] moratorium on all home raids.
    [NAME
  REDACTED
79 BY OAG] Not enough. End home raids.


               The special order proposed by CPD will not prevent violent raids from taking place in
               the homes of Black and Brown families in Chicago. So long as no-knock warrants
               remain legal, women, children, and anyone who happens to be in a home is at risk
               when police enter unexpectedly, whether because of the trauma of having their
               property and privacy violated or because of a misunderstanding and consequent
               violent encounter.

           If officials in Chicago have any real interest in improving the lives of their
           constituents, they should pass the Anjanette Young Ordinance, which is supported
           by communities across Chicago. This would ban no-knock warrants, require a plan
           for protecting people in the house who are not targeted by the warrant, and ensure
           that footage of warrants that do not result in evidence is reviewed to ensure officer
           compliance. Given how many times officers have raised the wrong house in
    [NAME executing a warrant, hurt people who have had nothing to do with the warrant, and
  REDACTED hidden evidence that should have been readily available to legal counsel or the
80 BY OAG] public, the requirements of the Anjanette Young ordinance are justified.
               The special order proposed by CPD will not prevent violent raids from taking place in
               the homes of Black and Brown families in Chicago. So long as no-knock warrants
               remain legal, women, children, and anyone who happens to be in a home is at risk
               when police enter unexpectedly, whether because of the trauma of having their
               property and privacy violated or because of a misunderstanding and consequent
               violent encounter.

           If officials in Chicago have any real interest in improving the lives of their
           constituents, they should pass the Anjanette Young Ordinance, which is supported
           by communities across Chicago. It bars no knock warrants, requires a plan for
           protecting people in the house not targeted by the warrant, and ensures that body
           camera footage is readily available for review to ensure officer compliance. Given
           the number of times police have entered the wrong house, and injured people or
    [NAME otherwise hurt them in executing a warrant, the requirements of the Anjanette
  REDACTED Young ordinance are more than justified. They are the only way to protect the lives
81 BY OAG] and dignity of Chicago residents.
           The CPD‚Äôs proposed Special Order, though it does have a few internal changes
           regarding the chain of command, will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
           of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
           the Anjanette Young Ordinance. Until then, CPD should impose an immediate
           moratorium on all home raids.

           The Anjanette ordinance includes provisions like:
            CPD must ‚Äúuse tactics that are the least intrusive‚Äù and reduce physical and
           emotional harm to those inside the home, including children.
           Officers must knock, announce themselves and give the resident(s) ‚Äúa reasonable
           amount of time,‚Äù or no less than 30 seconds, to respond before breaking the
           door.
           With the exception of special circumstances, residential search warrants can only be
           conducted between 9 a.m. and 7 p.m
           CPD track and publish additional information, including whether force was used,
    [NAME misconduct allegations and if children were present.
  REDACTED Supt. David Brown recently committed to tracking wrong raids like the one on
82 BY OAG] Young in response to an ongoing Inspector General investigation.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
              of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
              the Anjanette Young Ordinance. Until then, CPD should impose an immediate
              moratorium on all home raids.

              This proposed Special Order DOES NOT prohibit pointing guns at children, DOES NOT
              require SWAT to document when they point guns at people during raids, DOES NOT
    [NAME     require public reporting of data on ALL Search warrants (which should be a bare
  REDACTED    MINIMUM requirement), and DOES NOT prohibit midnight raids. Chicago's people
83 BY OAG]    deserve better.
              On the anniversary of the loss of Breonna Taylor, I write to tell the city of Chicago to
              cease the want to disavow the public and cease the catering to CPD. Making sure
              that laws of search warrants put the safety of the people who live in the homes of
    [NAME     Chicago that, for some reason, might be accidentally barged into and searched
  REDACTED    violently for cop‚Äôs violent pleasure. Make no knock warrants illegal. Follow the
84 BY OAG]    Anjanette Young Ordinance.
              Per usual, Mayor Lightfoot has introduced a useless policy to pretend that she's
              doing something instead of supporting XXXXX's actually effective proposed
              ordinance that would limit police power in a way that actually serves our
    [NAME     community. This does not go nearly far enough and progress only that Lightfoot is a
  REDACTED    law enforcement agent at heart and never meant to fulfill her promises of police
85 BY OAG]    reform.
              I am not in support of this proposed special order because it will continue to allow
              CPD to commit wrongful, violet raids into the homes of Black &amp; Brown families.
              Its does not stop excessive force, fails to protect women and children from brutal,
              humiliating and traumatic assaults and fails to require sufficient accountability
              &amp; transparency to the public.

    [NAME If city officials truly want to stop this harm, they will listen to the voices of
  REDACTED community members with lived experiences like XXXXX and pass the Anjanette
86 BY OAG] Young ordinance.
              The CPD‚Äôs proposed Special Order will continue to allow the police to commit
              wrongful, violent raids into the homes of Black and Brown families. It fails to stop
              excessive force and it fails to protect children from brutal and traumatic assaults and
              lacks accountability and transparency to the public.

    [NAME     City officials must listen to community members with lived experience like XXXXX
  REDACTED    herself and pass the Anjanette Young Ordinance. Until then a moratorium should be
87 BY OAG]    imposed on all home raids.
    [NAME
  REDACTED End home raids now. They are traumatic, racist, and fail to create trust between the
88 BY OAG] public and CPD.
           The CPD's proposed Special Order will continue to allow the police to commit
           wrongful, violent raids into the homes of Black and Brown families. It fails to stop
           excessive force, fails to folks (especially Black, LGBTQ+, and/or disabled) from brutal,
           humiliating and traumatic assaults, and fails to require sufficient accountability and
           transparency to the public.
           If city officials truly want to stop this harm, they will listen to the voices of
    [NAME community members with lived experience--including XXXXX herself--and pass the
  REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
89 BY OAG] moratorium on all home raids.
    [NAME
  REDACTED Unacceptable. You must ban no knock warrants and prohibit police from pointing
90 BY OAG] guns or handcuffing children.


              CPD‚Äôs proposed Special Order will continue to allow the police to commit
              wrongful, violent raids on Black and Brown families. It fails to stop excessive force,
              fail to protect women and children from brutal, humiliating, and traumatic assaults.
              It also fails to require sufficient accountability and transparency to the public.

           If city officials truly want to stop this harm, they will listen to the voices of
    [NAME community members with lived experience - including XXXXX herself - and pass the
  REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
91 BY OAG] memorandum on all home raids.
           The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
           wrongful, violent raids into the homes of Black and Brown families. It requires too
           few checks on the search warrant process, fails to stop excessive force, fails to
           protect women and children from brutal, humiliating and traumatic assaults, and
           fails to require sufficient accountability and transparency to the public. Unlike the
           proposed CPD Order, the Anjanette Young Ordinance would require all of these
           necessary reforms and was developed in partnership with people most impacted by
           CPD raids. If City officials truly want to stop this harm, they will listen to the voices
    [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
  REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
92 BY OAG] moratorium on all home raids.
    [NAME
  REDACTED
93 BY OAG] Please
    [NAME
  REDACTED This policy does not go NEARLY far enough. CPD should establish a moratorium on
94 BY OAG] home raids until the Anjanette Young ordinance is passed.
           The CPDs proposed Special Order will continue to allow the police to commit
           wrongful, violent raids into the homes of Black and Brown families. it fails to stop
           excessive force, fails to protect women and children from brutal, humiliating and
           traumatic assaults, and fails to require sufficient accountability and transparency to
           the public.
           If city officials truly want to stop this harm, they will listen to the voices of
    [NAME community members with live experience - including XXXXX herself - and pass the
  REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
95 BY OAG] mortarium on all home raids.


               End home raids. They are inefficient and often lead to death of suspects or innocent
               parties. CPD is responsible for the traumatization of black people like XXXXX. There
               is little recourse to protect her and others who have been hurt in raids. I am writing
               for XXXXX, Aisha Davis, Breonna Taylor, and so many others who are subject to the
    [NAME      ineffective, confusing, and dangerous nature of raids. Police are subject to increased
  REDACTED     danger as well by committing these practices. We must begin reform now. Give
96 BY OAG]     XXXXX her justice, although she will never be fully healed. It is the least we can do.
               1. I believe no knock warrants should be banned
               2. I believe police should not point their guns, arrest, or interrogate children.
    [NAME      3. I believe there should be public notice of all search warrants
  REDACTED     4. I believe warrants should not be given considering sources previously proven
97 BY OAG]     false.
              The CPD's proposed Special Order will continue to allow the police to commit
    [NAME     wrongful, violent raids into the homes of Black and Brown families. If city officials
  REDACTED    actually want to end police violence or take a step towards it, abolish CPD's practice
98 BY OAG]    of home raids. Nobody deserves to be treated the way CPD treated XXXXX.
              Hello, my name is                  and I am a resident of Chicago. I would like to see
              an end to CPD home raids. Special Order S04-19 doesn‚Äôt:
              1. Ban no-knock warrants
              2. Prohibit police from pointing guns or handcuffing or interrogating children
              3. Require public reporting of search warrants
              4. Prohibit officers from obtaining search warrants based on informants who have
              provided false information in the past
              These items need to be addressed in the mayor‚Äôs proposal. I could not be more
              concerned by this lack of guidelines. It is this lack of structure that has killed so many
    [NAME     people including Breonna Taylor. Today, a full year after the day we learned of
  REDACTED    Breonna‚Äôs tragic death, I beg you to please make these changes for the safety of
99 BY OAG]    our city. Thank you for reading.
              Based on the tragedies that have arisen from past uses of the no knock warrant, it
              should be banned, rather than regulated. The CPD's proposed Special order will
              continue to allow the police to commit wrongful, violent raids into the homes of
              Black and Brown families. It fails to stop excessive force, fails to protect women and
              children from brutal, humiliating and traumatic assaults, and fails to require
              sufficient accountability and transparency to the public. A better future requires
              radical action in the present, and this instance is one where such action can be
              taken for the betterment of the citizens of Chicago.

              If city officials truly want to stop this harms, they will listen to the voices of
     [NAME    community members with lived experience-- including XXXXX herself-- and pass the
   REDACTED   Anjanette Young Ordinance. Until then, CPD should impose an immediate
100 BY OAG]   moratorium on all homes raids.
              This does not ban no-knock warrants, prohibit police from drawing guns, or
              handcuffing and interrogating children. It also fails to require public reporting of
     [NAME    search warrants. Additionally, it fails to prohibit obtainment of search warrants from
   REDACTED   unreliable informants or informants with a history of incorrect data. Please consider
101 BY OAG]   these adjustments to help ensure the safety of our citizens.
                The proposed Special Order does not protect women &amp; children from being
                victims of humiliating and traumatic assaults; it continues to allow CPD to commit
                violent raids on the homes of Black and Brown folks; and fails to require the
                requisite transparency and accountability to the public.

     [NAME If city council members want to enact true change; they will listen to the lived
   REDACTED experiences of folks like XXXXX, and pass the Anjanette Young Ordinance. Until then,
102 BY OAG] CPD should pass a moratorium on all house raids.
            I asked that my statement be heard.
            The proposed Special Order will continue to allow the Police to commit wrongful,
            violent raids into the homes of Black and Brown families. It requires too few checks
            on the search warrant process, fails to stop excessive force, fails to protect women
            and children from brutal, humiliating and traumatic assaults, and fails to require
            sufficient accountability and transparency to the public. Unlike the proposed CPD
            Order, the Anjanette Young Ordinance would require all of these necessary reforms
            and was developed in partnership with people most impacted by CPD raids. If City
            officials truly want to stop this harm, they will listen to the voices of community
     [NAME members with lived experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette
   REDACTED Young Ordinance. Until then, CPD should impose an immediate moratorium on all
103 BY OAG] home raids.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
104 BY OAG] moratorium on all home raids.
     [NAME
   REDACTED This does not do enough to stop home raids and to protect women and children. We
105 BY OAG] can do better. Pass the Anjanette Young Ordinance instead.
     [NAME
   REDACTED We need to end home raids now! We need to end No Knock Warrants. This is an
106 BY OAG] embarrassment that we still have such archaic systems put in place.
               What happened to the Anjanette Young Ordinance?

               The people demand the following in solidarity with BLM Chicago:
               1. Ban on no know warrants
               2. Prohibit officers pointing guns or handcuffing and interrogating children
               3. Require public reporting of all search warrants
               4. Prohibit officers from search warrants based on informants who have provided
     [NAME     false information in the past
   REDACTED
107 BY OAG] Listen to the voice of the people.
            This policy will not stop the use of excessive force and will not protect vulnerable
            Chicagoans from traumatic assaults. City officials must pass the Anjanette Young
            ordinance, and in the meantime CPD should impose an immediate moratorium on
     [NAME home raids. CPD cannot expect to ‚Äúbuild trust in the communities you serve‚Äù by
   REDACTED continuing the same humiliating and harmful raids that Chicagoans are decrying
108 BY OAG] since the horrible situation with XXXXX.
            While I recognize that home raids comprise a police tactic, they pose a distressing
            threat to the lives and health of residents and particularly children. No knock
            warrants have resulted in a large amount of misconduct cases and avoidable injury
     [NAME and death, and I believe that the harm that these situations cause is greater than
   REDACTED any perceived benefit. As a resident of Chicago, I oppose this revision that lessens
109 BY OAG] the restrictions on home raids.
            Forget these tiny reforms that are only enforced by the police department that's
            shown to be lawless. They always wheel out stuff like this as soon as the PEOPLE are
            about to make ACTUAL change. This CPD special order DOESN'T EVEN PROHIBIT
            COPS FROM POINTING GUNS AT CHILDREN. They will continue to traumatize and
            terrorize Black and brown people across the city.

               To really protect our neighbors and loved ones, we have to PASS THE ANJANETTE
               YOUNG ORDINANCE! Until that happens, CPD must immediately end ALL home raids
     [NAME     --- if they don't do so, we know they will still harm children and elders and anyone
   REDACTED    they are let loose on ... it doesn't matter what new paperwork or fine print this
110 BY OAG]    special order puts in the way.
               We need to ensure that police are using tactics that actually promote safety for
               everyone. We need a police accountability policy that ensures that officers will not
               point guns at or traumatize children. We need to ban no-knock warrants (see
     [NAME     Breonna Taylor case). We must require public reporting of all warrants - community
   REDACTED    accountability keeps us all safer! Police should not base warrants based on
111 BY OAG]    informants that have given false information.
                 These changes do not go far enough. It seems like the CPD is once again ignoring
                 what the community has been saying. No knock warrants should be completely and
                 explicitly ended!

                 The proposed changes do not make the search warrant process thorough enough,
                 fail to stop excessive force from being used during a search, fail to protect women
                 and children from brutal, humiliating and traumatic assaults, and fail to require
                 sufficient accountability and transparency to the public. Instead of these changes,
                 the CPD should model those that are proposed in the A. Young ordinance that was
                 proposed in city-council.

     [NAME       I am a member of the near west side community, the same community where Ms.
   REDACTED      Young was subjected to terrible abuse and humiliation. We deserve real change and
112 BY OAG]      not symbolic gestures for political gain.
     [NAME
   REDACTED
113 BY OAG]      Impose a moratorium on all home raids now

                 The CPD's proposed Special Order will continue to allow the police to commit
                 violent, unnecessary, wrongful raids on the homes of Brown and Black families. It
                 fails to stop excessive force, fails to protect women and children from brutal,
                 humiliating, and traumatic assaults, and fails to require sufficient accountability and
                 transparency to the public (like pretty much everything CPD does, let's be real.)

                 If city officials actually want to stop this harm, they will listen to the voices of
                 community members with lived experience -including XXXXX herself- and pass the
                 Anjanette Young Ordinance. Until then, the CPD should impose an immediate
        [NAME    moratorium on all home raids. The police aren't an army, or special ops.
      REDACTED   Hairdressers need longer, more in-depth training to do their jobs than cops do. This
114    BY OAG]   has got to change.¬†
        [NAME    This order does not go nearly far enough. If we want to make meaningful change we
      REDACTED   need to pass the Anjanette Young Ordinance. Until then, all home raids should be
115    BY OAG]   put on hold.
        [NAME
      REDACTED
116    BY OAG]   stop home raids
        [NAME    The home raids are not only a violation of basic human rights, but have also
      REDACTED   systematically been used as loop holes for police to commit hate and prejudice-
117    BY OAG]   charged crimes without punishment. They must stop.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
118 BY OAG]   moratorium on all home raids.
              CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
119 BY OAG]   moratorium on all home raids.
            I am and have been a Chicago resident for the last 10 years and in my time here I
            have seen many amazing and beautiful parts of the thriving communities here in the
            city. That being said, our police department has rarely been part of the beauty of
            said communities but has definitely been shown to uphold the corrupt ideology of
            Chicago's past. From the huge attempt to cover up the shooting of a 17 year old boy
            to the use of excessive force against mostly non-violent civilians during the summer
            protests in 2020, there has been very little change or accountability for officer
            behavior and misconduct. This is no different and clearly shows a lack of connection
            with the communities you are supposed to serve. There are a variety of things that
            should included in this order such as accident/damage reports, public data
            reporting, and a ban of no knock warrants. The most concerning to me however, is
            that there are not protections against violence against children. I have seen my fair
            share of how police officers treat certain groups of children as if they can and should
            be held accountable for the actions of the adults around them OR as if they
            themselves ARE adults. Children should not be handcuffed, children should NOT
            have guns pointed at them, children should not have to witness violence against
            their peers or the adults in their homes. I work in education and as a community
            worker, I have seen the damage the police who are supposed to protectors of the
            community have done regularly to our youth. It is unacceptable and there NEEDS to
     [NAME be more accountability so that you stop harming people with violent raids that are
   REDACTED often in the wrong home. You are doing permanent damage to human beings on
120 BY OAG] TOP of destroying their homes and it is just not okay.
     [NAME
   REDACTED
121 BY OAG] Chicago needs to end these unlawful home raids immediately.
     [NAME
   REDACTED This proposal does not go far enough and undermines the Anjanette Young
122 BY OAG] ordinance.Police raides should not be allowed.
            CPD should pass an immediate moratorium on home raids. The Chicago Police
     [NAME Department has caused harm to so many black and brown folks, and has WRONGLY
   REDACTED invaded the privacy and safety of these members of our community time and time
123 BY OAG] again. Home raids must end immediately.
            Don‚Äôt define a ‚Äòwrong raid;‚Äô stop raiding. The word itself is a violation and
     [NAME the practice infringes on the dignity of the people and home being violated. The 4th
   REDACTED amendment was meant to protect us from this. Start there, not with some suspicion
124 BY OAG] of crime. Start with the rights of humans.
               Hello,
               Raids can and should be banned entirely. Chicagoans are SICK and TIRED of CPD's
               lack of accountability in breaking into Chicagoans' homes, traumatizing our children
               and families, and often getting the WRONG ADDRESS and not apologizing or being
               liable for costs to homeowners. When I saw the video of police in the home of
               XXXXX telling her "don't shout" after police waltzed in, handcuffed her naked IN HER
               OWN HOME, and didn't even have the decency to apologize (let alone be held
               legally accountable), my blood boiled. We are not even safe in our own homes if
               police can barge in and point guns at us. When I say "us," I'm aware that the
               majority of these raids happen in poor Black neighborhoods, and will never occur in
               Streeterville or the Magnificent Mile. The disproportionate number of Black children
               and families that have been traumatized by incorrect raids is reason enough to stop
               this madness.

               From the police perspective, these raids are dangerous to your team as well. Who
               decided it was a good idea to run into a drug house where people may be armed,
               begging for a firefight? CPD shows no judgement, no restraint, and a desire to meet
               force with force, which can only end badly.

            I am grateful to the police who help us track down murderers and killers and
     [NAME  attempt to make our city a safer place. How does running into civilian homes with
   REDACTED guns drawn in the middle of the night make our city safer or our people feel more
125 BY OAG] secure?? End raids NOW.
     [NAME  Too many times home searches and no-knock raids have killed, injured, or
   REDACTED traumatized innocent people. These must be stopped immediately. The Anjanette
126 BY OAG] Young ordinance should be passed without delay.
            This is a completely unacceptable response to the Anjanette Young Ordinance. This
            Special Order proves again that CPD does not care to listen to the people and
            communities they serve. This proves again that CPD is incapable of taking
            responsibility and accountability for past actions. Do better. Ban no knock warrants
            (and 30 second knock warrants) entirely. Prohibit the pointing of guns at,
            handcuffing, and interrogation of children. Require public reporting of all search
     [NAME warrants. Prohibit officers from obtaining search warrants based on inf√≥rmate a
   REDACTED who have provided false information in the past. Anything less than the
127 BY OAG] implementation of the listed items is dereliction of duty at its finest.
               The CPD‚Äôs proposed special order will continue to allow the police to commit
               wrongful, violent raids in the homes of Black and Brown families. It fails to stop
               excessive force, fails to protect women and children and fails to require sufficient
               accountability and transparency to the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with loved experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, COD should impose an immediate
128 BY OAG] moratorium on all home raids.
            This policy undermines the Anjanette Young Ordinance and fails to protect children
            and other vulnerable people inside their homes. This policy does not go far enough
            to protect. It will continue to allow police to commit wrongful, violent raids in the
            homes of Black and Brown families.

               It fails to stop excessive force, fails to protect women and children from brutal,
               humiliating, traumatic assaults, and fails to sufficient accountability and
               transparency to the public.

     [NAME If city officials truly want to stop this harm, they will listen to the voices of the
   REDACTED community members with lived experience and pass the Anjanette Young
129 BY OAG] Ordinance. Until then, the CPD should have a moratorium on home raids.
            I just believe it is about human decency. If you have justifiable cause, a warrant or
            verbal permission to search someone or their home, be compassionate. I think it is
     [NAME a basic right to be treated with dignity. There is so much division, racism and
   REDACTED seperatism that, this is all too much. No need to reinvent the wheel! Just fix what is
130 BY OAG] broken. And, stop talking about it!
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families.

               Unlike the proposed CPD Order, the Anjanette Young Ordinance would require all of
               these necessary reforms and was developed in partnership with people most
               impacted by CPD raids. If City officials truly want to stop this harm, they will listen to
     [NAME     the voices of community members with lived experience‚Äîincluding XXXXX
   REDACTED    herself‚Äîand pass the Anjanette Young Ordinance. Until then, CPD should impose
131 BY OAG]    an immediate moratorium on all home raids.
     [NAME     Home raids and no-knock warrants should not be allowed under any circumstance,
   REDACTED    period. As a member of the community, I do not feel safe with these policies in
132 BY OAG]    place. They need to be outlawed.
              This special order still allows too much for CPD and its officers who have proven
              time and again that with discretion they will violently target the most vulnerable
     [NAME    and under resourced areas. No real change will be achieved unless the order
   REDACTED   completely BANS no-knock warrants and the handcuffing, interrogation, and other
133 BY OAG]   abuses of CHILDREN.
              Please adopt the Anjanette Young ordinance! At the very least, compromise and
              combine key points of the two proposed documents, to definitely include items #4,
     [NAME    5 and 6 of the A. Young ordinance. It only makes sense to take precautionary
   REDACTED   measures to make sure your intel is accurate and credible, before acting on it. Thank
134 BY OAG]   you for this opportunity to include my voice!
              The CPD's proposed Special Order will continue to allow police to commit wrongful,
              violent raids into the homes of Black and Brown families. It fails to stop excessive
              force, fails to protect women and children from brutal, humiliating, and traumatic
              assaults, and fails to require sufficient accountability and transparency to the public.
              If city officials truly want to stop this harm, they will listen to the voices of
     [NAME    community members with lived experience -- including XXXXX -- and pass the
   REDACTED   Anjanette Young Ordinance. Until then, CPD should impose an immediate
135 BY OAG]   moratorium on all home raids.

              This proposal does not go far enough in protecting Chicagoans from the abuses of
              police power. On the one year anniversary of Breonna Taylor‚Äôs murder it‚Äôs sad
              and sickening to see the lack of care and commitment to protecting black and brown
              people that this current proposal puts forward. If we are serious about protecting
              black and brown communities, we need to ban no knock warrants, prohibit police
              from pointing guns at minors and interrogating children, require public reporting of
     [NAME    all search warrants, and prohibit officers from being issues warrants on the basis of
   REDACTED   informants who have provided false information in the past. You all know what we
136 BY OAG]   need to do to stop perpetuating injustice. History and the voters are watching you.
              The changes to the CPD search warrant policies do not go far enough, in the wake of
              their behavior regarding XXXXX. We need to see the Anjanette Young ordinance
              passed, so that we can guarantee that no-knock warrants are banned and police are
              prohibited from pointing guns at children, or cuffing and interrogating them.
     [NAME    Additionally, all warrants should be publicly reported, and officers should not be
   REDACTED   allowed to request warrants based on informants who have previously given false
137 BY OAG]   information.
               The current standard of raids and warrant follow through has been proven to be
               dangerous and ineffective. I have watched children and elders be removed from
               their home, held crying in the middle of the street in their underwear, with only a
               metallic insulation covering because the police wanted to arrest one guy who sells
               drugs.
     [NAME
   REDACTED The amount of power police have to degrade and disempower members of our
138 BY OAG] community is disgusting. There needs to be a huge, sweeping change.


            No knock warrants need to be abolished in Chicago and across the US, history has
     [NAME shown that these result in wrongful violence and even wrong death. The CPD needs
   REDACTED to be held accountable transparent if conducting any type of raid. The citizens of
139 BY OAG] Chicago are urging you to reform CPD policies, please listen, it‚Äôs time for change.
            Raids for drugs and guns are unnecessarily risky and dangerous to everyone
            involved. Raids should only be used in cases of get extreme threat of loss of life.
     [NAME Otherwise all Raids should be ended. It puts black and brown lives at risk and when
   REDACTED they get it wrong they aren't given any respect or justice. Learn from your mistakes,
140 BY OAG] this isn't working and it isn't humane
            The CPD's proposed Special Order will continue to allow the police to commit
            wrongful, violent raids into the homes of Black and Brown families. It fails to stop
            excessive force, fails to protect children and other vulnerable persons from brutal,
            humiliating and traumatic assaults, and fails to require sufficient accountability and
            transparency to the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with lived experience - including XXXXX herself - and pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
141 BY OAG] moratorium on all home raids.
               The changes proposed here do not address many of the concerns from community
               that CPD is sworn to protect &amp; serve. It fails to ban ‚Äúno knock‚Äù warrants,
               which are dangerous to both civilians &amp; police. It does not prohibit officers
               from pointing guns at children or handcuffing them during raids. Such actions are
               traumatic &amp; erode any trust those children or their families/communities had
               in police. There is no mechanism for increased transparency around search
               warrants, such as requiring public reporting. It does not address how frequently
               police use informants who are known to give bad intel. information from such
               informants should not be used to justify search warrants.

               Please pass the Anjanette Young Ordinance rather than use the policy presented
     [NAME     here. Until CPD can enact the changes outlined in the Anjanette Young Ordinance,
   REDACTED    CPD must temporarily stop all home raids for the safety &amp; well being of both
142 BY OAG]    civilians &amp; police.
               The special order simply does not do enough to protect vulnerable Chicago
               residents from harm at the hands of the police.it still allows the police to make
     [NAME     violent and harmful raids into the homes of black and brown families and provides
   REDACTED    little accountability for police offices who commit harm to those residents. I support
143 BY OAG]    an immediate moratorium on home raids.
     [NAME
   REDACTED End police raids at homes. Please pass the Anjanette Young Ordinance. The Special
144 BY OAG] Order is not enough.
            This proposed Special Order will continue to allow police officers to commit
            wrongful, violent raids into the homes of Black and Brown families in Chicago. It
            fails to protect women and children from brutal, humiliating, and traumatic assaults
            like that suffered byXXXXX, and does not require sufficient transparency or
            accountability for this harm to the public.

            If city officials really want to stop the harm of wrongful violent raids, they must
     [NAME listen to Chicagoans with lived experience of this trauma, including XXXXX herself,
   REDACTED and pass the Anjanette Young Ordinance. Until this is passed, CPD must impose an
145 BY OAG] immediate moratorium on all home raids.
            Incomprehensible.

               S04-19 needs to include an immediate moratorium on home raids, ban no knock
               warrants, require public reporting of all warrants, and prevent police from
     [NAME     interrogating or pointing guns at children.
   REDACTED
146 BY OAG] THIS AS IT STANDS IS NIT ENOUGH
              The proposed ordinance will continue to allow wrongful and violent raids on Black
              and Brown families in their homes. It fails to provide sufficient accountability and
              transparency. It fails to protect women and children. It does not do enough to end
              use of excessive force. If the purpose of passing an ordinance is to truly end harm to
     [NAME    communities, the City should listen to community members who have expressed
   REDACTED   their needs in the form of the Anjanette Young Ordinance and pass that instead.
147 BY OAG]   Until that is passed, there should be a moratorium on all home raids.
              I am strongly opposed to Special Order S04-19 because it does not make our
              communities safer. It will continue to allow police to conduct violent raids against
              black and brown communities. It continues to permit excessive force, to open
     [NAME    women and children to brutal and humiliating and dehumanizing assaults, and to
   REDACTED   prevent true accountability and transparency to the public. I urge Chicago officials to
148 BY OAG]   listen to community calls to pass the Anjanette Young Ordinance.

              The CPD‚Äôs proposed Special Order will continue to allow the police to commit
              wrongful violent raids into the homes of Black and Brown families. It fails to stop
              excessive force, fails to protect women and children from brutal, humiliating, and
              tragic assaults, and fails to require accountability and transparency to the public.

              If city officials truly want to stop this harm, they will listen to the voices of
     [NAME    community members with lived experience‚Äî including XXXXX herself‚Äî and pass
   REDACTED   the Anjanette Young Ordinance. Until then CPD should impose an immediate
149 BY OAG]   moratorium on all home raids.
              The Anjanette Young Ordinance is the legislation needed in Chicago to reform CPD
     [NAME    raids from being so traumatic to the black and brown communities most affected by
   REDACTED   police violence. The CPD Special Order does not call for the changes most crucial to
150 BY OAG]   our neighbors and their safety.
              The CPDs proposed special order will continue to allow the police to commit
              wrongful violent raids into the homes of Black and Brown families. It fails to stop
              excessive force, fails to protect women and children from brutal, humiliating and
              traumatic assaults, and fails to sufficient accountability and transparency to the
              public.

            If city officials truly want to stop this harm, They will listen to the voices of
     [NAME community members With lived experience - including XXXXX herself - and pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
151 BY OAG] moratorium on all home raids.
            The proposed draft does not protect citizens from the violence of the police. If this
            goes through without the additions of banning no knock warrants, prohibiting police
            from threatening and interrogating children, requiring public reporting of search
            warrants, and prohibiting officers from obtaining warrants based on information
            from an untrustworthy informant, it does nothing but continue to perpetuate police
            violence in our city. This fails to provide police accountability or transparency of
     [NAME their actions. If the point is to reduce harm and protect citizens, they will listen to
   REDACTED the voices in our communities and pass the Anjanette Young Ordinance. Until that
152 BY OAG] is done, CPD should end home raids.


               This does not reflect the voices of community members who have lived experience,
               including XXXXX. If city officials want to stop this harm, they must pass the
               Anjanette Young Ordinance and center those with actual lived experience. Until
               then, CPD needs to impose an immediate moratorium on all home raids.

               This order as it is will allow the police to continue to commit wrongful, violent,
               traumatizing raids into the houses of Black and Brown families. It does nothing to
               stop excessive force, to protect women and children from assaults, or to require
               sufficient accountability and transparency to the public.
     [NAME
   REDACTED This is an opportunity to listen to community voices and those with lived experience.
153 BY OAG] Pass the Anjanette Young Ordinance.
            The "no knock" policy is not acceptable in any case. It puts uninvolved family
            members, bystanders, and children at risk. "No knock" policy has the potential to
            cause significant emotional and physical trauma to those who witness the forceful
            behaviors to follow.
            All warrants should be properly reported through proper channels to protect
            citizens as well. Justice, dignity, and transparency should be enforced first and
            foremost in the CPD.
     [NAME
   REDACTED Please consider passing the Anjenette Young Ordinance to ensure the protection
154 BY OAG] and respect for all community members.
            Please end home raids. The police department gets SO much money and they screw
            up home raids multiple times a year. the department ends up terrorizing completely
     [NAME innocent people fights tooth and nail to cover it up, not give the literal victims
   REDACTED money for damages and emotionally disturbing them, which is appalling. Do better
155 BY OAG] and defund police.
            I do not support the S04-19 search warrant special order. It does not do enough to
     [NAME protect the vulnerable and the innocent.
   REDACTED I support Anjanette young ordinance. We need to do more to ensure we take care
156 BY OAG] of our communities and not use violence as the only policing tool.
            The CPD should impose an immediate end to all home raids. This proposed special
            order will continue to allow police to commit violent and wrongful raids on the
            homes of Black and brown Chicagoans. This proposed special order fails to stop
            excessive force and fails to protect women and children, and fails to hold CPD
     [NAME accountable to the public who pays for their activities. City officials must
   REDACTED immediately pass the Anjanette Young ordinance and LISTEN to their communities
157 BY OAG] that are terrorized by the police department
     [NAME
   REDACTED CPD needs to put an immediate end to all home raids. They are harmful to the
158 BY OAG] community and a waste of CPD resources.
            The CPD‚Äôs proposed Special Order does not provide sufficient protections. It does
            not ban no-knock warrants, require officers to wait 30 seconds during knock and
            announce to allow residents to open the doors to their home, require CPD officers
            to execute home raids in a manner least intrusive and harmful to the rights and
            safety of Chicago families, and does not prohibit officers from pointing their guns at
            a person, unless the person presents an imminent risk of death or serious bodily
            injury to another, among other things. Above all, it fails to require sufficient
            accountability and transparency to the public. Unlike the proposed CPD Order, the
            Anjanette Young Ordinance would require all of these necessary reforms and was
            developed in partnership with people most impacted by CPD raids. If City officials
     [NAME truly want to stop this harm, they will listen to the voices of community members
   REDACTED with lived experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young
159 BY OAG] Ordinance.
     [NAME
   REDACTED
160 BY OAG] We want the anjanette young ordinance



               There has been a lack of trust and respect towards CPD for years. One reason is
               because of different situations in which the CPD has not shown respect towards
               Chicago citizens, namely the city's Black residents.

            I believe that enacting the following will be one step closer to a more harmonious
            relationship between CPD and the Chicago community - a better city for all of us:
            1. Banning no knock warrants
            2. Prohibiting police from pointing guns or handcuffing and interrogating children
     [NAME 3. Require public reporting of all search warrants
   REDACTED 4. Prohibiting officers from obtaining search warrants based on informants who've
161 BY OAG] provided false information in the past
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
162 BY OAG] moratorium on all home raids.
            End CPD raids! The special order proposed will allow the police to commit wrongful,
            violent raids into the homes of black and brown families. It does not protect women,
            or children and it fails to stop excessive force.

     [NAME      If city officials actually care about the harm this causes and want to stop it, they will
   REDACTED     listen to the voices of community members like XXXXX. And pass the ANjanette
163 BY OAG]     young ordinance. Until them I ask for a moratorium on all police raids.
     [NAME      This special order does not go far enough to prevent violent raids and excessive
   REDACTED     force, nor does it require sufficient transparency and accountability to the public.
164 BY OAG]     Instead, city official should pass the Anjanette Young Ordinance.
                CPD‚Äôs proposed Special Order will continue to allow CPD to commit wrongful and
                violent acts against Black and Brown families. It fails to stop excessive force, allows
                humiliating and traumatic assaults against Black and Brown people to continue and
                does not offer enough accountability and transparency to the people who they
                claim to ‚Äúprotect and serve‚Äù.

            If city officials truly want to stop this harm from continuing they need to listen to
     [NAME the lived experience of the people in their city- including XXXXX. Pass the Anjanette
   REDACTED Young Ordinance and fully impose an immediate moratorium on all home raids.
165 BY OAG] Listen to and protect the Black and Brown communities in Chicago!
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
166 BY OAG]   moratorium on all home raids.
              This proposed special order will only continue to bring harm to the community,
     [NAME    specifically black and brown families. It does not stop excessive force, it doesn‚Äôt
   REDACTED   hold the police accountable, and it doesn‚Äôt protect anyone. CPD should prohibit
167 BY OAG]   this order from going through.
              The CPD's proposed Special Order will continue to allow the police to commit
              wrongful, violent raids into the homes of Black and Brown families. It fails to stop
              the excessive force, fails to protect women and children from brutal, humiliating,
              and traumatic assaults, and fails to require sufficient accountability and
              transparency to the public.

              If city officials truly want to stop this harm, they will listen to the voices of
              community members with lived experience--including XXXXX herself--and pass the
              Anjanette Young Ordinance. Until then, CPD should impose an immediate
              moratorium on all home raids.

              When I found out about the illegal raid of XXXXX, it was YEARS later.
              It makes me sick. To make such a mistake and then hide it from the public for years.
              This isn't the only instance. We demand mandatory accountability and transparency
              from the police and the city of Chicago. We must protect Black and Brown people
     [NAME    from the violence of police at all costs. Anyone who hides what the police do are
   REDACTED   just as guilty. The people are paying attention and future elections will show that.
168 BY OAG]   End the raids.
              This is not enough. The public wants transparency in the police‚Äôs actions, which
              should not be a problem if you are acting responsibly. If you are not able to conduct
              raids without interrogating children or relying on false information, then you
     [NAME    aren‚Äôt good enough at your jobs and are undeserving of the massive cut of our
   REDACTED   city‚Äôs budget you got. Providing full transparency with public records will lead to
169 BY OAG]   more community trust
              If city officials really want to stop the harm, they will listen to the community
              members and their lived experiences.

              This proposed special order gives police the opportunity to continue to commit
              wrongful and violent raids against Black and Brown people. It does not protect
              against excessive force and it does not protect children from brutal and traumatic
              assault. It also fails to require accountability and transparency to the public.
     [NAME
   REDACTED Pass the Anjanette Young ordinance. Until then, CPD needs to pass a moratorium on
170 BY OAG] all home raids.


              The CPD's proposed Special Order will continue to allow the police to commit
              wrongful, violent raids into the homes of Black and Brown families. It fails to stop
              excessive force, fails to protect women and children from brutal, humiliating, and
              traumatic assaults, and fails to require sufficient accountability and transparency to
              the public.

              This proposed order does not meet or serve the needs of the communities who are
              most impacted by police brutality in the city of Chicago. CPD claims it's duty is to
              protect and serve the people in this city, but this order would put so many Black and
              Brown families and communities directly in harms way. If city officials truly want to
     [NAME    stop this harm, they will listen to the voices of community members with lived
   REDACTED   experience--including XXXXX herself--and pass the Anjanette Young Ordinance. Until
171 BY OAG]   then, CPD should impose an immediate moratorium on all home raids.
              This is appalling. Ban no knock raids, ban officers from obtaining search warrants
     [NAME    based on information from informants who have given false information in the past,
   REDACTED   ban officers from pointing guns at/handcuffing/interrogating children, and require
172 BY OAG]   public reporting or search warrants.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
173 BY OAG]   moratorium on all home raids.
     [NAME
   REDACTED
174 BY OAG] Prohibit home raids now, and ban no knock warrants!!
            WHY IS THIS A THING. IT IS DOING MORE DAMAGE TO AN ALREADY HORRIBLE
            PROBLEM. STOP ENTERING INTO PEOPLES HOMES AND KILLING THEM FOR NO
     [NAME REASON. STOP KILLING BLACK PEOPLE.
   REDACTED STOP KILLING BLACK PEOPLE.
175 BY OAG] STOP KILLING BLACK PEOPLE.
            The Chicago Police Department's proposed new Special Order does not do enough
            to address the harm that wrongful raids cause. Under the order, CPD will still be
            allowed to commit these violent raids into the home of Black and Brown families.
            The order fails to protect women and children from brutal, traumatic or humiliating
            assaults, and does not require sufficient accountability or transparency to the
            public.

            If CPD or any other officials truly want to stop the harm of wrongful raids, they will
     [NAME listen to community members who have been harmed or traumatized by these
   REDACTED raids, such as XXXXX, and pass the ordinance named for Ms. Young. Until such an
176 BY OAG] ordinance is passed, CPD should impose a moratorium on home raids.
            The CPD‚Äôs proposed Special Order will continue to allow police to commit violent,
            wrongful raids into the homes of Black and Brown Chicago families. It fails to stop
            excessive force, fails to protect women and children from brutal, humiliating and
            traumatic assaults, and fails to require sufficient accountability and transparency to
            the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with lived experience, including XXXXX herself, and pass the
   REDACTED Anjanette Young Ordinance. Until the, the police should impose an immediate
177 BY OAG] moratorium on home raids.
     [NAME
   REDACTED
178 BY OAG] you all are a cult
                The CPD's proposed Special Order will continue to allow the police to commit
                wrongful, violent raids into the homes of Black and Brown families. It fails to stop
                excessive force, fails to protect women and children from brutal, humiliating, and
                traumatic assaults, and fails to require sufficient accountability and transparency to
                the public.

                If city officials truly want to stop this harm, they will listen to the voices of
     [NAME      community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass the
   REDACTED     Anjanette Young Ordinance. Until then, CPD should impose an immediate
179 BY OAG]     moratorium on all home raids.
                The CPD‚Äôs proposed Special Order will continue to allow the police to commit
                wrongful, violent raids into the homes of Black and Brown families. It fails to stop
                excessive force, fails to protect women and children from brutal, humiliating, and
                traumatic assaults, and fails to require sufficient accountability and transparency to
                the public. If city officials truly want to stop this harm, they will listen to the voices
     [NAME      of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED     the Anjanette Young Ordinance. Until then, CPD should impose an immediate
180 BY OAG]     moratorium on all home raids.
     [NAME
   REDACTED
181 BY OAG] This is necessary for the safety of Chicagoans
            The CPD‚Äôs proposed Special Order will continue to allow the police to commit
            wrongful, violent raids into the homes of Black and Brown families. It fails to stop
            excessive force, fails to protect women and children from brutal, humiliating, and
            traumatic assaults, and fails to require sufficient accountability and transparency to
            the public. If city officials truly want to stop this harm, they will listen to the voices
            of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
            the Anjanette Young Ordinance. Until then, CPD should impose an immediate
            moratorium on all home raids.

            I keep getting pushed back to this screen and being told to resubmit or that the
     [NAME captcha isn‚Äôt working (which implies resubmission is necessary) but then told my
   REDACTED comment is a duplicate so I‚Äôm not sure if it‚Äôs gone through or not. I‚Äôm
182 BY OAG] adding this to the end to see if it will allow my comment through.
               This proposed Special Order will continue to allow the police to commit violent,
               wrongful raids into the homes of Black and Brown families. It fails to stop excessive
               force. It fails to protect women and children from brutal, humiliating, and traumatic
               assaults. It fails to require sufficient accountability and transparency to the public.

            If city officials want to truly stop this harm, they will listen to the voices of
     [NAME community members with lived experience. This includes XXXXX herself. Pass the
   REDACTED Anjanette Young Ordinance. Until then CPD should impose an IMMEDIATE
183 BY OAG] moratorium on all home raids. Thank you.
            CPD's proposed special order will continue to allow the police to commit wrongful,
            violent raids into the homes of Black and Brown families. It fails to stop excessive
            force, fails to protect women and children from brutal, humiliating, and traumatic
            assaults, and fails to require sufficient accountability and transparency to the public.


            If city officials really want to stop this harm, they will listen to the voices of
     [NAME community members with lived experience- including XXXXX herself- and pass the
   REDACTED Anjanette Yount Ordinance. Until then, CPD should impose an immediate
184 BY OAG] moratorium on all home raids.
            The CPD's proposed Special Order is not good enough. It will continue to allow the
            police to commit wrongful and violent raids into the homes of countless Black and
            Brown families. It fails to stop excessive force and fails to protect women and
            children from brutal and traumatic assaults. Furthermore, it fails to require
            sufficient accountability and transparency to the public.

               If city officials TRULY want to stop this ongoing harm, they will listen to the voices of
               community members (like XXXXX herself) who have lived experience, and pass the
     [NAME     Anjanette Young Ordinance.
   REDACTED
185 BY OAG] Until then, CPD should impose an IMMEDIATE moratorium on all home raids
     [NAME
   REDACTED
186 BY OAG] We need to ban no knock warrants! They are dangerous to both citizens and police.
              It's time to listen to the people. The Chicago Police Department‚Äôs proposed
              Special Order will continue to allow the Police to commit wrongful, violent raids into
              the homes of Black and Brown families. It requires too few checks on the search
              warrant process, fails to stop excessive force, fails to protect women and children
              from brutal, humiliating and traumatic assaults, and fails to require sufficient
              accountability and transparency to the public. Unlike the proposed CPD Order, the
              Anjanette Young Ordinance would require all of these necessary reforms and was
              developed in partnership with people most impacted by CPD raids, which is how all
              policy should be created. If City officials truly want to stop this harm, they will listen
     [NAME    to the voices of community members with lived experience‚Äîincluding XXXXX
   REDACTED   herself‚Äîand pass the Anjanette Young Ordinance. Until then, CPD should impose
187 BY OAG]   an immediate moratorium on all home raids.
     [NAME    So basically the criminals can carjack, rob, steal, and assault people all day long, and
   REDACTED   then head home for a comfortable, refreshing, uninterrupted nights sleep. What a
188 BY OAG]   joke.

              No knock warrants need to be BANNED! We hav unjustly lost innocent lives as result
              of no knock warrants.
              Children and pregnant women should not be subject to deadly weapons being
              pointed at them, handcuffing, or forceful physical contact.
              Children should not be subject to interrogation.
              Search warrants should not be obtained as result of information provided by
              informants who have previously given false/untrue information.
              Warrants should be fulfilled with racial diversity in mind. If it is a black community
              black officers should be present, if it is a latinx community latinx officers should be
              present. There should be a respectable ratio of women to men officers, meaning
              there shouldn't be 15 officers present and only 1 of them is female.
              All funds that are paid to victims of wrongful, unfounded, and incorrect location
              warrant raids must come directly from police department budget, this doesn't mean
              allocate funding specifically to cover the cost. It means the police department
              should have an itemized list requesting a budget (which should be made public). The
     [NAME    request should be publicly accessible and approved by the citizens, and if there are
   REDACTED   funds needing to be paid to victims it will come directly from the citizen pre-
189 BY OAG]   approved budget for the police department.
              The CPD‚Äôs proposed Special Order is not sufficient. It will still allow the police to
              commit wrongful and harmful raids on Black and Brown families. It fails to stop
              excessive force. It fails to protect women and children from humiliating and
     [NAME    traumatic home raids. It fails to require enough public transparency. City officials
   REDACTED   must listen to people who have experienced these harmful raids‚Äîpeople like
190 BY OAG]   XXXXXîand pass the Anjanette Young Ordinance. The time for change is now.
            The CPD‚Äôs proposed Special Order is not sufficient. It will still allow the police to
            commit wrongful and harmful raids on Black and Brown families. It fails to stop
            excessive force. It fails to protect women and children from humiliating and
     [NAME traumatic home raids. It fails to require enough public transparency. City officials
   REDACTED must listen to people who have experienced these harmful raids‚Äîpeople like
191 BY OAG] XXXXXîand pass the Anjanette Young Ordinance. The time for change is now.
            Comments on this proposed revision:
            - I strongly oppose the use of any no-knock warrants which endanger the lives of
            family, particularly women and children, and create dangerous situations for all
            people involved
            - I strongly oppose the lack of reference to children (regardless of officers
            perception, I believe there must be clear rules against pointing guns at, handcuffing,
            or interrogating children)
            - I strongly oppose the lack of guidelines about search warrants based on
            information from informants who have previously provided false information

     [NAME I support the Anjette Young Ordinance and think this search warrant policy falls far
   REDACTED short of what is needed to protect innocent people and even entirely bystander non-
192 BY OAG] suspects in the course of police investigations.


               The following should be included as part of any policy relating to warrants:

            1. A ban on no known warrants;
            2. The prohibition of policy pointing guns or handcuffing and interrogating children;
            3. A requirement that all search warrants by searchable by the public to ensure
     [NAME accountability and compliance with this policy; and
   REDACTED 4. The prohibition of officers obtaining search warrants based on informants who
193 BY OAG] have provided false information on at least one occasion.
               The Chicago Police Department‚Äôs proposed Special Order falls short of effectively
               counteracting the problems faced by citizens of Chicago as a result of raids. These
               raids disproportionately affect Brown and Black homes; introduce unnecessary
               exposure to violence; place women and children in harm‚Äôs way; and drops the
               ball in the matters of accountability.

               The Anjanette Young Ordinance does more to provide appropriate transparency,
               reduce aggressive altercations, and keep citizens of Chicago out of threatening,
               unwarranted aggression. The CPD should pursue the passage of The Anjanette
               Young Ordinance instead of this Special Order, and the CPD should also place a
               moratorium on home raids as a whole until The Anjanette Young Ordinance is
     [NAME     passed officially.
   REDACTED
194 BY OAG] Thank you for your time, and thank you for your service to our communities.
            This doesn't do enough to stop CPD from committing wrongful, violent raids into the
            homes of Black and Brown families. It requires too few checks on the search warrant
            process, fails to stop excessive force, fails to protect women and children from
            brutal, humiliating and traumatic assaults, and fails to require sufficient
            accountability and transparency to the public. The Anjanette Young Ordinance
            would require all of these necessary reforms and was developed in partnership with
            people most impacted by CPD raids. Until that ordinance is passed, CPD should
            impose an immediate moratorium on all home raids. In my opinion, CPD has not
     [NAME shown itself to be acting in good faith with respect to, well, nearly everything. We
   REDACTED need the Anjanette Young Ordinance because expecting CPD to police itself will not
195 BY OAG] result in the changes that are needed.
            The Chicago Police Department‚Äôs proposed Special Order falls short of effectively
            counteracting the problems faced by citizens of Chicago as a result of raids. These
            raids disproportionately affect Brown and Black homes; introduce unnecessary
            exposure to violence; place women and children in harm‚Äôs way; and drops the
            ball in the matters of accountability.

               The Anjanette Young Ordinance does more to provide appropriate transparency,
               reduce aggressive altercations, and keep citizens of Chicago out of threatening,
               unwarranted aggression. The CPD should pursue the passage of The Anjanette
               Young Ordinance instead of this Special Order, and the CPD should also place a
               moratorium on home raids as a whole until The Anjanette Young Ordinance is
     [NAME     passed officially.
   REDACTED
196 BY OAG] Thank you for your time, and thank you for your service to our communities.
            We must ban all ‚Äúno knock‚Äù warrants. We must require that no police officer,
            employed by the city and therefore by the people, point their weapons at children.
     [NAME All warrants must be reported in a public database. Finally, should a warrant be
   REDACTED obtained, it cannot be so at the word of an informant who has ever showed signs of
197 BY OAG] being dishonest in the past.
     [NAME
   REDACTED Passing the Anjanette Young Ordinance would benefit the people more than this, as
198 BY OAG] it would better help to hold our police accountable.
     [NAME
   REDACTED I demand an immediate end to these dangerous and abusive home raids. Instead
199 BY OAG] policymakers should support and implement the Anjanette Young Ordinance.
            The CPD's proposed special order will continue to allow the police to commit
            wrongful, violent raids in the homes of black and brown families. It fails to stop
            excessive force, fails to protect women and children from brutal, humiliating, and
            traumatic assaults, and fails to require sufficient accountability and transparency to
            the public. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience including XXXXX herself and pass the
   REDACTED Anjanette young ordinance. Until then CPD should impose an immediate
200 BY OAG] moratorium on all home raids


            Pass the Anjanette Young Ordinance and listen to community voices, especially from
            the most affected Black and Brown communities. The CPD's proposed Special Order
            does not protect children from interrogation, does not completely ban no-knock
     [NAME warrants, and does not require public reporting of ALL search warrants. Until an
   REDACTED order is passed protecting citizens of Chicago from these violent and traumatic
201 BY OAG] intrusions, CPD must impose an immediate moratorium on all home raids.


                These revisions do not go far enough to address issues with current warrant policies.

                The revisions should include:
                1. Ban no knock warrants
                2. Prohibit engagement with children, explicitly prohibiting aiming guns and
                handcuffing children.
     [NAME      3. Prohibit search warrants based on information provided by an informant who
   REDACTED     previously provided false or misleading information.
202 BY OAG]     4. Include public reporting of all search warrants
                This bill does not affect meaningful changes that would keep people from being
                harmed by police raids. This is an optical band-aid instead of an actual working
     [NAME      solution. Listen to the people you‚Äôre supposed to protect and serve- they know
   REDACTED     what to do about this, and have already created the Anjanette Young Ordinance to
203 BY OAG]     address the harm they face. Pass that instead of this policy change.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
204 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME
   REDACTED Please listen to the voices of the community and end no raids! It‚Äôs time for a
205 BY OAG] culture of care not a culture of harm in Chicago.


            This proposed special order does not do anything to protect Black lives. No knock
            warrants are not banned and they need to be. This also does not prohibit police
            members from pointing guns or handcuffing and interrogating CHILDREN, which
            should be a no brainer because as Adults we need to protect children. It instead
            continues to allow violent raids which is a gateway for excessive force, assault and
            even death by police officers who are not trained to not use force and have implicit
     [NAME bias against People of Color. To decrease events such as what happened to XXXXX,
   REDACTED pass the Anjanette Young Ordinance. Until that is passed CPD should impose an
206 BY OAG] immediate moratorium on all home raids as they have proved to be unsafe.
     [NAME This proposal/special order is adding changes to the way CPD operates and is
   REDACTED integral to saving lives and ending prolonged trauma and victimization of women of
207 BY OAG] color in Chicago that have long been ignored. I support this Special Order in full.
            CPD‚Äôs proposed Special Order will continue to allow the police to commit
            wrongful, violent raids into the homes of Black and Brown families. It fails to stop
            excessive force, fails to protect women and children, and fails to require sufficient
            accountability and transparency to the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with lived experience, including XXXXX herself, and pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
208 BY OAG] moratorium on all home raids.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
209 BY OAG] moratorium on all home raids.
     [NAME
   REDACTED Pass the Anjanette Young Ordinance. Until then, impose a moratorium on all home
210 BY OAG] raids.


                The CPD‚Äôs proposed special order will continue to allow the police to commit
                wrongful, violent raids into the homes families. It fails to stop excessive force. It fails
                to protect women and children from brutal, humiliating, and traumatic assaults. And
     [NAME      it fails to require sufficient accountability and transparency to the public.
   REDACTED
211 BY OAG] Please pass the Anjanette Young Ordinance.
               The CPD's proposed Special Order will continue to allow the police to commit
               wrongful, violent raids into the home of Black and Brown families. It fails to stop
               excessive force, fails to protect women, children and others from brutal, humiliating
               and traumatic assaults and fails to require sufficient accountability and transparency
               to the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with lived experience--including XXXXX herself--and pass the
   REDACTED Anjanette Young Ordinance. Until then CPD should impose an immediate
212 BY OAG] moratorium on all home raids.
            The CPD‚Äôs proposed Special Order will continue to allow the police to commit
            wrongful, violent raids into the homes of Black and Brown families. It fails to stop
            excessive force, fails to protect women and children from brutal, humiliating, and
            traumatice assaults. It fails to require sufficient accountability and transparency to
            the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with lived experience-including XXXXX herself-and pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
213 BY OAG] moratorium on all home raids.
            WAPB will be asking for a moratorium and a ban on all raids

               Anything less is a sell out

               Truly, why does anyone think that if my home is peaceful you need to break down
               my door and arrest a family member while traumatizing everyone in the house and
               the neighborhood

               Not only is it historically an act of racist terrorism the ‚Äúwar on drugs‚Äù needs to
               end, ESPECIALLY since we KNOW most people being arrested, therefore
               ‚Äúraided‚Äù are users and addicts

               Raids are the definition of terrorism and the reason our people don't feel safe in
               their homes or streets
     [NAME
   REDACTED Police need to get out of Black and Brown folks lives snd give us a rest from racist
214 BY OAG] policies, practices and procedures
               WAPB will be asking for a moratorium and a ban on all raids

               Anything less is a sell out

               Truly, why does anyone think that if my home is peaceful you need to break down
               my door and arrest a family member while traumatizing everyone in the house and
               the neighborhood

               Not only is it historically an act of racist terrorism the ‚Äúwar on drugs‚Äù needs to
               end, ESPECIALLY since we KNOW most people being arrested, therefore
               ‚Äúraided‚Äù are users and addicts

               Raids are the definition of terrorism and the reason our people don't feel safe kn
               their homes or streets
     [NAME
   REDACTED Police need to get out of Black and Brown folks lives snd give us a rest from racist
215 BY OAG] policies, practices and procedures


               This proposed Special Order will continue to allow the police to commit wrongful,
               violent raids. It fails to stop excessive force; fails to protect women and children
               from brutal, humiliating and traumatic assaults; and fails to require sufficient
               accountability and transparency to the public.

               Please listen to the voices of community members who have lived experiences of
               CPD home raids--including XXXXX herself--and pass the Anjanette Young Ordinance.
     [NAME
   REDACTED    Until the Anjanette Young Ordinance is passed, the CPD should impose an
216 BY OAG]    immediate moratorium on all home raids.
     [NAME
   REDACTED    House raids must end, specifically drug house raids. There are too many mistakes
217 BY OAG]    and fatalities. We would have a safer and healthier city without raids.
               The CPD's proposed Special Order will continue to allow the police to commit
               wrongful, violent raids in the the homes of Black and Brown families. It fails to stop
               excessive force, fails to protect women and children from brutal, humiliating, and
               traumatic assaults, and fails to require sufficient accountability and transparency to
               the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with lived experience--including XXXXX herself--and pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
218 BY OAG] moratorium on all home raids.
     [NAME Home raids are unconstitutional and should not be employed as a matter of
   REDACTED practice. They are used predominantly against Black and Brown folx, who are
219 BY OAG] already over-policed.
            This new search warrant policy does not go far enough to protect vulnerable
            Chicagoans from excessive force during raids and provides insufficient transparency
            and accountability. We must ban no-knock warrants, and require the public
     [NAME reporting of all search warrants. Please pass the Anjanette Young Ordinance.
   REDACTED Chicago must be a leader in policing by ending violent raids that put innocent black
220 BY OAG] and brown lives at risk.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
221 BY OAG] moratorium on all home raids.
            The CPD's proposed Special Order will continue to allow the police to commit
            wrongful, violent raids into the homes of Black and brown families. It fails to stop
            excessive force, fails to protect women and children from brutal, humiliating, and
            traumatic assaults, and fails to require sufficient accountability and transparency to
            the public. Seeing this on the one-year anniversary of Breonna Taylor's murder is a
            travesty.

                If city officials truly want to stop this harm, they will listen to the voices of the
     [NAME      community members with lived experience -- including XXXXX herself -- and pass the
   REDACTED     Anjanette Young Ordinance. Until then, CPD should impose an immediate
222 BY OAG]     moratorium on all home raids.
     [NAME      The Special Order, while a start, does not go far enough to address the issue. Please
   REDACTED     support the iniative proposed by XXXXX and other alderpersons.
223 BY OAG]     Let's get this right!!!

            If the city of Chicago wants people to trust CPD and build a safer community, then
     [NAME listen to people like XXXXX and pass the Anjanette Young Ordinance. While we're at
   REDACTED it, CPD should be heavily defunded and that money should be put into the
224 BY OAG] communities that have been historically pushed aside for the sake of gentrification.
               I believe these changes do not go far enough to prevent the harm that has been
               done due to no-knock warrants from happening again, and urge you to:

               1) Ban no-knock warrants.

               2) Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.

               3) Require CPD officers executing home raids to act in a manner that is least
               intrusive and least harmful to the rights and safety of Chicago families.

               4) Protect children from trauma and harm, including by: prohibiting officers from
               pointing guns at children; avoiding raiding a home during a time when children are
               likely present; prohibiting handcuffing and interrogating children; and avoiding
               handcuffing parents in front of their children.

               5) Prohibit officers from pointing their guns at a person, unless the person presents
               an imminent risk of death or serious bodily injury to another.

               6) Require SWAT officers to document when they point guns at people during a raid.

               7) Prohibit midnight raids of family homes and require that home raids be
               conducted from 9am to 7pm, absent exigent circumstances.

     [NAME     8) Require officers to prepare a damage report and make immediate arrangements
   REDACTED    to address safety concerns caused by a raid, such as the breaking down of a door,
225 BY OAG]    which leaves a family vulnerable.
     [NAME
   REDACTED    I urge CPD to end home raids. No one should be subject to what XXXXX went
226 BY OAG]    through - it is incredibly unjust and there needs to be accountability.
               Hello! I'm writing because I believe this proposed Special order will not change
               anything, and the Chicago Police Department will continue to commit wrongful,
               violent raids, specifically into the homes of Black and Brown families across Chicago.
               The Special Order fails to stop excessive force, and will not protect people form
               brutal, humiliating and traumatic assaults. There is still no accountability and no
               transparency to the general public.

            If city officials truly want to stop this harm, they will listen to the voices of the
     [NAME community members with lived experiences -- including XXXXX herself -- and pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
227 BY OAG] moratorium on all home raids.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
228 BY OAG] moratorium on all home raids.
            End all no nock warrants, and knock and announce. Citizens have the right to feel
     [NAME safe in their own homes if they have not been proven guilty of a crime.
   REDACTED
229 BY OAG] Also no more police in CPS
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
230 BY OAG] moratorium on all home raids.
            My home me was unjustly raised because XXXXX lived on my block. Nothing was
     [NAME found during the search of my home. My eight year old son was stripped search
   REDACTED during the raid. We eventually, I filed a lawsuit and won. Horrible experience fir me
231 BY OAG] and my family.
               I am submitting this public comment in memory and honor of Breonna Taylor, who
               was murdered one year ago as a result of a no knock raid. The CPD's proposed
               Special Order will continue to allow the police to commit wrongful, violent raids into
               the homes of Black and Brown families. It fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public.

               If city officials truly want to stop this harm, they will listen to the voices of
     [NAME     community members with lived experience--including XXXXX herself--and pass the
   REDACTED    Anjanette Young Ordinance. Until then, CPD should impose an immediate
232 BY OAG]    moratorium on all home raids.
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
233 BY OAG]    moratorium on all home raids.
     [NAME
   REDACTED Warrants are necessary. People hide and secure stuff at home. Search warrants
234 BY OAG] HELP deter crime and do more harm then good.
            The language of this proposal is not enough to keep Black and Brown communities
            safe from the violence and harassments from CPD. In this revised draft there is no
            solution to this problem other than more surveillance from other officers who are
            still the source of violence and harm. This proposal is not even a band-aid to repair
            the harm that the police have historically done.
            The CPD's proposed Special Order will continue to allow the police to commit
            wrongful, violent raids into the homes of Black and Brown families. It fails to stop
            excessive force, fails to protect women (and other marginalized genders) and
            children from brutal, humiliating and traumatizing assaults, and fails to require
            sufficient accountability and transparency to the public.
            If city officials truly want to stop this harm, they must listen to the voices of
     [NAME community members with lived experience - including XXXXX herself - and pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
235 BY OAG] moratorium on all home raids.
               Lori Lightfoot and cpd are trying to undermine the Anjanette Young Ordinance with
               a proposal that doesn't reflect the ideals of the Chicago public. Their proposal
               doesn't even ban no-knock warrants. Nor does it, prohibit police from point guns or
               handcuffing and interrogating CHILDREN. Why would a cop or our mayor even want
               to have that freedom? The proposal also conveniently lacks the requiring of public
               reporting of all search warrants. We know why the pigs want to keep that out of the
               proposal. The last proposal they did not want to include was a rule that would
               prohibit cops from using informants that have lied in the past. This is another rule
               that doesn't make sense as to why it was taken out. From a pig's perspective you
               would think they would want to have a database full of unreliables so they don't put
               innocent people in jail. But I, like many people this summer, learned that pigs don't
               care about being a public servant, they just want to pretend they are heroes in the
               most laziest ways possible.

            Time and time again cops escalate mental health issues firstly going after Chicago
            youth right off the bat. Stealing our school childrens' lunch money, money that
            could go towards mental health counseling or nurses or OUR TEACHERS!!!! (Chicago
            Public Schools is required to reimburse the Chicago Police Department $33 million
            for school resource officer services provided between September 1, 2019 and
            August 31, 2020). With the weapons they bought using our taxes(1.7 billion) these
            pigs then terrorize as many people they come in contact with to create chaos in our
            city, creating lawsuits/court cases, that are settled with again OUR TAXES. (Based on
            the City of Chicago‚Äôs 2017 Annual Financial Analysis, the City used bonds to
     [NAME finance $719.8 million (56.6%) of a total of $1.3 billion in legal settlements and
   REDACTED judgments between 2007 and 2016) WE ARE SICK OF IT!!! DEFUND AND REGULATE
236 BY OAG] THESE FASCISTS PIGS!!!!!!!!!!
     [NAME
   REDACTED This doesn‚Äôt explicitly end no-knock raids, which is unacceptable. This needs to be
237 BY OAG] included in the bill.
            The CPD‚Äôs proposed Special Order will continue to allow the police to allow to
            police to commit wrongful, violent raids into the homes of Black and Brown families.
            It fails to stop excessive force, fails to protect women and children from brutal,
            humiliating, and traumatic assaults, and fails to require sufficient accountability and
            transparency to the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with loved experience- including XXXXX herself- and pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
238 BY OAG] moratorium on all home raids.
            The CPD's proposed special order will continue to allow the police to commit
            wrongful, violent raids in the homes of black and brown families. It fails to stop
            excessive force, fails to protect women and children from brutal, humiliating, and
            traumatic assaults, and fails to require sufficient accountability and transparency to
            the public. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience including XXXXX herself and pass the
   REDACTED Anjanette young ordinance. Until then CPD should impose an immediate
239 BY OAG] moratorium on all home raids.


                PASS THE ANJANETTE YOUNG ORDINANCE. The very first people you should listen to
                is THE PEOPLE. You do not fully understand the weight of your decisions without
                FIRST talking to who is going to be affected. Instead of making decisions based on
                your own biases and assumptions, listen to what the people have been saying, even
                begging for, for months and years. Make the humane call. There have been far, far
     [NAME      too many unjustified deaths because of error-filled decisions by cops who are a little
   REDACTED     too trigger happy. Have some empathy, try to gain back your humanity, and pass the
240 BY OAG]     Anjanette Young Ordinance. It‚Äôs the LEAST you can do.
                This should also: 1. ban no-knock warrants 2. prohibit police from pointing guns at
     [NAME      children, handcuffing and interrogating children 3. require public recording of all
   REDACTED     search warrants 4. prohibit police from obtaining search warrants based on
241 BY OAG]     informants providing false info in the past.
     [NAME      CPD should immediately terminate raids and the city should pass the Anjanette
   REDACTED     Young ordinance. If the city actually wants to end this brutality and harm to
242 BY OAG]     Chicagoans, then it should actually listen to the victims like Anjanette Young!
                This proposed Special Order does NOT go far enough to protect the Black and Brown
                folks in our city and interrupt these systems of trauma and harm we‚Äôve created.
                We need an immediate moratorium on all home raids until the Anjanette Young
                Ordinance is passed. No knock warrants must be banned. Guns should never be
     [NAME      pointed at children, and children should never be handcuffed or interrogated. If we
   REDACTED     are ever going to stop this broken system we put in place, we need to do better
243 BY OAG]     than this Special Order. The public expects better.

     [NAME CPD needs to place a moratorium on home raids and the city needs to pass the
   REDACTED Anjanette Young ordinance. If the city wants to actually address and end the
244 BY OAG] brutality inflicted by this policy, then it should listen to the victims of it, like XXXXX.
            I do NOT support this proposed Special Order. We need an immediate moratorium
            on home raids until the Anjanette Young Ordinance is passed. No knock raids must
            be banned. Children should not be handcuffed, interrogated, or have guns pointed
     [NAME at them. Black and Brown folks in this city deserve justice and this includes
   REDACTED interrupting this racist, violent system we‚Äôve created. CPD and Mayor Lightfoot
245 BY OAG] must do better than this special order.
              The CPDs proposed Special Order will continue to allow the police to commit
              wrongful, violent raids into the homes of Black and Brown families. It fails to sop
              excessive force, fails to protect women and children from brutal, humiliating and
              traumatic assaults, and fails to require sufficient accountability and transparency to
              the public. If city officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience - including XXXXX herself - and pass
   REDACTED   the Anjanette young Ordinance. Until then, CPD should impose an immediate
246 BY OAG]   moratorium on all home raids.
              I believe CPD needs to end home raids. Apprehending suspects when they are home
              increases the risk of traumatizing, injuring or killing innocent family members and
     [NAME    friends who the police aren‚Äôt aware are on the premises. It endangers and
   REDACTED   traumatizes neighbors. It creates an environment in frequently raided communities
247 BY OAG]   in which fear and violence is normalized.
              Dear CPD,

              As a social worker I am concerned that the proposed Special Order does not go far
              enough. It will continue to allow the Police to commit wrongful, violent raids,
              particularly into the homes of Black and Brown families. It requires too few checks
              on the search warrant process, fails to stop excessive force, fails to protect women
              and children from brutal, humiliating and traumatic assaults, and fails to require
              sufficient accountability and transparency to the public.

              Unlike the proposed CPD Order, the Anjanette Young Ordinance would legislate all
              of these necessary reforms and was developed in partnership with people most
              impacted by CPD raids.

              If City officials truly want to stop this harm, they will listen to the voices of
              community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass the
              Anjanette Young Ordinance. Until then, CPD should impose an immediate
     [NAME    moratorium on all home raids.
   REDACTED
248 BY OAG] Thank you for your consideration,
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
249 BY OAG] moratorium on all home raids.


     [NAME This ordinance does not go far enough to protect the people of this city from the
   REDACTED violence of CPD. Quit thinking only you know best and listen to the PEOPLE and their
250 BY OAG] representatives. Nothing short of the Anjanette Young Ordinance is adequate.
            What XXXXX had to endure at the hands of CPD is a complete disgrace, should have
            never happened and should absolutely never happen again. The new search warrant
            guidelines must include the following:
            1. Ban no knock warrants
            2. Prohibit police from pointing guns at children and handcuffing and interrogating
            children
     [NAME 3. Require public reporting of all search warrants
   REDACTED 4. Prohibit officers from obtaining search warrants based on informants who have
251 BY OAG] provided false information in the past
            STOP POLICE RAIDS___ POLICE RAIDS ARE TERRORISM____AND WE NEED PUBLIC
            HEARINGS ON THESE DEHUMANIZING TERRORIST ACTS NOW___ STOP
            TRAUMATIZING CHILDREN_ FAMILIES_COMMUNTIES NOW!!!!! The CPD‚Äôs
            proposed Special Order will continue to allow the Police to commit wrongful, violent
            raids into the homes of Black and Brown families. It requires too few checks on the
            search warrant process, fails to stop excessive force, fails to protect women and
            children from brutal, humiliating and traumatic assaults, and fails to require
            sufficient accountability and transparency to the public. Unlike the proposed CPD
            Order, the Anjanette Young Ordinance would require all of these necessary reforms
            and was developed in partnership with people most impacted by CPD raids. If City
            officials truly want to stop this harm, they will listen to the voices of community
     [NAME members with lived experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette
   REDACTED Young Ordinance. Until then, CPD should impose an immediate moratorium on all
252 BY OAG] home raids.
            These new guidelines are a complete and total disgrace. No knock warrants need to
            be banned, officers need to be prohibited from pointing guns or handcuffing and
            interrogating children, you need to require public reporting of all search warrants,
            and officers need to be prohibited from obtaining search warrants based on
     [NAME informants who‚Äôve provided false information in the past. This doesn‚Äôt do even
   REDACTED near enough to prevent excessive force or protect our citizens from traumatizing
253 BY OAG] assaults by our police.


                The CPD‚Äôs proposed special order will allow the police to commit wrongful and
                violent raids into the homes of Black and Brown families. It fails to stop excessive
                force. It fails to protect women and children from traumatic assaults. It fails to
                require the police to be transparent and accountable to the public.

     [NAME If the city wants to truly commit to stopping harm, they will listen to the members
   REDACTED of the community with lived experience, including XXXXX, and pass the Anjanette
254 BY OAG] Young Ordinance. Until then, CPD should impose a moratorium on all home raids.
            This proposed Special Order will continue to allow the police to commit wrongful,
            violent raids. It fails to stop excessive force, fails to protect women and children
            from brutal and humiliating assaults, and it fails to hold police accountable to the
            public for their wrongdoings. Home raids perpetuate terror in our communities. If
            city officials truly wanted to stop this kind of harm in our communities, they will
     [NAME listen to those who have experienced this type of unwarranted violence - people like
   REDACTED XXXXX - and pass the Anjanette Young Ordinance. Until then, CPD needs to
255 BY OAG] immediately halt all home raids.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
256 BY OAG] moratorium on all home raids.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
              of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
              the Anjanette Young Ordinance. Until then, CPD should impose an immediate
              moratorium on all home raids.The CPD‚Äôs proposed Special Order will continue to
              allow the Police to commit wrongful, violent raids into the homes of Black and
              Brown families. It requires too few checks on the search warrant process, fails to
              stop excessive force, fails to protect women and children from brutal, humiliating
              and traumatic assaults, and fails to require sufficient accountability and
              transparency to the public. Unlike the proposed CPD Order, the Anjanette Young
              Ordinance would require all of these necessary reforms and was developed in
              partnership with people most impacted by CPD raids. If City officials truly want to
     [NAME    stop this harm, they will listen to the voices of community members with lived
   REDACTED   experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young Ordinance.
257 BY OAG]   Until then, CPD should impose an immediate moratorium on all home raids.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
258 BY OAG]   moratorium on all home raids.
     [NAME    I would like to see all search warrants issued for suspected drug possession and
   REDACTED   resulting raids banned. Raids should be used only as a last resort when someone's
259 BY OAG]   life is in immediate threat of danger. Please end police raids.
            This Special Order does not ban no knock warrants, prohibit police from pointing
            guns at children, require public reporting of search warrants, or prohibit officers
            from obtaining search warrants from unreliable informants. It is not sufficient and
            will not stop the harassment and cruel mistreatment of women and children,
            particularly Black and Brown women and children, by CPD, which clearly has a
     [NAME department-wide problem with such inhumane behavior. The CPD should impose an
   REDACTED immediate moratorium on all home raids until the Anjanette Young Ordinance --
260 BY OAG] which will prevent abuses by CPD -- is passed.
     [NAME
   REDACTED Pass the Anjanette Young ordinance now!
261 BY OAG] End home raids now!
     [NAME
   REDACTED S04-19 is an inadequate response from CPD and Mayor Lightfoot to the issue of
262 BY OAG] search warrants.Mayor. I support the Anjanette Young Ordinance.
     [NAME
   REDACTED
263 BY OAG] END HOME RAIDS. THANK YOU.
            The CPD‚Äôs proposed Special Order will still allow police to commit wrongful and
            violent raids on Black and Brown homes. It doesn't require enough checks on the
            search warrant process, fails to stop excessive force, fails to protect women and
            children from brutal, humiliating and traumatic assaults, and fails to require real
            accountability and transparency to the public. As an organization, the CPD has
            repeatedly demonstrated they cannot be trusted to reform themselves, and any
            proposal originating from that agency is not to be trusted.
            Unlike the CPD's Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials actually want to stop this harm, they will listen to
     [NAME community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
264 BY OAG] moratorium on all home raids.
            This special order will continue to allow police to commit wrongful violent raids on
     [NAME black and brown people's homes. It fails to protect the people and there isn't
   REDACTED enough transparency. Please listen to the community, the people in our city who
265 BY OAG] have lived experience.
               I believe this should come through legislation and not a directive, which is another
               attempt by CPD to police themselves, which they‚Äôve shown themselves unable to
               do. I support the Anjanette Young Ordinance, which offers more protection of
               vulnerable people and constitutional rights. It also totally bans no knock raids, which
               I support. This directive doesn‚Äôt. Chicago needs to follow Louisville KY‚Äôs
               council‚Äôs ban of no knock raids after the death of Breonna Taylor.

               Thank you
     [NAME
   REDACTED [NAME REDACTED BY OAG]
266 BY OAG] Ward 46
            Home raids lead to a lifetime of trauma. These raids happen without transparency
     [NAME or accountability. I recommend listening to the community that lived with these
   REDACTED experiences and passing the Anjanette Young ordinance. Until then, please place a
267 BY OAG] moratorium on home raids.
     [NAME
   REDACTED Ban home raids. This country is sliding headlong into a fascist police state and you
268 BY OAG] have absolutely no business doing half the things you do to "protect" people.
            I do not believe this policy provides transparency or prevents excessive force.

               1. It does not ban no knock warrants.
               2. It does not prohibit officers from threatening or handcuffing children.
               3. It does not require public reporting of all search warrants.
               4. It does not prohibit officers from acting on possibly false information.

            I hope CPD will listen to the voices of the community and those who have lived
            through the trauma of a police raid. A policy that allows police to break into a home,
     [NAME threaten children with guns, and act on information that may be false is NOT a good
   REDACTED policy. I ask that you pass the Anjanette Young Ordinance and until that time, put a
269 BY OAG] moratorium on all police raids.
                Unlike the Anjanette Young Ordinance, CPD‚Äôs proposed Special Order does not:

                1) Ban no-knock warrants.

                2) Require that officers wait at least 30 seconds during knock and announce raids to
                give residents a chance to open the door to their home.

                3) Require CPD officers executing home raids to act in a manner that is least
                intrusive and least harmful to the rights and safety of Chicago families.

                4) Protect children from trauma and harm, including by: prohibiting officers from
                pointing guns at children; avoiding raiding a home during a time when children are
                likely present; prohibiting handcuffing and interrogating children; and avoiding
                handcuffing parents in front of their children.

                5) Prohibit officers from pointing their guns at a person, unless the person presents
                an imminent risk of death or serious bodily injury to another.

                6) Require SWAT officers to document when they point guns at people during a raid.

                7) Prohibit midnight raids of family homes and require that home raids be
                conducted from 9am to 7pm, absent exigent circumstances.

            8) Require officers to prepare a damage report and make immediate arrangements
     [NAME to address safety concerns caused by a raid, such as the breaking down of a door,
   REDACTED which leaves a family vulnerable.
270 BY OAG]
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
271 BY OAG] moratorium on all home raids.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
272 BY OAG]   moratorium on all home raids.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
273 BY OAG]   moratorium on all home raids.
              The Chicago police department‚Äôs special order of home raids will allow the police
              to continue their wrongful, ugly and violent raids on the homes of black and brown
              people. The special order fails to protect women and children from terrifying and
              humiliating assaults and fails to require accountability or transparency with the
              public, the very people they are paid to protect.

              If city officials really do want to stop these violent practices they will listen to folks
     [NAME    out here in the community with direct experience, including XXXXX herself. You
   REDACTED   must pass the Anjanette Young ordinance and until then, CPD should be on a
274 BY OAG]   moratorium for any and all police raids.
              Raids are violations of privacy and safety, particularly when they are for the wrong
              person, something CPD has a history of. How would you react to a home invader or
     [NAME    a loud, unexpected knock on your door? It‚Äôs terrifying, and people have a right to
   REDACTED   exist peacefully, especially in their homes, whether rented or owned. End home
275 BY OAG]   raids and end the over-policing in Chicago.
            Raids are violations of privacy and safety, particularly when they are for the wrong
            person, something CPD has a history of. How would you react to a home invader or
     [NAME a loud, unexpected knock on your door? It‚Äôs terrifying, and people have a right to
   REDACTED exist peacefully, especially in their homes, whether rented or owned. End home
276 BY OAG] raids and end the over-policing in Chicago.
            I find it absolutely egregious that‚Äî unlike the Anjanette Young Ordinance‚Äî SO4-19
            does not:
            1. Ban no-knock warrants.
            2. Prohibit police from pointing guns or handcuffing and interrogating children.
            3. Require public recording of all search warrants.
            4. Prohibit officers from obtaining search warrants based on informants who‚Äôve
            provided false information in the past.

               The CPD‚Äôs proposed Special Order will continue to allow the police to commit
               wrongful, violent raids into the homes of Black and Brown families. It fails to stop
               excessive force, fails to protect women and children from brutal, humiliating, and
               traumatic assaults, and fails to require sufficient accountability and transparency to
               the public.

               If city officials truly want to stop this harm, they will listen to the voices of
               community members with lived experience‚Äî including XXXXX herself‚Äî and pass
               the Anjanette Young Ordinance. Until then, CPD should impose an immediate
               moratorium on all home raids.

     [NAME Not passing the Anjanette Young Ordinance is yet another proof of Mayor Lightfoot,
   REDACTED Supt. Brown, and the CPD‚Äôs cowardice and refusal in admonish the destruction
277 BY OAG] they‚Äôve wrought within Black and Brown communities.


               Please pass the Anjanette Young Ordinance.

               The Chicago Police Department‚Äôs proposed Special Order will continue to allow
               the Police to commit wrongful, violent raids into the homes of Black and Brown
               families. It requires too few checks on the search warrant process; fails to stop
               excessive force; fails to protect women and children from brutal, humiliating, and
               traumatic assaults; and fails to require sufficient accountability and transparency to
               the public. Unlike the proposed CPD Order, the Anjanette Young Ordinance would
               require all of these necessary reforms and was developed in partnership with
               people most impacted by CPD raids. If City officials truly want to stop this harm,
     [NAME     they will listen to the voices of community members, including XXXXX herself.
   REDACTED
278 BY OAG] Until then, CPD should impose an immediate moratorium on all home raids.
               The CPD‚Äôs proposed special order will continue to put members of black and
               brown communities in danger. It also fails to stop excessive force and violence and
               fails to protect women and children. There is also a lack of accountability and
               transparency to the public. If city officials want to protect its citizens and stop this
     [NAME     harm they will listen to its community members and their voices including voices like
   REDACTED    XXXXX and pass the Anjanette Young ordinance. Then the CPD should impose an
279 BY OAG]    immediate moratorium on all home raids.
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
280 BY OAG]    moratorium on all home raids.
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
281 BY OAG]    moratorium on all home raids.

               This special order should:
               -ban no knock warrants
               -prohibit police from pointing guns at, handcuffing or interrogating young children
               -require public reporting of all search warrants
               -prohibit officers from obtaining search warrants based on informants who have
               provided false information in the past
     [NAME
   REDACTED Without this stipulations, CPD can continue to to commit wrongful, unjust and
282 BY OAG] violent raids on Chicago's Black and brown families.
               The CPD‚Äôs proposed Special Order will continue to allow police to commit
               wrongful, violent raids into the homes of Black and Brown families. It fails to stop
     [NAME     excessive force, fails to protect women and children from brutal, humiliating and
   REDACTED    traumatic assaults, and fails to require sufficient accountability and transparency to
283 BY OAG]    the public. CPS should pose an immediate moratorium on all home raids.
               This is a harmful policy that will do nothing to protect victims and will inevitably be
               driven by prejudice. It violates people's rights and autonomy. This is the wrong
               direction to go for a solution for violence and will only produce more violence.
               Please look to communities to learn their true desires and what kind of help they
               need instead of imposing harsh policies. We need to turn away from carceral
     [NAME     punishment which is short sighted and causes further damage, and invest in
   REDACTED    community services such as mental health and rehab, schools, and financial support
284 BY OAG]    for families.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
285 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
            I oppose the CPD Search Warrant Policy. The CPD‚Äôs proposed Special Order will
            continue to allow the Police to commit wrongful, violent raids into the homes of
            Black and Brown families. It requires too few checks on the search warrant process,
            fails to stop excessive force, fails to protect women and children from brutal,
            humiliating and traumatic assaults, and fails to require sufficient accountability and
            transparency to the public. Unlike the proposed CPD Order, the Anjanette Young
            Ordinance would require all of these necessary reforms and was developed in
            partnership with people most impacted by CPD raids. If City officials truly want to
     [NAME stop this harm, they will listen to the voices of community members with lived
   REDACTED experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young Ordinance.
286 BY OAG] Until then, CPD should impose an immediate moratorium on all home raids.
            The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
            were not developed with input from the communities most impacted by violent
            home raids and do not sufficiently address the practices that lead to home raids that
            stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
            and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
287 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
288 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
289 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
290 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
291 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              While I appreciate an effort for reform of raids in the police department, I fear that
              these current raids do not go far enough in preventing more violence against Black
              and Brown Chicagoans including Black and Brown children. It is my belief that at the
              very least we need to end no-knock raids if not police raids altogether. I am asking
              that you please listen to those most impacted by police raids, Chicago's Black and
              Brown communities, and pass the Anjanette Young Ordinance as opposed to the
              current reforms. I also ask that you follow the recommendation of several local
              Chicago organizations, calling on a temporary moratorium on all police raids until
     [NAME    this ordinance is passed. If this does not happen, Chicagoans, especially Black and
   REDACTED   Brown Chicagoans, will continue to suffer the violence of botched police raids.
292 BY OAG]   Thank you for your time.
     [NAME    END HOME RAIDS PERMANENTLY, they‚Äôre embarrassingly ineffective and
   REDACTED   resources ( meaning $$$) need to be reallocated into mental health crisis
293 BY OAG]   intervention programs OUTSIDE CPD
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
294 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
295 BY OAG]   moratorium on all home raids.
               The CPD's proposed Special Order will continue to allow the police to commit
               wrongful, violent raids into the homes of Black and Brown families. It fails to stop
               excessive force, fails to protect women and children from brutal, humiliating and
               traumatic assaults, and fails to require sufficient accountability and transparency to
               the public.

               If city officials truly want to stop this harm, they will listen to the voices of
     [NAME     community members with lived experiences -- including XXXXX herself -- and pass
   REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
296 BY OAG]    moratorium on all home raids.
               CPD have not proven themselves to be accountable individually or collectively.
     [NAME     Their disgraceful track record demands oversight and reform, if not outright
   REDACTED    abolition. This policy is the bare minimum required; the CPD make me ashamed to
297 BY OAG]    call myself a Chicagoan
               I am disappointed with the proposed revisions.

               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
     [NAME Require CPD officers executing home raids to act in a manner that is least intrusive
   REDACTED and least harmful to the rights and safety of Chicago families.
298 BY OAG] Protect children from trauma and harm, including by: prohibiting officers from
     [NAME
   REDACTED
299 BY OAG] Stop home raids.


              Hello - Thank you for taking comments and reviewing this with the public. We must:
              - Ban no-knock warrants
              - Protect children from trauma and harm and not allow guns to be pointed at
              children!
              - Prohibit midnight raids of family homes by limiting raids to 9am-7pm
              - Require a minimum of 60 seconds during knock and announce raids to give
     [NAME    residents a chance to open the door to their home.
   REDACTED   - Prohibit officers from pointing guns at persons unless the person presents an
300 BY OAG]   imminent risk of death or serious bodily injury to another.
              The CPD‚Äôs proposed Special Order will continue to allow the police to commit
              wrongful, violent raids on the homes of Black and Brown families. It fails to stop
              excessive force, fails to protect women and children from brutal, humiliating, and
              traumatic assaults, and fails to require sufficient accountability and transparency to
              the public.
              If city officials truly want to stop this harm, they should listen to the voices of
     [NAME    community members with lived experience-including XXXXX herself-and pass the
   REDACTED   Anjanette Young ordinance. Until then, CPD should impose an immediate
301 BY OAG]   moratorium on all home raids.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
302 BY OAG]   moratorium on all home raids.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
303 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
            This special order will continue to allow the police to commit wrongful, violent raids
            on Black and brown families. We don't want to just stop excessive force, but all
     [NAME force. The people want the pigs ABOLISHED.
   REDACTED
304 BY OAG] Until that happens, a moratorium should be imposed on ALL home raids.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
305 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              This is not acceptable. Police can not police themselves. No knock warrants should
     [NAME    be completely eliminated. CPD is disgusting and does more harm than good. CPD
   REDACTED   should be disbanded and it‚Äôs funding should be reinvested in the communities it
306 BY OAG]   has terrorized for years.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
307 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
308 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               don't do enough to address the practices that lead to home raids that harm Black
               and Brown Chicagoans, including children and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process that engages with
               the most impacted communities. This includes Special Order S04-09 as well as
               policies on use of force, impartial policing, police interactions with youth, and police
               accountability.

               Special Order S04-09 must include the following reforms:

                Ban no-knock warrants.

               Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.

               Require CPD officers executing home raids to act in a manner that is least intrusive
               and least harmful to the rights and safety of Chicago families.

               Protect children from trauma and harm, including by: prohibiting officers from
               pointing guns at children; avoiding raiding a home during a time when children are
               likely present; prohibiting handcuffing and interrogating children; and avoiding
               handcuffing parents in front of their children.
     [NAME
   REDACTED Prohibit officers from pointing their guns at a person, unless the person presents an
309 BY OAG] imminent risk of death or serious bodily injury to another.
              If CPD wants to begin to regain the community's trust, Special Order S04-09 must
              include the following reforms:

              Ban no-knock warrants.

              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.

              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.

              Protect children from trauma and harm, including by: prohibiting officers from
              pointing guns at children; avoiding raiding a home during a time when children are
              likely present; prohibiting handcuffing and interrogating children; and avoiding
              handcuffing parents in front of their children.

              Prohibit officers from pointing their guns at a person, unless the person presents an
              imminent risk of death or serious bodily injury to another.

              Require SWAT officers to document when they point guns at people during a raid.

              Prohibit midnight raids of family homes and require that home raids be conducted
              from 9am to 7pm, absent exigent circumstances.

     [NAME Require officers to prepare a damage report and make immediate arrangements to
   REDACTED address safety concerns caused by a raid, such as the breaking down of a door,
310 BY OAG] which leaves a family vulnerable.
            There should be no raids. This is absolutely wrong and shouldn‚Äôt even be
     [NAME considered. No knock warrants are dangerous and need to be BANNED. Police
   REDACTED should also never point guns at children, nor handcuff and interrogate them. All
311 BY OAG] search warrants should be reported publicly.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

            Special Order S04-09 must include the following reforms:
            1. Ban no-knock warrants.
            2. Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            3. Require CPD officers executing home raids to act in a manner that is least
            intrusive and least harmful to the rights and safety of Chicago families.
            4. Protect children from trauma and harm, including by: prohibiting officers from
     [NAME pointing guns at children; avoiding raiding a home during a time when children are
   REDACTED likely present; prohibiting handcuffing and interrogating children; and avoiding
312 BY OAG] handcuffing parents in front of their children.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
313 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding


               Ask the citizens what they want. Vote on CPAC. The City Coucil needs to vote on
     [NAME     the Anjanette Young ordincance. The police have failed too many times to continue
   REDACTED    to write the rules. What will it take to let the community decide. How many more
314 BY OAG]    millions is the city ready to pay out for the police violence to the community.
               End home raids now.
               Ban no-knock warrants
               Prohibit police from pointing guns or handcuffing and interrogating children
     [NAME     Require public reporting of all search warrants
   REDACTED    Prohibit officers from obtaining search warrants based on informants who have
315 BY OAG]    provided false information in the past

     [NAME Raids in general are highly INEFFECTIVE and DANGEROUS for all parties involved. We
   REDACTED call for the elimination of raids as a violent police tactic to keep our community safe
316 BY OAG] from power hungry, gun crazed, racist police officers with ill intent.
            The CPD's proposed special order is simply a continuation of the allowance for
            police to commit wrongful, violent raids into peoples homes, particularly those of
            black and brown families. It does not end excessive force, does not protect women
            and children from violence and assault, and fails to require sufficient accountability
            and transparency to the public. If city official truly want to prevent harm, they will
     [NAME listen to voices in the community with lived experience--including XXXXX--and pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should immediately place a
317 BY OAG] moratorium on all home raids.
            The CPD's proposed Special Order will continue to allow the police to commit
            wrongful, violent raids into the homes of Black and Brown families. It fails to stop
            excessive force, fails to protect women and children from brutal, humiliating, and
            traumatic assaults, and fails to require sufficient accountability and transparency to
            the public.

               If city officials truly want to stop this harm, they will listen to the voices of the
     [NAME     community members with lived experience - including XXXXX herself - and pass the
   REDACTED    Anjanette Young Ordinance. Until then, CPD should impose an immediate
318 BY OAG]    moratorium on all home raids.
     [NAME     Support the Anjanette Young Ordinance and end home raids! The police have
   REDACTED    demonstrated time and time again that they cannot be trusted to serve these
319 BY OAG]    warrants without the a significant risk to human life.
               I oppose the proposed order.
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
320 BY OAG]    moratorium on all home raids.
     [NAME
   REDACTED End home raids now. Also, the people have already told the mayor that we want
321 BY OAG] CPAC. Enact CPAC and end home raids.
               If we learned anything from the tragic murder of Breonna Taylor, it is that No Knock
               Warrants are dangerous and often end in tragedy. The Anjanette Young Ordinance
               is a much better solution then what is currently being proposed. If Mayor Lightfoot
     [NAME     wants to be even considered for reelection, she must reconsider the Anjanette
   REDACTED    Young Ordinance and pass it as the new guidelines. The people of Chicago deserve
322 BY OAG]    better!
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
323 BY OAG]    moratorium on all home raids.
               The CPD's proposed special order will continue to allow the police to commit
               wrongful, violent raids into the homes of Black and Brown families. It fails to stop
               excessive force, fails to protect women and children from brutal, humiliating, and
               traumatic assaults, and fails to require sufficient accountability and transparency to
               the public.

            If city officials truly want to stop this harm, they will listen to the voices of the
     [NAME community members with lived experience--including XXXXX herself--and pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
324 BY OAG] moratorium on all home raids.
                This proposal does not go nearly enough to fix the situation that the CPD got
                themselves in with theXXXXX raid, and it certainly does not remove culpability on
                behalf of the department and the Mayor in particular for what happened to XXXXX.
                Nor does it go far enough to protect anyone else and ensure it won't happen again.

                This new order continues to allow the police to commit wrongful, violent raids (even
                on women, naked, alone, and tired in their own homes), especially over-policed
                Black and Brown families. It will not stop the routine use of excessive force, fails to
                protect women and children from brutal, humiliating and traumatic assaults, and
                fails to require sufficient accountability and transparency to the public‚Äîthe very
                citizens of Chicago that you are trying to convince that you are doing enough to stop
                your violent predilections.

            If you really want to stop the harm that you regularly cause, you will listen to your
            communities and pass the Anjanette Young Ordinance. This watered-down version
            will not be effective and only serves as a propaganda tool to convince your over-
            policed population that you are not actually over-policing them. But it will not work.
     [NAME Until the Young Ordinance is passed, you must impose an immediate moratorium on
   REDACTED all home raids. You cannot dig yourself out of the hole you find yourselves in by
325 BY OAG] digging deeper. We see you and will not tolerate it.


            XXXXX's experience has been that of FAR too many Chicagoans so far. And CPD is the
            only one to blame.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
            of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
     [NAME the Anjanette Young Ordinance. Until then, CPD should impose an immediate
   REDACTED moratorium on all home raids. There is no reason to be invading peoples' homes
326 BY OAG] and privacy, ESPECIALLY during a pandemic, and threatening their safety.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
327 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order does not go far enough. It will continue to
              allow the police to commit wrongful, violent raids into the homes of Chicago
              families. It fails to stop excessive force, fails to protects women and children from
              brutal, humiliating, and traumatic assaults, and fails to require sufficient
              accountability and transparency to the public. If city officials truly want to stop this
     [NAME    harm to their people, they will listen to the voices of community members with lived
   REDACTED   experience (including XXXXX herself) and pass the Anjanette Young Ordinance. Until
328 BY OAG]   then, CPD should put a moratorium on all home raids.
     [NAME
   REDACTED
329 BY OAG] End home raids and take accountability for what you‚Äôve done
     [NAME
   REDACTED
330 BY OAG] End home raids and be accountable for all the damage you‚Äôve done
               PASS THE ANJANETTE YOUNG ORDINANCE. STOP HURTING AND TRAUMATIZING
               BLACK AND BROWN FAMILIES.

               The CPD's proposed Special Order will continue to allow the police to commit
               wrongful, violent raids into the homes of Black and Brown families. It fails to stop
               excessive force, fails to protect women and children from brutal, humiliating and
               traumatic assaults, and fails to require sufficient accountability and transparency to
               the public.

            If city officials truly want to stop this farm, they will listen to the voices of
     [NAME community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
331 BY OAG] moratorium on all home raids.
            Stop the raids! This proposal will only cause more violence, fails to protect families,
     [NAME and can be very traumatic for individuals.
   REDACTED
332 BY OAG] Listen to the community and end this order.
     [NAME
   REDACTED I support Anjanette Young ordinance. Stop being so violent to the people in your city
333 BY OAG] they also deserve respect.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

               Ban no-knock warrants.
               Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.
               Require CPD officers executing home raids to act in a manner that is least intrusive
               and least harmful to the rights and safety of Chicago families.
     [NAME     Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED    pointing guns at children; avoiding raiding a home during a time when children are
334 BY OAG]    likely present; prohibiting handcuffing and interrogating children; and avoiding
               The CPD's proposed Special Order will continue to allow the police to commit
               wrongful, violent raids into the homes of Black and Brown families. It fails to stop
               excessive force, fails to protect women and children from brutal, humiliating, and
               traumatic assaults, and fails to require sufficient accountability and transparency to
               the public.
               If city officials truly want to stop this harm, they will listen to the voices of
     [NAME     community members with lived experiences - including XXXXX herself - and pass the
   REDACTED    Anjanette Young Ordinance. Until then, CPD should impose an immediate
335 BY OAG]    moratorium on all home raids.
     [NAME
   REDACTED Listen to the communities affected. We need the Anjanette Young Ordinance. It is
336 BY OAG] past time to do right by Black and Brown Chicagoans.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability. All of Chicago PD's policies should be evidence-
              based, but this Special Order does not meet that mark.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
     [NAME    and least harmful to the rights and safety of Chicago families.
   REDACTED   Protect children from trauma and harm, including by: prohibiting officers from
337 BY OAG]   pointing guns at children; avoiding raiding a home during a time when children are
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
              of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
              the Anjanette Young Ordinance. Until then, CPD should impose an immediate
     [NAME    moratorium on all home raids.
   REDACTED   Please listen to the overwhelming voices of your city and put an end to this
338 BY OAG]   immense harm.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
339 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME
   REDACTED
340 BY OAG] Address no knock warrants!
     [NAME
   REDACTED Doesn't go far enough, all raids must end, they are proven to be ineffective and
341 BY OAG] don't work.
               I support the Anjanette Young Ordinance, I understand that this will make the job of
               police officers more difficult, but the policies (if enacted) below seem reasonable
               and would help with the issue. Best Regards and God Bless, Pete

               1) Ban no-knock warrants.

               2) Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.

               3) Require CPD officers executing home raids to act in a manner that is least
               intrusive and least harmful to the rights and safety of Chicago families.

               4) Protect children from trauma and harm, including by: prohibiting officers from
               pointing guns at children; avoiding raiding a home during a time when children are
               likely present; prohibiting handcuffing and interrogating children; and avoiding
               handcuffing parents in front of their children.

               5) Prohibit officers from pointing their guns at a person, unless the person presents
               an imminent risk of death or serious bodily injury to another.

               6) Require SWAT officers to document when they point guns at people during a raid.

               7) Prohibit midnight raids of family homes and require that home raids be
               conducted from 9am to 7pm, absent exigent circumstances.
     [NAME
   REDACTED 8) Require officers to prepare a damage report and make immediate arrangements
342 BY OAG] to address safety concerns caused by a raid, such as the breaking down of a door,


            As both XXXXX and a citizen of Chicago, I am deeply concerned that this revised
            policy does not do nearly enough to prevent horrible breaches of privacy and person
            like the XXXXX case. The members of this community, including myself, support the
            Anjanette Young Ordinance recently introduced in city council. I am especially
            concerned that this policy does not include the banning of no-knock warrants,
            prohibition of pointing guns, cuffing, or interrogating children, or the requirement
            that all search warrants be publicly reported. These are not big asks, they are simple
     [NAME requests to ensure the safety of all people in Chicago, especially innocent
   REDACTED bystanders to botched searches. XXXXX, so I assure you that I have empathy for both
343 BY OAG] officers and the people they serve. But changes need to be made.
                The CPD's proposed Special Order continues to allow CPD to commit wrongful,
                violent raids into the homes of Black and Brown families. This order fails to stop
                excessive force, it fails to protect women and children from brutal, humiliating, and
                traumatic assaults, and fails to require sufficient accountability and transparency to
                the public.

                If city officials truly want to stop this harm, they will listen to the voices of the
                community members with lived experience-- including XXXXX herself--and pass the
                Anjanette Young Ordinance instead. Until then, CPD must impose an immediate
     [NAME      moratorium on all home raids.
   REDACTED
344 BY OAG] Thank you.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
345 BY OAG] moratorium on all home raids.
            The CPD's proposed Special Order will continue to allow the police to commit
            wrongful, violent raids into the homes of Black and brown families. It fails to stop
            excessive force, fails to protect women and children from brutal, humiliating and
            traumatic assaults, and fails to require sufficient accountability and transparency to
            the public. If city officials truly want to stop this harm, they will listen to the voices
            of community members with lived experience, including Anjanette Young herself,
            and pass the Anjanette Young Ordinance. Until then, CPD should impose an
            immediate moratorium on all home raids.
     [NAME
   REDACTED Thank you for listening, and I hope you will take action to end police violence in the
346 BY OAG] City of Chicago.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
347 BY OAG] moratorium on all home raids.
            This doe snot go nearly far enough. Special Order S04-09 must include the following
            reforms:

                Ban no-knock warrants.

                Require that officers wait at least 30 seconds during knock and announce raids to
                give residents a chance to open the door to their home.

                Require CPD officers executing home raids to act in a manner that is least intrusive
                and least harmful to the rights and safety of Chicago families.

                Protect children from trauma and harm, including by: prohibiting officers from
                pointing guns at children; avoiding raiding a home during a time when children are
                likely present; prohibiting handcuffing and interrogating children; and avoiding
                handcuffing parents in front of their children.
                Prohibit officers from pointing their guns at a person, unless the person presents an
                imminent risk of death or serious bodily injury to another.

                Require SWAT officers to document when they point guns at people during a raid.
                Prohibit midnight raids of family homes and require that home raids be conducted
                from 9am to 7pm, absent exigent circumstances.

                Require officers to prepare a damage report and make immediate arrangements to
                address safety concerns caused by a raid, such as the breaking down of a door,
     [NAME      which leaves a family vulnerable.
   REDACTED
348 BY OAG] Require public reporting of data on search warrants, including the causes of each
     [NAME
   REDACTED Abolish home raids. Kkkops can obviously not get it right and treat people with an
349 BY OAG] ounce of dignity and respect. ACAB.
     [NAME
   REDACTED
350 BY OAG] Please support and ratify the Anjanette Young ordinance.
            The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
            were not developed with input from the communities most impacted by violent
            home raids and do not sufficiently address the practices that lead to home raids that
            stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
            and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
351 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
            Proper procedures need to be taken place. A phone call to the owner or renter. He
            put her at risk which was a shame but I been in situations amd it‚Äôs not always
     [NAME comforting when I‚Äôm front of the police. Taser could be used. More play by play
   REDACTED practice. God bless America. And my
352 BY OAG]
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
353 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
354 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME    End no-knock raids because they disproportionately target black and brown people.
   REDACTED   No one, including law enforcement should barge into someone‚Äôs house ‚Äî it‚Äôs
355 BY OAG]   a violation of privacy.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
356 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
357 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
            As a citizen of Chicago, I demand:
            - Ban no knock warrants
            - Prohibit police from pointing guns or handcuffing/interrogating children
            - Require public reporting of all search warrants
            - Prohibit officers from obtaining search warrants based on informants who've
     [NAME provided false information in the past
   REDACTED
358 BY OAG] Learn from Breonna Taylor!
               CPD makes our communities less safe by raiding homes in the middle of the night,
               without warrants or warning, with guns out. These raids are dangerous and at odds
               with basic principles of human dignity. If CPD values the people it claims to serve,
               these practices will not be allowed.

               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

     [NAME Ban no-knock warrants.
   REDACTED Require that officers wait at least 30 seconds during knock and announce raids to
359 BY OAG] give residents a chance to open the door to their home.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
360 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME    This search warrant policy is insufficient to end the harm CPD causes by terrorizing
   REDACTED   families during raids. The mayor and city council must pass the Anjanette Young
361 BY OAG]   Ordinance.
               Serving a search warrant is very dangerous for the officers because they really
               don‚Äôt know what‚Äôs on the other side of the door!
               However, common sense is a must!
               There should be a knock first but waiting 10 seconds is long enough before entering.
               Officers don‚Äôt have to destroy everything in the house, officers should treat the
               search as if they were serving a warrant on their personnel home.
               When it‚Äôs an ‚ÄúAll Clear‚Äù make sure that their intelligence is correct! This
               should be checked before, right before the knock and after a ‚ÄúAll Clear‚Äù!
               Children or elderly safety should be
               considered first before and during the process of serving the warrant!
               ( it would be nice to have a case manager on the scene for those situations)
               Officers must be assertive but not mad, smart asses and have a little empathy for
               people. It‚Äôs not personal, it‚Äôs a job their doing for the betterment of the public.
     [NAME
   REDACTED It‚Äôs the mindset of policing that has and must change! Policing Paradigm Change
362 BY OAG] for Chicago!
            I think it‚Äôs ridiculous that you make unilateral decisions like this, thinking that
            you‚Äôre the victims here in all this. You don‚Äôt need ‚Äúmore‚Äù to do a better
            job. If you‚Äôre going to do this, knowing full well that the survey we filled out
     [NAME reduced the budget to ~ 6%-10% (city-wide) and still kept it at 30% ... then it‚Äôs
   REDACTED clearly not a relationship with the community that you‚Äôre seeking. Why even ask
363 BY OAG] for feedback?
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
364 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
365 BY OAG]   moratorium on all home raids.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
366 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
367 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
368 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
369 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding


            PASS THE ANJANETTE YOUNG ORDINANCE. The CPD‚Äôs proposed Special Order will
            continue to allow the Police to commit wrongful, violent raids into the homes of
            Black and Brown families. It requires too few checks on the search warrant process,
            fails to stop excessive force, fails to protect women and children from brutal,
            humiliating and traumatic assaults, and fails to require sufficient accountability and
            transparency to the public. Unlike the proposed CPD Order, the Anjanette Young
            Ordinance would require all of these necessary reforms and was developed in
            partnership with people most impacted by CPD raids. If City officials truly want to
     [NAME stop this harm, they will listen to the voices of community members with lived
   REDACTED experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young Ordinance.
370 BY OAG] Until then, CPD should impose an immediate moratorium on all home raids.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
371 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

               Ban no-knock warrants.

               Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.

     [NAME Require CPD officers executing home raids to act in a manner that is least intrusive
   REDACTED and least harmful to the rights and safety of Chicago families.
372 BY OAG]
               Hello. I appreciate CPDs efforts to improve the safety of home warrants for Chicago
               residents. However, I believe that the proposed special order falls short of the
               revisions needed.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
            Protect children from trauma and harm, including by: prohibiting officers from
            pointing guns at children; avoiding raiding a home during a time when children are
            likely present; prohibiting handcuffing and interrogating children; and avoiding
            handcuffing parents in front of their children.
            Prohibit officers from pointing their guns at a person, unless the person presents an
            imminent risk of death or serious bodily injury to another.
            Require SWAT officers to document when they point guns at people during a raid.
            Prohibit midnight raids of family homes and require that home raids be conducted
            from 9am to 7pm, absent exigent circumstances.
            Require officers to prepare a damage report and make immediate arrangements to
            address safety concerns caused by a raid, such as the breaking down of a door,
            which leaves a family vulnerable.
            Require public reporting of data on search warrants, including the causes of each
     [NAME negative raid, to give the community access and the means to hold CPD
   REDACTED accountable.
373 BY OAG] Prohibit officers from obtaining warrants based upon information from informants


            Hello! I‚Äôm a concerned citizen, and here‚Äôs what I need from the CPD:
            1. Ban no knock warrants
            2. Prohibit police from pointing guns at or handcuffing and interrogating children
     [NAME 3. Require public reports of all search warrants
   REDACTED 4. Prohibit officers from receiving search warrants based on reports from informants
374 BY OAG] who have provided false information in the past
                The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
                were not developed with input from the communities most impacted by violent
                home raids and do not sufficiently address the practices that lead to home raids that
                stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
                and families.

                CPD must impose an immediate moratorium on home raids until all policies causing
                these harmful raids are adequately reformed through a process of robust
                engagement with the most impacted communities. This includes Special Order S04-
                09 as well as policies on use of force, impartial policing, police interactions with
                youth, and police accountability.

                This community engagement cannot be accomplished through written comments in
                the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
                from directly impacted communities and to make changes to accommodate those
                concerns, which are based on their lived experiences.

                Special Order S04-09 must include the following reforms:

                Ban no-knock warrants.

                Require that officers wait at least 30 seconds during knock and announce raids to
                give residents a chance to open the door to their home.

     [NAME Require CPD officers executing home raids to act in a manner that is least intrusive
   REDACTED and least harmful to the rights and safety of Chicago families.
375 BY OAG]
     [NAME
   REDACTED
376 BY OAG] I am supporting this measure.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
377 BY OAG] moratorium on all home raids.
     [NAME I just want to state this known fact, There Is No More Officer Friendly.
   REDACTED It is so sad to say that, But to know that. We must give the babies (school-age
378 BY OAG] children of any size something to look up to in the face of these unpresident TIMES.
            The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
            were not developed with input from the communities most impacted by violent
            home raids and do not sufficiently address the practices that lead to home raids that
            stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
            and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

               Ban no-knock warrants.
               Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.
               Require CPD officers executing home raids to act in a manner that is least intrusive
               and least harmful to the rights and safety of Chicago families.
     [NAME     Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED    pointing guns at children; avoiding raiding a home during a time when children are
379 BY OAG]    likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME     I do not believe that these new guidelines go far enough. This is an attempt to
   REDACTED    undermine the Anjanette Young Ordinance and will not successfully curb the abuses
380 BY OAG]    the CPD is currently allowed to commit.
               This is unacceptable. After the murder of Breonna Taylor and a national history of
     [NAME     raids ending in unnecessary violence for both innocent citizens and the police, it's
   REDACTED    just unacceptable to allow raids to keep happening. Especially when based on
381 BY OAG]    unfounded tips, etc. End raids now
               Hello. My name is Rachel Galan, XXXXX. The proposed revisions to Chicago Police
               Department (CPD) Special Order S04-19 were not developed with input from the
               communities most impacted by violent home raids and do not sufficiently address
               the practices that lead to home raids that stigmatize, traumatize, and harm Black
               and Brown Chicagoans, including children and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
382 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME
   REDACTED I support the Anjanette Young Ordinance and I vote. Cpd needs restrictions, and real
383 BY OAG] oversight.
     [NAME
   REDACTED
384 BY OAG] Support the Anjanette Young Ordinance!
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
385 BY OAG] moratorium on all home raids.
            The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
            were not developed with input from the communities most impacted by violent
            home raids and do not sufficiently address the practices that lead to home raids that
            stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
            and families.

                CPD must impose an immediate moratorium on home raids until all policies causing
                these harmful raids are adequately reformed through a process of robust
                engagement with the most impacted communities. This includes Special Order S04-
                09 as well as policies on use of force, impartial policing, police interactions with
                youth, and police accountability.

                This community engagement cannot be accomplished through written comments in
                the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
                from directly impacted communities and to make changes to accommodate those
                concerns, which are based on their lived experiences.

                Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
386 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
387 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
388 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME
   REDACTED The Anjanette Young Ordinance is a more comprehensive ordinance than this
389 BY OAG] revised one for warrants. The Anjanette Young Ordinance should be passed instead.
               This revision is a good start, but far from approval. Most prominently, it does not
               ban no-knock warrants in general. Given the nature of cases like Breonna Taylor's, a
               ban on no-knock warrants should be a no brainer, yet the revision would be
               continuing to uphold no-knock warrants. No-knock warrants, historically, have
               exemplified an unnecessary use of force, loss of life, and lack of accountability on
               the police officers, especially when the victims are Black and Brown people.

               Lack of accountability for police officers is also missing from this draft. No where in
               the definition of a "wrong raid" does it mention holding police officers accountable
               for actions and behaviors deemed excessive in force (verbal, emotional, physical). A
               wrong raid is more than just false/incorrect information. Police officers must be held
               accountable for any actions and behaviors that result in excessive force (verbal,
               emotional, physical) even if the police officer feared for their own life. Use of such
               force is just as much of a wrong raid as is going off of false/incorrect information.

            This revised draft should not be approved, and further revision and discussion must
            be held. Personally, I recommend adopting the Anjanette Young Ordinance, which
            outlines protections, not just for adults that may be present at the property, but
            also children and people with disabilities (which is also lacking in the current draft).
            Furthermore, I advise listening and learning from Black and other people of color
            voices, especially leaders of civil rights movements/organizations and those who
     [NAME have conducted research and literature, on these issues for guidance, expertise, and
   REDACTED recommendations. This will for sure ensure protection for all people, but especially
390 BY OAG] Black people who disproportionately experience such trauma the most.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
391 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public.

               Unlike the proposed CPD Order, the Anjanette Young Ordinance would require all of
               these necessary reforms and was developed in partnership with people most
               impacted by CPD raids. If City officials truly want to stop this harm, they will listen to
               the voices of community members with lived experience‚Äîincluding XXXXX
     [NAME     herself‚Äîand pass the Anjanette Young Ordinance.
   REDACTED
392 BY OAG] Until then, CPD should impose an immediate moratorium on all home raids.
               CPD should impose an immediate moratorium on all home raids! What happened
               to XXXXX is inexcusable and must never happen again! Instead, CPD has conducted
               wrongful raids on many completely innocent people. I've seen the news videos on
               YouTube and read news stories online. The War On Drugs needs to end! There's no
               reason to invade people's homes looking for small amounts of drugs, especially
               when police departments around the country can't be bothered to make sure the
               person they're looking for even resides in the home!

            John Oliver did a segment on this recently. What happened to XXXXX isn't an
     [NAME isolated case and these wrong raids need to stop. Like John Oliver argues, these
   REDACTED raids should only be done when it's there's an immediate threat to people's health
393 BY OAG] and safety, like a hostage situation, and for f*'s sake, get the damn address right!
            Hello,

               As a concerned citizen, I am worried that this revision does not go far enough. As
               long as CPD and other police departments are willing to raid homes for routine
     [NAME     offenses such as low level drug crime, problems will still occur. I would like to see a
   REDACTED    commitment from CPD to drastically reduce its home searches for these types of
394 BY OAG]    crimes.
               I highly oppose the CPD's proposed Special Order, as it will continue to allow the
               police to commit wrongful, violent raids into the homes of Black and Brown families.
               It fails to stop excessive force, making the raids unconstitutional for imposing cruel
               and unusual treatment on women and children. The assaults are brutal, humiliating,
               and traumatic and fail to require sufficient accountability and transparency to the
               public.
               If city officials truly want to stop this harm, they will listen to the voices of
     [NAME     community members with lived experience-- including XXXXX herself-- and pass the
   REDACTED    Anjanette Young Ordinance. Until then, CPD should impose an immediate
395 BY OAG]    moratorium on all home raids.
               The CPD‚Äôs proposed Special Order will continue to allow the police to commit
               wrongful, violent raids into the homes of Black and Brown Families. It fails to stop
               excessive force, fails to protect women and children from brutal, humiliating and
               traumatic assaults, and fails to require sufficient accountability and transparency to
               the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
396 BY OAG] moratorium on all home raids.
              1)NO - No Knock Warrants issued for citizens of the city of Chicago
              2) All persons in bed, or otherwise indisposed, must be allowed clothing to cover
              their bodies appropriately
              3) Addressee must be told what the warrant is for, and why their home is being
              searched
              4) No warrants delivered before 7:00A.M., and none delivered after 8:00P.M.
              5) All warrants must be checked to make a positive determination of address, and
              person or persons for warrant's issue, lives at that address
              6) No destruction of property. All destruction of persons property by police officers,
              will be paid/reimbursed to property owner, by the police department
              7) No pointing of guns at children, ages 0 to 13. No guns drawn unless aggressive
              action(s) are directed at police by resident(s)
              8) No information for raids, acted on from informants, until thoroughly, checked for
              accuracy by police department
              9) All officers involved in raids, should be thoroughly trained to recognize mental,
              and drug illness
              10) All officers should be thoroughly trained in communication skills
              11) All officers should be trained in skills for enacting with the deaf, and
              handicapped persons
              12) In winter all persons must be kept in a warm space, in summer they must be
              kept in a cool space
              13) There should be no body contact unless aggressive actions are made from
     [NAME    property owner(s)
   REDACTED   14) All individuals of the property must be spoken to with respect and dignity, no
397 BY OAG]   swearing or name calling
              Hello Chicago Police Department,
              I am writing to let you know that I support the Anjanette Young Ordinance that was
              developed with the help of community members. If the CPD is committed to
              building trust with community members, I believe it should revise it's policies to be
              in line with the Anjanette Young Ordinance.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
398 BY OAG]   moratorium on all home raids.
            No knock warrants should be banned entirely. All warrants should be heavily
            scrutinized &amp; ran through both a criminal database as well as public records to
            thoroughly confirm that the name matches the listed address. All members involved
            of a wrong raid, including higher officers who signed off, should be placed on
            suspension without pay until a thorough investigation from an external power is
            completed. Officers who harm, threaten or traumatize children because of a raid
            should be suspended without pay pending further investigation. Body camera
            footage should be made available to the public on request in regards to cases that
            are not considered ongoing. Warrants should not be issued for suspicion of drugs or
            anything that could be considered nonviolent in nature, drug policing and raids
     [NAME damages minority communities at an exponential rate and gives way for the police
   REDACTED force to racially profile entire neighborhoods and makes the community less trusting
399 BY OAG] of the police force as a whole.
     [NAME
   REDACTED
400 BY OAG] Don‚Äôt be a head ass and end no-knock raids.
               These proposed revisions to CPD Special Order S04-19 were not developed with
               input from the communities most impacted by violent home raids and do not
               sufficiently address the practices that lead to home raids that stigmatize,
               traumatize, and harm Black and Brown Chicagoans, including children and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
            Protect children from trauma and harm, including by: prohibiting officers from
     [NAME pointing guns at children; avoiding raiding a home during a time when children are
   REDACTED likely present; prohibiting handcuffing and interrogating children; and avoiding
401 BY OAG] handcuffing parents in front of their children.
                 I would like to see that Special Order S04-09 include the following reforms:

                 1. Prohibit officers from obtaining warrants based upon information from
                 informants who have provided false information that have led to negative raids in
                 the past unless data can be corroborated by a secondary source.
                 2. Require that officers wait at least 30 seconds during knock and announce raids
                 to give residents a chance to open the door to their home.¬†
                 3. Prohibit officers from pointing their guns at a person, unless the person presents
                 an imminent risk of death or serious bodily injury to another.¬†
                 4. Protect children from trauma and harm, including by: avoiding raiding a home
                 during a time when children are likely present; avoid handcuffing and interrogating
                 children; and avoiding handcuffing parents in front of their children.
                 5. Prohibit officers from pointing their guns at a person, unless the person presents
                 an imminent risk of death or serious bodily injury to another.¬†
                 6. Require police officers to document when they point guns at people during a
                 raid.
                 7. Prohibit midnight raids of family homes and require that home raids be
                 conducted from 9am to 7pm, absent exigent circumstances.
                 8. Require officers to prepare a damage report and make immediate arrangements
                 to address safety concerns caused by a raid, such as the breaking down of a door,
                 which leaves a family vulnerable.¬†Provide a police detail until safety concerns can
                 be satisfactorily addressed.
                 9. Require public reporting of data on search warrants, including the causes of each
                 negative raid and the total damages from the raid to give the community access and
        [NAME    the means to hold CPD accountable.
      REDACTED   10. Provide people affected by a raid with access to the unedited raid footage
402    BY OAG]   within 2 weeks of incident unless footage is sealed due to ongoing criminal
        [NAME    You must implement the Anjanette Young Ordinance to ensure that the egregious,
      REDACTED   violent, invasive and despicable treatment by CPD of XXXXX is never inflicted on
403    BY OAG]   anyone ever again.
        [NAME
      REDACTED   I support the Anjanette Young Ordinance. The trauma of unlawful home raids
404    BY OAG]   disproportionately falls on Black Chicagoans and these need to stop.
        [NAME    The city must end this horrifying and discriminatory practice. XXXXX was not the first
      REDACTED   and will not be the last if the CPD are allowed to continue this campaign of terror
405    BY OAG]   against the people of this city.
                 Revision to the search warrant policy is clearly needed to eliminate the
                 possibility/likelihood of endangering the persons or rights of innocent citizens who
                 are the victims of improperly executed no-knock search warrants.
     [NAME
   REDACTED The changes outlined above appear to represent a good first step towards
406 BY OAG] recognizing that need.
     [NAME
   REDACTED
407 BY OAG] I am a Chicago resident and I support this revised policy.
            The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
            were not developed with input from the communities most impacted by violent
            home raids and do not sufficiently address the practices that lead to home raids that
            stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
            and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
408 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME
   REDACTED Home raids are dangerous, ineffective and inherently racist. They should be banned.
409 BY OAG] They have no place in a functioning society.
            Please update this to:
            -Ban no-knock warrants
            -Prohibit police from pointing guns at or handcuffing and interrogating children
     [NAME -Require public reporting of all search warrants
   REDACTED -Prohibit officers from obtaining search warrants based on informants who've
410 BY OAG] provided false information in the past
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
411 BY OAG] moratorium on all home raids.
     [NAME
   REDACTED
412 BY OAG] I hope you all lose your jobs but in the meantime I support this policy.
     [NAME
   REDACTED I‚Äôd ideally like you all to lose your jobs, but in the meantime I support this policy
413 BY OAG] change.
     [NAME
   REDACTED support the Anjanette Young ordinance. you owe it to her and the rest of the city. If
414 BY OAG] you're serious about reform (and you need to be), this is a good place to start
            CPD must impose an immediate moratorium on home raids until all policies causing
            these harmful raids are adequately reformed through a process of robust
     [NAME engagement with the most impacted communities. This includes Special Order S04-
   REDACTED 09 as well as policies on use of force, impartial policing, police interactions with
415 BY OAG] youth, and police accountability.
     [NAME What happened to XXXXX was inexcusable. Allowing any person to stand fully
   REDACTED naked in front of police officers performing a home invasion is an unimaginable
416 BY OAG] nightmare.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
417 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
418 BY OAG]   moratorium on all home raids.
                The CPD's proposed Special Order will continue to allow the police to commit
                wrongful, violent raids into the homes of Black and Brown families. It fails to stop
                excessive force, fails to protect women and children from brutal, humiliating, and
                traumatic assaults, and fails to require sufficient accountability and transparency to
                the public.

            If city officials truly want to stop this harm, they will listen to the voices of
     [NAME community members with lived experience--including XXXXX herself--and pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
419 BY OAG] moratorium on all home raids.
     [NAME
   REDACTED
420 BY OAG] End all raids. Support the Anjanette Young Ordinance.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
            of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
            the Anjanette Young Ordinance. Until then, CPD should impose an immediate
     [NAME moratorium on all home raids.
   REDACTED
421 BY OAG] Thank you.
            I was first. subjected to the horrors of a no knock raid when I was 13 or 14 years old.
            3 of us were playing video games in a friends room, 2k Basketball I believe. We
            heard a banging on the door but ignored it thinking it was a drunk neighbor.
            We were wrong.
            4 fully grown men broke down the door and ran into my friends bedroom. They
            were screaming at the top of their lungs, armed to the teeth. With an automatic
            weapon pointed to my head they asked where the guns and drugs were. I didn't
            know, I was a child. I found out later neither did they.
            After handcuffing us 3 and XXXXX and ransacking the house. They Found Nothing. an
            hour later they were gone. XXXXX finally allowed to cross the street from where my
            house and run over to retrieve her child. I went back later to help my friend clean is
            house that was destroyed. I still think of that day, 10 years later, even time I see an
            automatic gun. I can remember the sounds, and feel like they might come in at any
            point, no matter how old I am, or where I am.
            These policies are monstrous and they hurt the most vulnerable of us, Like XXXXX,
            and 3 13 year old boys.
            raids. If City officials truly want to stop this harm, they will listen to the
            voices of community members with lived experience‚Äîincluding Anjanette Young
     [NAME herself‚Äîand pass the
   REDACTED Anjanette Young Ordinance. Until then, CPD should impose an immediate
422 BY OAG] moratorium on all home raids.
            SAMPLE MESSAGE:

               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME     of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED    the Anjanette Young Ordinance. Until then, CPD should impose an immediate
423 BY OAG]    moratorium on all home raids.
               End HOME RAIDS NOW! What happened to XXXXX was a tragedy. As a black woman
               I fear for my own safety in my own home! That is ridiculous. As a tax paying citizen I
     [NAME     do not support invasion "home raids" of homes in the black and brown
   REDACTED    communities. These raids are not happening in predominantly white
424 BY OAG]    neighborhoods. It's disgusting and needs to stop!
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
425 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
426 BY OAG]   moratorium on all home raids.¬†¬†
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
427 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
428 BY OAG]   moratorium on all home raids.
            Authority must be earned and maintained; when trust is broken, it must be revoked.
            CPD has repeatedly broken that trust. I fully support the Anjanette Young Ordinance
     [NAME (https://chicago.legistar.com/LegislationDetail.aspx?ID=4806793&amp;GUID=EA2B2
   REDACTED CA4-B293-4E6E-8C7D-CBC27A7EC754&amp;Options=Advanced&amp;Search=) and
429 BY OAG] do not believe this updated policy is strong enough.
            The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
            were not developed with input from the communities most impacted by violent
            home raids and do not sufficiently address the practices that lead to home raids that
            stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
            and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

               Ban no-knock warrants.
               Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.

               Require CPD officers executing home raids to act in a manner that is least intrusive
     [NAME     and least harmful to the rights and safety of Chicago families.
   REDACTED
430 BY OAG] Protect children from trauma and harm, including by: prohibiting officers from
     [NAME
   REDACTED
431 BY OAG] Stop all violent police raids and also stop, no knock warrants
               Hello, as a Chicago resident, XXXXX, and XXXXX I ask that you please read and
               consider the following:

               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19 do
               not go far enough and have not included input from the communities most
               impacted by violent home raids and do not sufficiently address the practices that
               lead to home raids that stigmatize, traumatize, and harm Black and Brown
               Chicagoans, including children and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
     [NAME give residents a chance to open the door to their home.
   REDACTED Require CPD officers executing home raids to act in a manner that is least intrusive
432 BY OAG] and least harmful to the rights and safety of Chicago families.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
433 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
434 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
435 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order allows the Police to continue committing
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, protection to
              women and children from brutal, humiliating and traumatic assaults, and fails to
              require sufficient accountability and transparency to the public. Unlike the proposed
              CPD Order, the Anjanette Young Ordinance would require all of these necessary
              reforms and was developed in partnership with people most impacted by the raids
              conducted on behalf of CPD. If City officials truly want believe in being apart of the
              change and making an impact, they will listen to the voices of community members
     [NAME    with lived experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young
   REDACTED   Ordinance. Until then, CPD should impose an immediate moratorium on all home
436 BY OAG]   raids.
              These raids keep getting grossly botched, infused with vile racism, don't prevent or
              catch violent crime, but DO cost taxpaying Chicagoans money. The only way raids
              could be allowed to continue is to make each individual officer involved - especially
     [NAME    supervisors - to be held accountable by victims directly. I'm sick of paying offensively
   REDACTED   high taxes so my neighbors are harassed by police with impunity. Let Chicagoans sue
437 BY OAG]   the people who abuse the badge directly.
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
438 BY OAG]   moratorium on all home raids.
              That this does not vehemently prohibit officers from pointing guns at children and
              stop the raiding a home during a time when children are likely present is a travesty
              and insult to Chicagoans. Furthermore, to think that the CPD and the mayor think
              that handcuffing and interrogating children is necessary to do good police work is
              nauseating.

              Chicago must do better, in addition to the prohibition of no knock warrants, every
              measure must be take to protect the children of homes raided by police. There is no
              reason that a child should have to be made to feel unsafe in their own home by
              those that are supposed to be protecting them.

            When you wonder where the distrust of law enforcement comes from, think of the
     [NAME above when and you have your answer. The surest way to make a child grow up in
   REDACTED fear and contempt of law enforcement is to invade and harass them in their own
439 BY OAG] home.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
440 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
441 BY OAG]   moratorium on all home raids.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
442 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              Nothing short of the changes mandated by the Anjanette Young Ordinance ‚Äî
              banning no knock warrants, among other bare minimum limits on police violence ‚Äî
              is acceptable. This ordinance reflects the input of the people of Chicago, many of
     [NAME    whom have been subject to harm at the hands of a police department that believes
   REDACTED   it can reform and regulate itself. Community control is the only solution, and the
443 BY OAG]   Anjanette Young Ordinance is a step in the right direction.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
444 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
445 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
446 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
447 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
448 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
449 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME    Please verify the person's name and address first before arresting them and treat
   REDACTED   them with respect and dignity at all times makes no difference if they are a criminal
450 BY OAG]   or not. What happened to XXXXX should never happen again to anyone.
              Please verify the person's name and address before attempting to arrest them.
              Make sure you have the correct person. Be sure to treat them with respect and
     [NAME    dignity at all times even if they are a criminal. Nobody deserves to be humiliated,
   REDACTED   embarrassed, or degraded in the manner of XXXXX was treated by all of those
451 BY OAG]   officers.
              This special order is unacceptable. It allows CPD to keep raiding Black and Brown
              homes and inflict trauma on this city's most vulnerable populations. It does not stop
              the use of excessive force. And it will not help protect people, only cause them
              further harm.
              If Chicago's officials want people to trust them, they should start by listening to the
              people. The people want the Anjanette Young Ordinance, which would eliminate no-
     [NAME    knock warrants. This is the best way to ensure that CPD would not violate people's
   REDACTED   homes by going to the wrong house, which they did when they raided XXXXX's home
452 BY OAG]   on Feb. 21. Until then, CPD should stop all home raids.
              I appreciate your desire to change your policies to make our city a better place. I,
              however, do not believe that the proposed changes go far enough. To truly gain
              back the trust of the community, you must involve us in your decision-making
              process. We want a ban on no-knock warrants, a ban on using deadly force to
              subdue children, and a ban on nighttime raids. Seeing dead police officers makes us
     [NAME    just as sad as you feel. Implementing these changes in addition to assembling a
   REDACTED   system for community engagement and feedback will bring trust and safety back to
453 BY OAG]   our streets. Thank you for your time.
              There should be some sort of external review of wrong raids rather than a
     [NAME    Department review. Where is any mention of external/public reporting about the
   REDACTED   number of search warrants/justifications, as well as external/public reporting on
454 BY OAG]   wrong raids?
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
455 BY OAG]   moratorium on all home raids.
     [NAME
   REDACTED AS A COMMUNITY WE NEED MORE LOVE WHEN IT COME TO CHICAGO POLICE
456 BY OAG] DEPARTMENT LETS COME TOGETHER.
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance will require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. It is time for City officials listen to the voices of community members with
     [NAME lived experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young
   REDACTED Ordinance. Until then, CPD should impose an immediate moratorium on all home
457 BY OAG] raids.
            The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
            were not developed with input from the communities most impacted by violent
            home raids and do not sufficiently address the practices that lead to home raids that
            stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
            and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
458 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
459 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME
   REDACTED I do not want a ‚Äúspecial order‚Äù!!! I want an ‚ÄúOrdnance‚Äù to address these
460 BY OAG] issues!! NO to Special Order and YES to an Ordinance!!!
     [NAME
   REDACTED I want an Ordinance in place, not just a special order!!! NO to a special order and
461 BY OAG] YES to an Ordinance to address the issue!!
               The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
               of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
               the Anjanette Young Ordinance. Until then, CPD should impose an immediate
               moratorium on all home raids.

               The Anjanette Young Ordinance would:
               1) Ban no-knock warrants.

               2) Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.

               3) Require CPD officers executing home raids to act in a manner that is least
               intrusive and least harmful to the rights and safety of Chicago families.

               4) Protect children from trauma and harm, including by: prohibiting officers from
               pointing guns at children; avoiding raiding a home during a time when children are
               likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME     handcuffing parents in front of their children.
   REDACTED
462 BY OAG] 5) Prohibit officers from pointing their guns at a person, unless the person presents
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
463 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
464 BY OAG]   moratorium on all home raids.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
465 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
            Not good enough. The following needs to be added:

               1) ban no-knock warrants

     [NAME 2) prohibit pointing guns at children
   REDACTED
466 BY OAG] 3) prohibit midnight raids of family homes by limiting raids to 9 AM - 7 PM
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            - Ban no-knock warrants.
            - Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            - Require CPD officers executing home raids to act in a manner that is least
            intrusive and least harmful to the rights and safety of Chicago families.
     [NAME - Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
467 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME
   REDACTED Please stop all the unwanted violence. We should be promoting a safer way of life
468 BY OAG] for our children who are the future.
            This measure does not go far enough. No-knock warrants are a show of excessive
            force and have the potential to cause needless violence and death. As written, this
     [NAME proposal does not prevent officers from pointing guns at children, which creates an
   REDACTED opportunity for trauma exposure that would have a cascading negative impact on
469 BY OAG] mental health over time. XXXXX, this deeply concerns me.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
470 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
471 BY OAG]   moratorium on all home raids.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
472 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              Ban no knock warrants and home raids. Not only do they do property damage that
              the homeowner or renter is responsible for fixing, they also do immeasurable
              psychological harm...AND THEY ARE RARELY EFFECTIVE AND OFTEN ENTIRELY
              WRONG! Why are you continuing to do something so barbaric and broken to your
     [NAME    own neighbors? Ban no knock warrants and home raids. Ban no knock warrants and
   REDACTED   home raids. Ban no knock warrants and home raids. And once more for those in the
473 BY OAG]   back BAN NO KNOCK WARRANTS AND HOME RAIDS.
     [NAME
   REDACTED This does nothing to protect people from enduring the same if not worse than
474 BY OAG] XXXXX. This is not sufficient and will not prevent more harm to to people.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
475 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
476 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
477 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
478 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding


            The current response by the Chicago Police and Mayor Lori Lightfoot on these
            wrongful raids is just not enough. The fact that these dehumanizing and
            tramuatizing acts are happening specifically in Black &amp; Brown communities in
            Chicago is unacceptable. There needs to be additional restrictions on raids and a
            ongoing record of all raids to ensure accountability for our police force. Lastly shift
            the focus on checks and balances, and more protection of women, children, and the
            humanity of Chicago citizens. It was completely disgraceful for the way XXXXX was
     [NAME treated in her own home. Even after the mistake she did not receive the respect she
   REDACTED so deserves. This shouldn't be something that can be reversible by Executive Order
479 BY OAG] but put into Official City Law to ensure the safety of citizens from this day forth.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
480 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
              This is not enough. You guys should be ashamed of yourselves. That XXXXX video is
              beyond disturbing. The list below should be the bare minimum

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
              Protect children from trauma and harm, including by: prohibiting officers from
              pointing guns at children; avoiding raiding a home during a time when children are
              likely present; prohibiting handcuffing and interrogating children; and avoiding
              handcuffing parents in front of their children.
              Prohibit officers from pointing their guns at a person, unless the person presents an
              imminent risk of death or serious bodily injury to another.
              Require SWAT officers to document when they point guns at people during a raid.
              Prohibit midnight raids of family homes and require that home raids be conducted
              from 9am to 7pm, absent exigent circumstances.
              Require officers to prepare a damage report and make immediate arrangements to
              address safety concerns caused by a raid, such as the breaking down of a door,
              which leaves a family vulnerable.
              Require public reporting of data on search warrants, including the causes of each
              negative raid, to give the community access and the means to hold CPD
     [NAME    accountable.
   REDACTED   Prohibit officers from obtaining warrants based upon information from informants
481 BY OAG]   who have provided false information that have led to negative raids in the past.
     [NAME    Special Order S04-19 is not adequate to address the multiple problems caused by
   REDACTED   police use of no-knock warrants. Only the provisions in the Anjanette Young
482 BY OAG]   Ordinance will do that.
                The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
                wrongful, violent raids into the homes of Black and Brown families. It requires too
                few checks on the search warrant process, fails to stop excessive force, fails to
                protect women and children from brutal, humiliating and traumatic assaults, and
                fails to require sufficient accountability and transparency to the public. Unlike the
                proposed CPD Order, the Anjanette Young Ordinance would require all of these
                necessary reforms and was developed in partnership with people most impacted by
                CPD raids. If City officials truly want to stop this harm, they will listen to the voices
                of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
                the Anjanette Young Ordinance. Until then, CPD should impose an immediate
                moratorium on all home raids.

                Unlike the Anjanette Young Ordinance, CPD‚Äôs proposed Special Order does not:

                1) Ban no-knock warrants.

                2) Require that officers wait at least 30 seconds during knock and announce raids to
                give residents a chance to open the door to their home.

                3) Require CPD officers executing home raids to act in a manner that is least
                intrusive and least harmful to the rights and safety of Chicago families.

            4) Protect children from trauma and harm, including by: prohibiting officers from
            pointing guns at children; avoiding raiding a home during a time when children are
     [NAME likely present; prohibiting handcuffing and interrogating children; and avoiding
   REDACTED handcuffing parents in front of their children.
483 BY OAG]
            The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            does not require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
484 BY OAG] moratorium on all home raids.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
485 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
486 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed special order will continue to allow the police to commit
              wrongful, violent raids into the homes of Black and Brown families. It fails to stop
              excessive force, fails to protect women and children from brutal, humiliating and
              traumatic assaults, and fails to require sufficient accountability and transparency to
              the public. If city officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience, including XXXXX herself, and pass the
   REDACTED   Anjanette Young Ordinance. Until then, CPD should impose an immediate
487 BY OAG]   moratorium on all home raids.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
488 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding


            The CPD‚Äôs proposed Special Order will continue to allow the police to commit
            wrongful, violent raids that disproportionately target people of color and low
            income communities. It intentionally does not include the provisions of the
            Anjanette Young Ordinance, allowing for no knock warrants; for the police to use
            force and the threat of force on children; and for police to continue to obtain search
            warrants from informants who have given false information in the past. It also does
            not require public reporting of all search warrants. All in all, this proposed policy
            protects those in power and refuses to give even the bare minimum of public
            accountability. This policy would bring even greater shame to Lori Lightfoot and the
            Chicago Police Department, both already incredibly unpopular for their relentless
     [NAME protection of those in power at the expense of everyone else. It is clear that the
   REDACTED architects of this policy are not only not listening to public demands, but actively
489 BY OAG] working against them. The city of Chicago deserves better.
            I stand against the CPD‚Äôs proposed Special Order, which will continue to allow the
            police to commit wrongful, violent raids that disproportionately target people of
            color and low income communities. It intentionally does not include the provisions
            of the Anjanette Young Ordinance, allowing for no knock warrants; for the police to
            use force and the threat of force on children; and for police to continue to obtain
            search warrants from informants who have given false information in the past. It
            also does not require public reporting of all search warrants. All in all, this proposed
            policy protects those in power and refuses to give even the bare minimum of public
            accountability. This policy would bring even greater shame to Lori Lightfoot and the
            Chicago Police Department, both already incredibly unpopular for their relentless
     [NAME protection of the powerful at the expense of everyone else. It is clear that the
   REDACTED architects of this policy are not only not listening to public demands, but actively
490 BY OAG] working against them. The city of Chicago deserves better.


               The CPD‚Äôs proposed Special Order will continue to allow the police to commit
               wrongful, violent raids that disproportionately target people of color and low
               income communities. It intentionally does not include the provisions of the
               Anjanette Young Ordinance, allowing for no knock warrants; for the police to use
               force and the threat of force on children; and for police to continue to obtain search
               warrants from informants who have given false information in the past. It also does
               not require public reporting of all search warrants. All in all, this proposed policy
               protects those in power and refuses to give even the bare minimum of public
               accountability. This policy would bring even greater shame to Lori Lightfoot and the
               Chicago Police Department, both already incredibly unpopular for their relentless
     [NAME     protection of the powerful at the expense of everyone else. It is clear that the
   REDACTED    architects of this policy are not only not listening to public demands, but actively
491 BY OAG]    working against them. The city of Chicago deserves better.
               The CPD's proposed Special Order will continue to allow the police to wrongfully and
               violently raid homes of Black and Brown families. It fails to stop the use of excessive
               force and fails to protect women and children from brutal and traumatizing assualts.
               It fails to require sufficient accountability and transparency to the public. If city
               officials actually want to stop this harm, they will listen to the voices of the
     [NAME     community members with lived experiences, including XXXXX herself- and pass the
   REDACTED    Ajanette Young Ordinance. Until then CPD should impose an immediate moratorium
492 BY OAG]    on all home raids.
            This proposed special order will continue to allow the police to conduct violent raids
            into the homes of Black and Brown families. It does not prevent the use of excessive
            force or require public transparency, leaving community members at risk of
     [NAME unnecessary pain and traumatization. In order to stop this harm, city officials must
   REDACTED listen to the voices of community members and pass the Anjanette Young
493 BY OAG] Ordinance. Until then, CPD needs to impose a moratorium on all home raids.
            Hello! I am a concerned citizen living in Chicago for the past 10 years. I am writing to
            request the CPD to end the use of home raids. This strategy disproportionately and
            on occasion violently affects our undeserved and minority communities. Please
            listen to the community - we need reform.
     [NAME
   REDACTED Please impose an immediate moratorium on home raids. Please pass the anjanette
494 BY OAG] young ordinance.
            The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
            were not developed with input from the communities most impacted by violent
            home raids and do not sufficiently address the practices that lead to home raids that
            stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
            and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
495 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               Hello,

               I worry that this proposed Special Order will continue to work against the Black and
               Brown families in Chicago who consistently have to worry about violent raids on
               their homes. It fails to protect women and children from brutality and fails to
               require sufficient accountability and transparency to the public.

            If city officials want to stop these groups from being targeted, listen to the people
     [NAME and members of the community who have to live through these experiences. Pass
   REDACTED the Anjanette Young Ordinance and stop home raids that put valued members of
496 BY OAG] our communities in danger.
     [NAME
   REDACTED
497 BY OAG] Please stop raids. The costs outweigh the benefits.
            The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
            were not developed with input from the communities most impacted by violent
            home raids and do not sufficiently address the practices that lead to home raids that
            stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
            and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
498 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
499 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
500 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
501 BY OAG]   moratorium on all home raids.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
502 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
503 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            1. Ban no-knock warrants.
            2. Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            3. Require CPD officers executing home raids to act in a manner that is least
            intrusive and least harmful to the rights and safety of Chicago families.
     [NAME 4. Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
504 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               There are improvements here but they fall short of where they need to be. CPD has
               shown time and time again that it cares more about maintaining its own power and
               livelihood than it does upholding laws or protecting people, and these "changes"
               (more like gestures) reflect that.

               I'll point out the most obvious omissions:
               - Still nothing about protecting children (knowing they're there is not nearly
               enough). With this revision children can still be placed in handcuffs. They can still
               have a weapon pointed at them.
               - Still no accountability. No mention of public records or mention of body cams
               being viewed by people outside of CPD. Or the "critical incident after-action review"
               being done by a non-CPD group. CPD does not have a good track record of properly
               handling its mistakes.

     [NAME CPD (and the politicians supporting this) need to go back to the drawing board, give
   REDACTED the Anjanette Young Ordinance the serious consideration it deserves, and put in
505 BY OAG] some real work.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
506 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
     [NAME    I strongly recommend the no knock warrants be revoked it is unnecessary and more
   REDACTED   harmful than the alternative reasons for having one. It‚Äôs unlawful and violates the
507 BY OAG]   rights of the multiple victims who are wrongly involved.
     [NAME    This is insufficient to protect Chicago residents from raids such as the one in XXXXX's
   REDACTED   home. More must be done to protect innocent persons from being traumatized by
508 BY OAG]   abuse of police powers.
                The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
                were not developed with input from the communities most impacted by violent
                home raids and do not sufficiently address the practices that lead to home raids that
                stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
                and families.

                CPD must impose an immediate moratorium on home raids until all policies causing
                these harmful raids are adequately reformed through a process of robust
                engagement with the most impacted communities. This includes Special Order S04-
                09 as well as policies on use of force, impartial policing, police interactions with
                youth, and police accountability.

                This community engagement cannot be accomplished through written comments in
                the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
                from directly impacted communities and to make changes to accommodate those
                concerns, which are based on their lived experiences.

                Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
509 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding


            I believe that police raids HIGHLY harm the community and that they are simply
            ineffective. The CPD‚Äôs proposed Special Order will continue to allow the Police to
            commit wrongful, violent raids into the homes of Black and Brown families. It
            requires too few checks on the search warrant process, fails to stop excessive force,
            fails to protect women and children from brutal, humiliating and traumatic assaults,
            and fails to require sufficient accountability and transparency to the public. Unlike
            the proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
510 BY OAG] moratorium on all home raids. Please end these raids now.
            Police raids harm the community and they are ineffective. The CPD‚Äôs proposed
            Special Order will continue to allow the Police to commit wrongful, violent raids into
            the homes of Black and Brown families. It requires too few checks on the search
            warrant process, fails to stop excessive force, fails to protect women and children
            from brutal, humiliating and traumatic assaults, and fails to require sufficient
            accountability and transparency to the public. Unlike the proposed CPD Order, the
            Anjanette Young Ordinance would require all of these necessary reforms and was
            developed in partnership with people most impacted by CPD raids. If City officials
            truly want to stop this harm, they will listen to the voices of community members
     [NAME with lived experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young
   REDACTED Ordinance. Until then, CPD should impose an immediate moratorium on all home
511 BY OAG] raids. Please end these raids now.


               This order does nothing to prohibit CPD from conducting the racist and unethical
               raids that enabled the violation of XXXXX among countless others. This order does
               nothing to protect black and brown women and children from the traumas imposed
               by city-sanctioned assaults.
     [NAME
   REDACTED If the city is interested in preventing harm, they will listen to community members
512 BY OAG] with lived experiences and put a moratorium on raids while they figure it out.
            The proposed special order does not protect children from having guns pointed at
            them or being handcuffed. It does not protect individuals or families from wrongful
            no-knock warrants. It fails to protect black and brown women and children from the
            humiliating and brutal assaults of excessive force used in violent raids. All of Chicago
     [NAME would be better served by the City Council, Mayor, and CPD listening to the
   REDACTED communities it serves and passing the Anjanette Young Ordinance instead of this
513 BY OAG] Special Order.
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
514 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              Clearly we all knew something was horrifically wrong at CPD after the XXXXX video
              was released, but I really can't believe that most of this wasn't just .... common
     [NAME    sense? How CPD hasn't been put on yet another consent decree for horrific
   REDACTED   violations of pretty much most implicated Constitutional rights is beyond me. Do
515 BY OAG]   better. This is good first step, but it's clearly not enough.
               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families.

               CPD must impose an immediate moratorium on home raids until all policies causing
               these harmful raids are adequately reformed through a process of robust
               engagement with the most impacted communities. This includes Special Order S04-
               09 as well as policies on use of force, impartial policing, police interactions with
               youth, and police accountability.

               This community engagement cannot be accomplished through written comments in
               the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
               from directly impacted communities and to make changes to accommodate those
               concerns, which are based on their lived experiences.

               Special Order S04-09 must include the following reforms:

            Ban no-knock warrants.
            Require that officers wait at least 30 seconds during knock and announce raids to
            give residents a chance to open the door to their home.
            Require CPD officers executing home raids to act in a manner that is least intrusive
            and least harmful to the rights and safety of Chicago families.
     [NAME Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
516 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding


            CPD needs to make changes now to their search warrant policy/operation. What
            happened to XXXXX absolutely could have been prevented. I pray no one has to go
            through what she went through with CPD ever again. It's sickening and is a slap in
            the face to taxpayers and Chicago citizens who trust the police to protect and serve.
     [NAME Not go off of a tip without fact checking and ensuring they are at the right address
   REDACTED before entering. That should be a given, regardless of this situation. Please fix this
517 BY OAG] now. Stop trying to cover up officer's mistakes and make permanent change.
               There are 2 types of people who supply information to police. Those who are known
               and named in the search warrant complaint, this person can automatically be
               presumptively credible but only after the police conduct an ‚Äúindependent
               investigation‚Äù into the named informants allegations. This independent Police
               investigation has to new evidence acquired by the officers. Already known name
               and address is insufficient without a criminal nexus if not observed by the officers.
               Anybody can lie or make up a story about anybody. Simply driving a named
               informant passed an address they already knew of and relayed to officers is
               insufficient. Showing a picture of the accused to the named informant who already
               knows who the person is and how they look is insufficient. An independent
               investigation which shows some type of criminal nexus of the accused like a
               controlled buy, surveillance, trash search, other Credible informants with the same
               information, etc. can substantiate a criminal nexus. Simply accusing someone of a
               crime with no evidence of a probability of a crime is insufficient as people lie
               everyday. Simply taking the word of someone is insufficient and reckless on part of
               officers for showing a great disregard for the truth.

            Same goes for the notorious use of John Doe informants. Officers in Chicago have a
            history of keeping the names of these informants hidden in the search warrant
            complaints and will hide their identity which leads to suspicions if a John Doe really
            exist or are police making things up because they suspect someone of a crime but
            need some showing of why. John Doe‚Äôs shall only be used if officers can show the
            person they are snitching on is a known criminal or someone that is capable of
            harming them. Hiding the name of a John Doe raises red flags if the information is
     [NAME not corroborated by an independent police investigation. Simply showing a John
   REDACTED Doe who‚Äôs credibility or reliability was never established a picture of the accused
518 BY OAG] is insufficient since they already relayed that information to the officer. The officers
              The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
              were not developed with input from the communities most impacted by violent
              home raids and do not sufficiently address the practices that lead to home raids that
              stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
              and families.

              CPD must impose an immediate moratorium on home raids until all policies causing
              these harmful raids are adequately reformed through a process of robust
              engagement with the most impacted communities. This includes Special Order S04-
              09 as well as policies on use of force, impartial policing, police interactions with
              youth, and police accountability.

              This community engagement cannot be accomplished through written comments in
              the CPD portal. It requires CPD to meet with, and listen to, the concerns of people
              from directly impacted communities and to make changes to accommodate those
              concerns, which are based on their lived experiences.

              Special Order S04-09 must include the following reforms:

              Ban no-knock warrants.
              Require that officers wait at least 30 seconds during knock and announce raids to
              give residents a chance to open the door to their home.
              Require CPD officers executing home raids to act in a manner that is least intrusive
              and least harmful to the rights and safety of Chicago families.
     [NAME    Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED   pointing guns at children; avoiding raiding a home during a time when children are
519 BY OAG]   likely present; prohibiting handcuffing and interrogating children; and avoiding
              The CPD‚Äôs proposed Special Order will continue to allow the Police to commit
              wrongful, violent raids into the homes of Black and Brown families. It requires too
              few checks on the search warrant process, fails to stop excessive force, fails to
              protect women and children from brutal, humiliating and traumatic assaults, and
              fails to require sufficient accountability and transparency to the public. Unlike the
              proposed CPD Order, the Anjanette Young Ordinance would require all of these
              necessary reforms and was developed in partnership with people most impacted by
              CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME    of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED   the Anjanette Young Ordinance. Until then, CPD should impose an immediate
520 BY OAG]   moratorium on all home raids.
               This comment is made on behalf of Equip for Equality, a disability rights non-profit
               organization which serves as Illinois‚Äôs Protection &amp; Advocacy System to
               safeguard the civil rights of people with disabilities.

               More than 290,000 people with disabilities reside in the City of Chicago. For a
               variety of reasons, people with disabilities, and particularly Black and Brown people
               with disabilities, are frequently and disproportionately impacted by impacted by
               police violence, including that which occurs in homes during searches and raids.

               The proposed revisions to Chicago Police Department (CPD) Special Order S04-19
               were not developed with input from the communities most impacted by violent
               home raids and do not sufficiently address the practices that lead to home raids that
               stigmatize, traumatize, and harm Black and Brown Chicagoans, including children
               and families. Of particular note to EFE, children with disabilities who are home
               during police raids can experience significant trauma that can have severe and
               ongoing impact on their learning, social functioning, and mental and physical health.

               This policy only addresses warrant procedures, and does not address the reforms
               needed to protect Chicagoans from violence in their homes, including of force and
               accountability measures.

            CPD must impose an immediate moratorium on home raids until all policies causing
            these harmful raids are adequately reformed through a process of robust
            engagement with the most impacted communities. This includes Special Order S04-
     [NAME 09 as well as policies on use of force, impartial policing, police interactions with
   REDACTED youth, and police accountability.
521 BY OAG]
               The CPD's proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
               of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
               the Anjanette Young Ordinance. Until then, CPD should impose an immediate
               moratorium on all home raids.

               WHY THE ORDINANCE IS NEEDED

               Unlike the Anjanette Young Ordinance, CPD's proposed Special Order does not:

               1) Ban no-knock warrants.

               2) Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.

               3) Require CPD officers executing home raids to act in a manner that is least
               intrusive and least harmful to the rights and safety of Chicago families.

     [NAME 4) Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
522 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
                Stop making things worse instead of better. The CPD's proposed Special Order will
                continue to allow the Police to commit wrongful, violent raids into the homes of
                Black and Brown families. It requires too few checks on the search warrant process,
                fails to stop excessive force, fails to protect women and children from brutal,
                humiliating and traumatic assaults, and fails to require sufficient accountability and
                transparency to the public. Unlike the proposed CPD Order, the Anjanette Young
                Ordinance would require all of these necessary reforms and was developed in
                partnership with people most impacted by CPD raids. If City officials truly want to
                stop this harm, they will listen to the voices of community members with lived
                experience‚Äîincluding XXXXX herself‚Äîand pass the Anjanette Young Ordinance.
                Until then, CPD should impose an immediate moratorium on all home raids.

                WHY THE ORDINANCE IS NEEDED

                Unlike the Anjanette Young Ordinance, CPD's proposed Special Order does not:

                1) Ban no-knock warrants.

                2) Require that officers wait at least 30 seconds during knock and announce raids to
                give residents a chance to open the door to their home.

                3) Require CPD officers executing home raids to act in a manner that is least
                intrusive and least harmful to the rights and safety of Chicago families.

     [NAME 4) Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
523 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
            The CPD's proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
524 BY OAG] moratorium on all home raids.
                This Special Order, as written, will continue to allow the Police to commit wrongful,
                violent raids into the homes of Black and Brown families. It requires too few checks
                on the search warrant process, fails to stop excessive force, fails to protect women
                and children from brutal, humiliating and traumatic assaults, and fails to require
                sufficient accountability and transparency to the public.

            Unlike the proposed CPD Order, the Anjanette Young Ordinance would require all of
            these necessary reforms and was developed in partnership with people most
            impacted by CPD raids. If City officials truly want to stop this harm, they will listen to
     [NAME the voices of community members with lived experience‚Äîincluding XXXXX
   REDACTED herself‚Äîand pass the Anjanette Young Ordinance. Until then, CPD should impose
525 BY OAG] an immediate moratorium on all home raids.
     [NAME
   REDACTED
526 BY OAG] Ban no knock warrants and five Justice to XXXXX.
            The CPD's proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
527 BY OAG] moratorium on all home raids.
                The CPD's proposed Special Order will continue to allow the Police to commit
                wrongful, violent raids into the homes of Black and Brown families. It requires too
                few checks on the search warrant process, fails to stop excessive force, fails to
                protect women and children from brutal, humiliating and traumatic assaults, and
                fails to require sufficient accountability and transparency to the public. Unlike the
                proposed CPD Order, the Anjanette Young Ordinance would require all of these
                necessary reforms and was developed in partnership with people most impacted by
                CPD raids. If City officials truly want to stop this harm, they will listen to the voices
                of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
                the Anjanette Young Ordinance. Until then, CPD should impose an immediate
                moratorium on all home raids.

                WHY THE ORDINANCE IS NEEDED

                Unlike the Anjanette Young Ordinance, CPD's proposed Special Order does not:

                1) Ban no-knock warrants.

                2) Require that officers wait at least 30 seconds during knock and announce raids to
                give residents a chance to open the door to their home.

                3) Require CPD officers executing home raids to act in a manner that is least
                intrusive and least harmful to the rights and safety of Chicago families.

     [NAME 4) Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
528 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
            The CPD's proposed Special Order will continue to allow the police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD NEEDS to impose an immediate
529 BY OAG] moratorium on all home raids.
            The CPD's proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
     [NAME of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
   REDACTED the Anjanette Young Ordinance. Until then, CPD should impose an immediate
530 BY OAG] moratorium on all home raids.
            As a Chicagoan, I reject CPD's proposed Special Order. This sham reform does not
            address the root issues with police raids since it fails to stop excessive force, fails to
            protect women and children from traumatic assaults, and fails to require
            accountability and transparency to the public.

                This Special Order flies in the face of Chicagoans who have been closely watching
                the case of XXXXX, and have watched how hard CPD and the city protect wrongful
                heinous acts above taking responsiblity for harm committed against the citizens
                they are supposed to protect. It is sickening.

                While I do not believe the Anjanette Young Ordinance goes far enough, it is far
                closer to the change that is needed to protect citizens from the system of policing
                that continues to harm my Black and Brown neighbors disproportionately, thus
     [NAME      harming us all.
   REDACTED
531 BY OAG] CPD should end home raids altogether.
            This is not good enough! All complaints concerning search warrants should be
            reviewed by an outside community based committee. Otherwise if problems occur,
     [NAME cover ups will happen. We have seen it done so. Own up to the flaws in the police
   REDACTED department and submit yourselves to outside review. The city of chicago deserves a
532 BY OAG] fair and just police.
                The CPD's proposed Special Order will continue to allow the Police to commit
                wrongful, violent raids into the homes of Black and Brown families. It requires too
                few checks on the search warrant process, fails to stop excessive force, fails to
                protect women and children from brutal, humiliating and traumatic assaults, and
                fails to require sufficient accountability and transparency to the public. Unlike the
                proposed CPD Order, the Anjanette Young Ordinance would require all of these
                necessary reforms and was developed in partnership with people most impacted by
                CPD raids. If City officials truly want to stop this harm, they will listen to the voices
                of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
                the Anjanette Young Ordinance. Until then, CPD should impose an immediate
     [NAME      moratorium on all home raids.
   REDACTED
533 BY OAG] ‚Äã
            The CPD's proposed Special Order will continue to allow the Police to commit
            wrongful, violent raids into the homes of Black and Brown families. It requires too
            few checks on the search warrant process, fails to stop excessive force, fails to
            protect women and children from brutal, humiliating and traumatic assaults, and
            fails to require sufficient accountability and transparency to the public. Unlike the
            proposed CPD Order, the Anjanette Young Ordinance would require all of these
            necessary reforms and was developed in partnership with people most impacted by
            CPD raids. If City officials truly want to stop this harm, they will listen to the voices
            of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
            the Anjanette Young Ordinance. Until then, CPD should impose an immediate
            moratorium on all home raids.

                WHY THE ORDINANCE IS NEEDED

                Unlike the Anjanette Young Ordinance, CPD's proposed Special Order does not:

                1) Ban no-knock warrants.

                2) Require that officers wait at least 30 seconds during knock and announce raids to
                give residents a chance to open the door to their home.

                3) Require CPD officers executing home raids to act in a manner that is least
                intrusive and least harmful to the rights and safety of Chicago families.

     [NAME 4) Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
534 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
               The CPD's proposed Special Order will continue to allow the Police to commit
               wrongful, violent raids into the homes of Black and Brown families. It requires too
               few checks on the search warrant process, fails to stop excessive force, fails to
               protect women and children from brutal, humiliating and traumatic assaults, and
               fails to require sufficient accountability and transparency to the public. Unlike the
               proposed CPD Order, the Anjanette Young Ordinance would require all of these
               necessary reforms and was developed in partnership with people most impacted by
               CPD raids. If City officials truly want to stop this harm, they will listen to the voices
               of community members with lived experience‚Äîincluding XXXXX herself‚Äîand pass
               the Anjanette Young Ordinance. Until then, CPD should impose an immediate
               moratorium on all home raids.

               WHY THE ORDINANCE IS NEEDED

               Unlike the Anjanette Young Ordinance, CPD's proposed Special Order does not:

               1) Ban no-knock warrants.

               2) Require that officers wait at least 30 seconds during knock and announce raids to
               give residents a chance to open the door to their home.

               3) Require CPD officers executing home raids to act in a manner that is least
               intrusive and least harmful to the rights and safety of Chicago families.

     [NAME 4) Protect children from trauma and harm, including by: prohibiting officers from
   REDACTED pointing guns at children; avoiding raiding a home during a time when children are
535 BY OAG] likely present; prohibiting handcuffing and interrogating children; and avoiding
